Exhibit 10.16
Execution Copy
Text omitted and submitted separately pursuant to confidential treatment request
under 17 C.F.R. Sections 200.80(b)(4) and 230.406
EXCLUSIVE LICENSE AND SUPPLY AGREEMENT
by and between
PFIZER INC.
and
PROTALIX LTD.
November 30, 2009





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section 1. DEFINITIONS
    1  
 
       
Section 2. INTENTIONALLY OMITTED
    15  
 
       
Section 3. LICENSE
    15  
 
       
3.1. Exclusive License
    15  
3.2. Other License Provisions
    16  
3.3. Non-Assertion of Rights
    17  
3.4. Sublicensing and Subcontracting
    17  
3.5. Improvements
    18  
3.6. Patent Challenges
    19  
3.7. No Implied License
    19  
 
       
Section 4. DEVELOPMENT, REGULATORY APPROVALS AND MARKETING
    19  
 
       
4.1. Development Plan
    19  
4.2. Development Responsibilities
    20  
4.3. Steering Committee
    20  
4.4. Records
    23  
4.5. Diligence
    23  
4.6. Regulatory Affairs
    24  
4.7. Commercialization and Pricing
    27  
4.8. Early Access Programs
    28  
4.9. Trademarks
    28  
4.10. Use of Names
    30  
4.11. Access to Information
    31  
4.12. Information Rights
    31  
4.13. [***]
    31  
4.14. Scope of Sections 4.12 and 4.13
    31  
 
       
Section 5. MANUFACTURE AND SUPPLY
    31  
 
       
5.1. Supply Chain Committee
    31  
5.2. Capacity
    33  
5.3. Development Supply of Drug Substance
    34  

[***] Redacted pursuant to a confidential treatment request.

i



--------------------------------------------------------------------------------



 



         
5.4. Commercial Supply of Drug Substance
    34  
5.5. Fill/Finish; Certain Other Manufacturing Activities
    34  
5.6. Forecasting and Ordering.
    34  
5.7. Pricing, Invoicing and Supply Price Reconciliation
    36  
5.8. Shipping and Delivery.
    37  
5.9. Compliance; Quality Control Obligations
    37  
5.10. Certificate of Analysis; Acceptance and Returns
    37  
5.11. Product Specification and Manufacturing Changes
    39  
5.12. Master Cell Bank
    39  
5.13. Shortages
    39  
5.14. Safety Stock Obligations
    39  
5.15. Certain Supply Chain Issues
    40  
5.16. Other Assistance by Pfizer
    41  
5.17. Failure to Supply
    42  
5.18. Manufacturing Covenants
    42  
5.19. Amendment to [***]
    43  
5.20. Certain References to Licensed Product
    43  
 
       
Section 6. FINANCIAL PROVISIONS
    43  
 
       
6.1. Effective Date Payment
    43  
6.2. Event Milestone Payments
    43  
6.3. Development Costs
    44  
6.4. Sharing of Net Profit and Net Loss
    46  
 
       
Section 7. ACCOUNTING AND PROCEDURES FOR PAYMENT
    46  
 
       
7.1. Periodic Reporting and Reconciliation Payments
    46  
7.2. Inter-Company Sales
    49  
7.3. Currency
    49  
7.4. Method of Payments
    50  
7.5. Inspection of Records
    50  
7.6. Tax Matters
    51  

[***]    Redacted pursuant to a confidential treatment request.

ii



--------------------------------------------------------------------------------



 



         
Section 8. PATENTS AND INFRINGEMENT
    52  
 
       
8.1. Filing and Prosecution
    52  
8.2. Correspondence
    53  
8.3. Maintenance
    54  
8.4. Notices and Encumbrances
    54  
8.5. Patent Term Extensions
    54  
8.6. Interpretation of Patent Judgments
    55  
8.7. Third Party Royalty Obligations
    55  
8.8. Third Party Infringement
    56  
8.9. Paragraph IV Notices
    57  
8.10. Other Actions by a Third Party
    57  
8.11. Compensation to Inventors
    58  
8.12. Patent Marking
    58  
8.13. In-Licensed Patents
    58  
 
       
Section 9. CONFIDENTIALITY; PUBLICATION
    58  
 
       
9.1. Confidential Information.
    58  
9.2. Permitted Disclosure of Confidential Information.
    58  
9.3. Publication.
    60  
9.4. Publicity.
    60  
9.5. Filing, Registration or Notification of the Agreement
    61  
 
       
Section 10. REPRESENTATIONS, WARRANTIES AND COVENANTS
    62  
 
       
10.1. Protalix Representations, Warranties and Covenants
    62  
10.2. Manufacturing Representations, Warranties and Covenants
    65  
10.3. Environmental Representations, Warranties and Covenants
    67  
10.4. Pfizer Representations, Warranties and Covenants
    68  
10.5. Disclaimer of Warranty
    69  
 
       
Section 11. ADDITIONAL COVENANTS
    70  
 
       
11.1. Restrictions on Transfers and Liens
    70  
11.2. Third Party Licenses and Agreements
    70  
11.3. [***] Letter Agreement
    70  

[***]    Redacted pursuant to a confidential treatment request.

iii



--------------------------------------------------------------------------------



 



         
11.4. Compliance with Laws
    71  
11.5. Coordination outside the Territory
    71  
11.6. Operational Plan
    71  
 
       
Section 12.NON-COMPETITION
    71  
 
       
12.1. Pfizer Non-Compete
    71  
12.2. Protalix Non-Compete
    71  
12.3. Acquisition of Competing Product
    71  
 
       
Section 13.TERM
    72  
 
       
Section 14.TERMINATION
    72  
 
       
14.1. INTENTIONALLY OMITTED
    72  
14.2. Termination Rights
    72  
14.3. Continuing and Accrued Obligations and Surviving Provisions
    73  
14.4. Effects of Termination
    74  
14.5. Bankruptcy
    76  
 
       
Section 15.INDEMNIFICATION AND INSURANCE
    77  
 
       
15.1. Indemnification.
    77  
15.2. Losses
    78  
15.3. Defense Procedures; Procedures for Third Party Claims
    78  
15.4. Certain Other Losses.
    79  
15.5. Disclaimer of Liability for Consequential Damages
    80  
15.6. Sole Remedy
    80  
15.7. Insurance Requirements
    80  
 
       
Section 16.STANDSTILL
    83  
 
       
16.1. Standstill Provisions
    83  
16.2. Exceptions
    84  
16.3. Termination of Standstill Provisions
    84  
16.4. Sales Process
    85  
 
       
Section 17.GOVERNING LAW AND JURISDICTION
    86  
 
       
17.1. Governing Law
    86  
17.2. Jurisdiction
    86  
 
       
Section 18.MISCELLANEOUS
    86  
 
       

iv



--------------------------------------------------------------------------------



 



         
18.1. Force Majeure
    86  
18.2. Severability
    87  
18.3. Waivers
    87  
18.4. Entire Agreements; Amendments
    87  
18.5. Survival
    87  
18.6. Assignment; Binding Effect
    88  
18.7. Independent Contractor
    88  
18.8. Notices
    88  
18.9. Third Party Beneficiaries
    89  
18.10. Binding Effect
    89  
18.11. Performance by Affiliates
    89  
18.12. Corporate Integrity Agreement
    89  
18.13. Counterparts
    89  
18.14. Headings
    89  
18.15. Equitable Remedies
    89  

EXHIBITS

     
•
  EXHIBIT A — AMINO ACID SEQUENCE FOR DRUG SUBSTANCE
•
  EXHIBIT B — PROTALIX PATENT RIGHTS
•
  EXHIBIT C — THIRD PARTY LICENSES
•
  EXHIBIT D — DEVELOPMENT PLAN
•
  EXHIBIT E — CALCULATION OF NET PROFIT/NET LOSS
•
  EXHIBIT F — PRESS RELEASE
•
  EXHIBIT G — INITIAL COMMERCIALIZATION PLAN
•
  EXHIBIT H — FORM OF TRADEMARK ASSIGNMENT
•
  EXHIBIT I — COMPLIANCE CERTIFICATE
•
  EXHIBIT J — FORM OF [***] LETTER AGREEMENT
•
  EXHIBIT K — AMENDMENT TO[***]

APPENDICES
Appendix 7.4(a) — Protalix Account Information
Appendix 7.4(b) — Pfizer Account Information
Appendix 10.1(t) — Pfizer’s Anti-Bribery and Anti-Corruption Principles
Appendix 11.6 — Operational Plan
Appendix 15.1(c) — Other Matters
[***]    Redacted pursuant to a confidential treatment request.

v



--------------------------------------------------------------------------------



 



EXCLUSIVE LICENSE AND SUPPLY AGREEMENT
     Exclusive License and Supply Agreement (this “Agreement”) dated as of
November 30, 2009 between Protalix Ltd., a limited liability company
incorporated under the laws of Israel with offices located at 2 Snunit Street,
Science Park, P.O.B 455, Carmiel 20100, Israel (“Protalix”), and Pfizer Inc., a
Delaware corporation with offices located at 235 East 42nd Street, New York, New
York, 10017, U.S.A. (“Pfizer”).
     WHEREAS, Protalix owns or otherwise controls certain patents, patent
applications, technology, know-how and scientific and technical information
relating to an enzyme replacement therapy for the treatment of Gaucher Disease;
     WHEREAS, Pfizer has extensive experience and expertise in the development
and commercialization of drug products, and desires to acquire an exclusive
license in the Territory (as defined below) to such patents, patent
applications, technology, know how and scientific and technical information,
upon the terms and subject to the conditions set forth herein; and
     WHEREAS, Protalix desires to grant such license to Pfizer;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
provided herein, Protalix and Pfizer hereby agree as follows:

    Section 1. DEFINITIONS

     For purposes of this Agreement, the following definitions shall be
applicable:
     1.1 “Accumulated Net Loss” shall have the meaning assigned to it in Section
6.4(b)(ii).
     1.2 “Actual Price” shall have the meaning assigned to it in Section
5.7(a)(iii).
     1.3 “Additional Development Costs” has the meaning set forth in Section
6.3(h).
     1.4 “Affiliate” means any entity directly or indirectly controlled by,
controlling, or under common control with, a party to this Agreement, but only
for so long as such control shall continue. For purposes of this definition,
“control” (including, with correlative meanings, “controlled by”, “controlling”
and “under common control with”) means (a) possession, direct or indirect, of
the power to direct or cause direction of the management or policies of an
entity (whether through ownership of securities or other ownership interests, by
contract or otherwise), or (b) beneficial ownership of at least 50% of the
voting securities or other ownership interest (whether directly or pursuant to
any option, warrant or other similar arrangement) or other comparable equity
interests of an entity, it being understood and agreed that for purposes of
clause (a), neither ownership of voting securities or other ownership interests
of an entity nor membership or representation on (if less than half of the
members of) an entity’s board of directors shall, by themselves, be presumed to
constitute the power to direct or cause direction of the management or policies
of such entity; provided, further, that solely for purposes of Section 16.3 and
16.4, a Person (other than Protalix) who would otherwise be deemed to be an
Affiliate of Protalix Parent solely by virtue of clause (a) of this definition
shall be deemed to be a Third Party. With respect to the grant of license rights
by Protalix to Pfizer under Section 3,





--------------------------------------------------------------------------------



 



“Affiliate” shall exclude any Third Party that becomes an Affiliate due to such
Third Party’s acquisition of Protalix.
     1.5 “Allocation Percentage” shall have the meaning set forth in
Section 5.2(c).
     1.6 “Allowable Expenses” shall have the meaning set forth in Exhibit E.
     1.7 “Business Associates” shall have the meaning set forth in
Appendix 10.1(t).
     1.8 “Business Combination Transaction” shall have the meaning set forth in
Section 16.1(d).
     1.9 “Business Day” means a day other than a Saturday, Sunday, or bank or
other public holiday in New York, New York.
     1.10 “Capacity Cap” shall have the meaning set forth in Section 5.2(c).
     1.11 “Commence” or “Commencement” when used with respect to a clinical
trial, means the first dosing of the first patient for such trial.
     1.12 “Commercialization” means any and all activities directed to and
including marketing, promoting, distributing, offering for sale and selling a
Licensed Product, importing a Licensed Product (to the extent applicable) and
conducting [***]. When used as a verb, “Commercialize” means to engage in
Commercialization.
     1.13 “Commercialization Plan” shall have the meaning set forth in Section
4.7(a).
     1.14 “Commercially Reasonable Efforts” means, with respect to the efforts
to be expended by a party with respect to the objective that is the subject of
such efforts, reasonable, good faith efforts and resources to accomplish such
objective that such party would normally use to accomplish a similar objective
under similar circumstances, it being understood and agreed that with respect to
the Development or Commercialization of the Licensed Product in the Territory by
Pfizer, such efforts shall be similar to those efforts and resources consistent
with the usual practice of Pfizer in pursuing the Development or
Commercialization of drug products owned by it or to which it otherwise has
rights that are of similar market potential as a Licensed Product in the
Territory, taking into account all relevant factors, including the orphan drug
status (if any) of the Licensed Product and other regulatory matters, safety and
efficacy matters, product labeling or anticipated labeling, pricing, present and
future market potential, past performance of the Licensed Product, past
performance of Pfizer’s own drug products that are of similar market potential
(taking into account that the Licensed Product is intended for the treatment of
a rare disease), financial return [***], medical and clinical considerations,
present and future regulatory environment and competitive market conditions, all
as measured by the facts and circumstances at the time such efforts are due. It
is anticipated that the level of effort constituting Commercially Reasonable
Efforts may change over time.
[***]    Redacted pursuant to a confidential treatment request.

2



--------------------------------------------------------------------------------



 



     1.15 “Competing Product” means [***].
     1.16 “Compound” means (a) prGCD and (b) any analogs, derivatives and
variants thereof.
     1.17 “Confidential Information” means the Protalix Confidential Information
or the Pfizer Confidential Information, as applicable.
     1.18 “Control” or “Controlled” means, with respect to any compound,
material, information, or intellectual property right, that a party owns or has
a license to use, commercialize, manufacture, market, distribute or sell, and
has the ability to grant to the other party access and/or a license or a
sublicense (as applicable under this Agreement) to such compound, material,
information, or intellectual property right as provided for herein without
violating (a) the terms of any agreement or other arrangements with any Third
Party existing before or after the Effective Date or (b) any law or governmental
regulation applicable to such license or sublicense.
     1.19 “Cost of Goods Sold” or “COGS” shall have the meaning set forth in
Exhibit E.
     1.20 “Costs of Early Access Programs” means costs and expenses related to
conducting Early Access Programs in the Territory, including the cost of
(a) manufacturing, shipping and storing Licensed Product (or any intermediary)
used in the Early Access Programs, (b) clinical laboratory testing, (c) patient
visits to the relevant healthcare professional, (d) monitoring adverse events,
and any other payments to a Third Party or contract research organization
engaged to assist in the conduct of the Early Access Programs.
     1.21 “Country” means any generally recognized sovereign entity.
     1.22 “Court” shall have the meaning set forth in Section 17.2.
     1.23 “Current Capacity Cap” shall have the meaning set forth in
Section 5.2(a).
     1.24 “Development” or “Develop” means conducting pre-clinical studies and
clinical trials, collecting, validating and analyzing pre-clinical and clinical
trial data, preparing and submitting regulatory filings, obtaining Regulatory
Approvals, and regulatory affairs related to the foregoing. When used as a verb,
“Develop” means to engage in Development. For clarity, Development does not
include Phase 4 Trials or any of the foregoing in connection therewith.
     1.25 “Development Costs” means all costs and expenses related to the
Development of Licensed Product including (a) direct, out-of-pocket costs and
expenses, including [***], and (b) the conduct of clinical studies, including
[***]..
     1.26 “Development Plan” shall have the meaning assigned to it in
Section 4.1.
[***] Redacted pursuant to a confidential treatment request.

3



--------------------------------------------------------------------------------



 



     1.27 “Drug Substance” means the Compound component of a pharmaceutical drug
product.
     1.28 “Early Access Program” means any program to provide patients with the
Licensed Product prior to Regulatory Approval and prior to Launch in any Country
in the Territory. Early Access Programs include Treatment INDs / Protocols in
the United States, Named Patient Programs in the EU and Compassionate Use
programs in other Countries in the Territory.
     1.29 “Effective Date” means the date of this Agreement.
     1.30 “EMEA” means the European Agency for the Evaluation of Medicinal
Products or any successor agency thereto.
     1.31 “Environmental Laws” means all applicable Laws relating to (a) safety
(including occupational health and safety); conservation, preservation or
protection of human health, drinking water, natural resources, biota and the
environment; (b) the generation, use, storage, handling, treatment,
transportation or disposal of Hazardous Materials or Waste, (c) Releases and
threatened Releases of Hazardous Materials, or (d) chemical classification and
labeling.
     1.32 “Environmental Permits” shall have the meaning set forth in Section
10.3(a)(ii).
     1.33 “Estimated Price” shall have the meaning set forth in
Section 5.7(a)(i).
     1.34 “European Union” or “EU” means the Countries that are members of the
European Union as of the Effective Date or that become members of the European
Union thereafter.
     1.35 “Event Milestone” shall have the meaning set forth in Section 6.2(a).
     1.36 “Event Milestone Payments” means the amounts set forth in
Section 6.2(a) opposite the respective Event Milestones, subject to
Section 6.2(d).
     1.37 “Exchange Act” means the Securities Exchange Act of 1934, as amended
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof.
     1.38 “Ex-US/EU Development Costs” has the meaning set forth in
Section 6.3(f).
     1.39 “Facility” means, as applicable, a party’s Manufacturing facility and
such other facilities used by such party (or its Affiliates) in the Manufacture
or storage of (a) Drug Substance, (b) Licensed Product or (c) materials utilized
in the Manufacture of Drug Substance or Licensed Product.
     1.40 “Failure to Supply” shall have the meaning assigned to it in Section
5.15.
     1.41 “Field” means enzyme replacement therapy for the treatment of Gaucher
Disease.
     1.42 “FCPA” shall have the meaning set forth in Appendix 10.1(t).
     1.43 “FDA” means the United States Food and Drug Administration or any
successor

4



--------------------------------------------------------------------------------



 



agency thereto.
     1.44 “FDA Approval Date” means the date Protalix receives the first
Regulatory Approval for the Licensed Product in the Field from the FDA.
     1.45 “FDCA” means the U.S. Federal Food, Drug and Cosmetic Act, as amended,
and the regulations promulgated thereunder.
     1.46 “Fill/Finish” means (a) formulating the Licensed Product using Drug
Substance and other excipients, (b) filling the Licensed Product into vials,
(c) lyophilization of the Drug Substance for incorporation into the Licensed
Product, and (d) testing, including ongoing stability testing, and release of
the Licensed Product. For the avoidance of doubt, Fill/Finish shall not include
any activities included in the definition of Labeling and Packaging.
     1.47 “Force Majeure Event” shall have the meaning assigned to it in
Section 18.1.
     1.48 “Forecast” shall have the meaning assigned to it in Section 5.6(a).
     1.49 “Fully Absorbed Cost of Goods” shall have the meaning set forth in
Exhibit E.
     1.50 “GAAP” means United States generally accepted accounting principles
consistently applied.
     1.51 “GMP Audit” shall have the meaning set forth in Section 5.9(a).
     1.52 “Good Manufacturing Practices” or “GMP” means all applicable Good
Manufacturing Practices including, (i) the applicable part of quality assurance
to ensure that products are consistently produced and controlled in accordance
with the quality standards appropriate for their intended use, as defined in
European Commission Directive 2003/94/EC laying down the principals and
guidelines of good manufacturing practice, (ii) the principles detailed in the
U.S. Current Good Manufacturing Practices, 21 C.F.R. Sections 210, 211, 601 and
610, (iii) the Rules Governing Medicinal Products in the European Community,
Volume IV Good Manufacturing Practice for Medicinal Products, (iv) the
principles detailed in the ICH Q7A guidelines, and (v) the equivalent Laws in
any relevant Country, each as may be amended and applicable from time to time.
     1.53 “Governmental Authority” means any court, agency, department,
authority or other instrumentality of any national, state, county, city or other
political subdivision.
     1.54 “Government Official” shall have the meaning assigned to it in Section
10.1(r).
     1.55 “Gross Sales” shall have the meaning set forth in the definition of
Net Sales.
     1.56 “Hazardous Materials” means any and all materials (including
substances, chemicals compounds, mixtures, products, byproducts, biologic
agents, living or genetically modified materials, wastes, pollutants and
contaminants), that are (a) (i) listed, classified, characterized or regulated
pursuant to Environmental Laws; (ii) identified or classified as “hazardous”,
“dangerous”, “toxic”, “pollutant”, “contaminant”, “waste”, “irritant”,
“corrosive”, “flammable”, “radioactive”, “reactive”, “carcinogenic”,
“mutagenic”, “bioaccumulative”, or

5



--------------------------------------------------------------------------------



 



“persistent” in the environment; or (iii) in quantity or concentration capable
of causing harm or injury to human health, natural resources or the environment,
if Released or resulting in human exposure; or (b) petroleum products and their
derivatives, asbestos-containing material, lead-based paint, polychlorinated
biphenyls, urea formaldehyde, or viral, bacterial or fungal material.
     1.57 [***]
     1.58 “Hold Separate Transaction” means any “hold separate” transaction
(whether through the establishment of a trust or otherwise) involving the
proposed sale of a Competing Product pursuant to an agreement with any
Governmental Authority responsible for antitrust laws.
     1.59 “Improvement Notice” shall have the meaning assigned to it in
Section 3.5(a).
     1.60 “Increased Capacity Cap” shall have the meaning set forth in
Section 5.2(b).
     1.61 “Indemnified Party” shall have the meaning assigned to it in
Section 15.3.
     1.62 “Indemnifying Party” shall have the meaning assigned to it in
Section 15.3.
     1.63 “Initial Commercialization Plan” shall have the meaning assigned to it
in Section 4.7(a).
     1.64 “Initial Forecast” shall have the meaning assigned to it in Section
5.6(a).
     1.65 [***].
     1.66 “Labeling and Packaging” means the final product labeling and
packaging of the Licensed Product (whether in commercial or clinical packaging
presentation), including materials to be inserted such as patient inserts,
patient medication guides, professional inserts and any other written, printed
or graphic materials accompanying the Licensed Product.
     1.67 “Labeling and Packaging Costs” shall have the meaning set forth in
Exhibit E.
     1.68 “Launch” means the first shipment of a Licensed Product in commercial
quantities for commercial sale by Pfizer, its Affiliates or its Sublicensees to
a Third Party in a Country in the Territory after receipt by Pfizer of the first
Regulatory Approval (and, in any Country in which Price Approval is necessary or
relevant for a majority of the population to obtain access to drug products,
Price Approval) for such Licensed Product in such Country.
[***] Redacted pursuant to a confidential treatment request.

6



--------------------------------------------------------------------------------



 



     1.69 “Laws” means all laws, statutes, rules, regulations, codes,
administrative or judicial orders, judgments, decrees, injunctions and/or
ordinances of any Governmental Authority, and common law or other legal
requirements of any kind, whether currently in existence or hereafter
promulgated, enacted, adopted or amended.
     1.70 “Licensed Product” means any finished dosage form of a drug product
that contains Drug Substance (excluding any Oral Formulation) and either:
(a) the manufacture, sale, offer for sale, importation, or use of such drug
product (i) would, absent the license granted by Protalix to Pfizer herein,
infringe at least one Valid Claim of a Protalix Patent Right, or (ii) embodies,
incorporates or uses Protalix Technology; or (b) such drug product is supplied
by Protalix to Pfizer under this Agreement (or is manufactured using Drug
Substance supplied by Protalix to Pfizer under this Agreement) or is
manufactured by Pfizer or a Third Party pursuant to Pfizer’s exercise of its
rights under Section 5.17 (or is manufactured using Drug Substance manufactured
by Pfizer or a Third Party pursuant to Pfizer’s exercise of its rights under
Section 5.17).
     1.71 “Long Range Forecast” shall have the meaning assigned to it in
Section 5.6(a).
     1.72 “Losses” shall have the meaning assigned to it in Section 15.2.
     1.73 “Major EU Countries” means [***].
     1.74 “Major Market Country” means each of [***].
     1.75 “Manufacture” or “Manufacturing” means all activities related to the
manufacturing of the Drug Substance or Licensed Product, and/or any ingredient
thereof, including manufacturing for clinical use or commercial sale, in-process
and finished product testing, Fill/Finish, Labeling and Packaging, release of
product, quality assurance activities related to manufacturing and release of
product and ongoing stability tests and regulatory activities related to any of
the foregoing.
     1.76 “Manufacturing Certificate of Analysis” shall have the meaning
assigned to it in Section 5.10(a)(i).
     1.77 “NDA” means a New Drug Application filed with the FDA in accordance
with the FDCA with respect to a drug product or an analogous application or
filing with any Regulatory Authority outside of the United States (including any
supra-national agency such as the European Union) for the purpose of obtaining
approval to market and sell a drug product in such jurisdiction.
     1.78 “Net Profit or Loss” shall be calculated in accordance with Exhibit E.
[***] Redacted pursuant to a confidential treatment request.

7



--------------------------------------------------------------------------------



 



     1.79 “Net Sales” means, with respect to a Licensed Product, the gross
amount invoiced by Pfizer, its Affiliates and its Sublicensees of such Licensed
Product to Third Parties (“Gross Sales”), less (a) bad debts related to such
Licensed Product, (b) sales returns and allowances actually paid, granted or
accrued, including, trade, quantity and cash discounts, any other adjustments,
including, those granted on account of price adjustments, billing errors,
rejected goods, damaged or defective goods, recalls, returns, rebates,
chargeback rebates, reimbursement, fees or similar payments granted or given to
wholesalers or other distributors, buying groups, health care insurance
carriers, pharmacy benefit management companies, health maintenance
organizations, Governmental Authorities, or other institutions or health care
organizations, (c) adjustments arising from consumer discount programs or other
similar programs or arising in connection with any Pfizer Discount or Savings
Program, (d) customs or excise duties, sales tax, consumption tax, value added
tax, and other taxes (except income taxes) or duties relating to sales, any
payment in respect of sales to the United States government, any state
government or any foreign government, or to any other Governmental Authority, or
with respect to any government-subsidized program or managed care organization,
and (e) charges for freight and insurance (to the extent that Pfizer bears the
cost of freight and insurance for a Licensed Product). Net Sales shall be
determined from books and records maintained in accordance with GAAP, as
consistently applied by Pfizer with respect to sales of all its drug products.
     1.80 “Non-Conformance Period” shall have the meaning assigned to it in
Section 5.10(b).
     1.81 “Notice of Non-Conformance” shall have the meaning assigned to it in
Section 5.10(a)(i).
     1.82 “Ongoing Clinical Study” means each of the clinical studies of the
Licensed Product identified as an ongoing clinical study and described in the
Development Plan.
     1.83 “Oral Formulation” means an oral formulation of a drug product for the
treatment of Gaucher Disease which contains any Compound as the active
pharmaceutical ingredient.
     1.84 “Other Regulatory Commitments” means all [***] as a condition of
[***].
     1.85 “Outside of the Scope Product” shall have the meaning set forth in
Section 8.2.
     1.86 “Patent Application” means any application for a Patent.
     1.87 “Patent Rights” means Patents and Patent Applications.
[***] Redacted pursuant to a confidential treatment request.

8



--------------------------------------------------------------------------------



 



     1.88 “Patents” means issued patents, whether domestic or foreign, including
all continuations, continuations-in-part, divisions, provisionals and renewals,
and letters of patent granted with respect to any of the foregoing, patents of
addition, supplementary protection certificates, registration or confirmation
patents and all reissues, re-examination and extensiont thereof.
     1.89 “[***] Study” means the clinical study of the Licensed Product [***]
identified as such and described in [***] with respect to [***].
     1.90 “[***] Study Development Costs” has the meaning set forth in Section
6.3(c).
     1.91 “Person” means an individual, corporation, partnership, company, joint
venture, unincorporated organization, limited liability company or partnership,
sole proprietorship, association, bank, trust company or trust, whether or not
legal entities, or any Governmental Authority.
     1.92 “Pfizer Chair” shall have the meaning assigned to it in
Section 4.3(a).
     1.93 “Pfizer Confidential Information” means all information relating to
the Compound or Licensed Product, as well as any other information regarding the
business and operations of Pfizer, that is or has been disclosed (whether orally
or in writing) by Pfizer to Protalix or its Affiliates to the extent that such
information is not: (a) as of the date of disclosure known to Protalix or its
Affiliates; or (b) disclosed in published literature, or otherwise generally
known to the public through no breach by or Protalix; of this Agreement or
(c) obtained by Protalix or its Affiliates from a Third Party free from any
obligation of confidentiality to Pfizer; or (d) independently developed by
Protalix or its Affiliates without use of the Pfizer Confidential Information;
or (e) in the good faith judgment of Protalix, after consultation with legal
counsel, is required to be disclosed under Law; provided that, in the case of
(e), Protalix provides Pfizer prior notice (to the extent practicable) of such
disclosure and agrees to cooperate, at the request and sole expense of Pfizer,
with Pfizer’s efforts to preserve the confidentiality of such information.
     1.94 “Pfizer Discount or Savings Program” means any discount, rebate or
reimbursement program under which either party or its Affiliates provides to low
income, uninsured or other patients the opportunity to purchase Licensed Product
at discounted prices.
     1.95 “Pfizer Quarter” means each of the four (4) thirteen (13) week periods
(a) with respect to the United States, commencing on January 1 of any calendar
year, and (b) with respect to any Country in the Territory other than the United
States, commencing on December 1 of any calendar year.
[***] Redacted pursuant to a confidential treatment request.

9



--------------------------------------------------------------------------------



 



     1.96 “Pfizer Third Party Fill/Finish Agreement” means any agreement between
Pfizer and a Third Party entered into after the Effective Date with respect to
Fill/Finish and/or Labeling and Packaging activities for the Licensed Product.
     1.97 “Pfizer Year” means the twelve (12) month period (i) with respect to
the United States, commencing on January 1 of any calendar year, and (ii) with
respect to any Country in the Territory other than the United States, commencing
on December 1 of any calendar year.
     1.98 “Phase 4 Trial” means a clinical trial for the Licensed Product that
is initiated in a Country after receipt of Regulatory Approval for the Licensed
Product in such Country and is principally intended to support the marketing and
Commercialization of the Licensed Product, including investigator initiated
trials and clinical experience trials. [***].
     1.99 “prGCD” means a plant cell expressed recombinant human
Glucocerebrosidase enzyme having the sequence set forth in Exhibit A to this
Agreement.
     1.100 “Price Approval” means, in any Country where a Governmental Authority
authorizes reimbursement for, or approves or determines pricing for, drug
products, receipt (or, if required to make such authorization, approval or
determination effective, publication) of such reimbursement authorization or
pricing approval or determination (as the case may be).
     1.101 “Price for Drug Substance” means the price per unit of Drug
Substance, which equals the sum of (a) all direct costs actually accrued or
incurred by Protalix to Manufacture Drug Substance, including [***], and (b) all
indirect costs (including [***]) to the extent directly or indirectly related to
the Manufacture of Drug Substance, allocated based upon the proportion of such
costs and time directly attributable to the support of the applicable activity
(such allocation to be consistent with the allocation percentages historically
applied by Protalix prior to the Effective Date to the extent consistent with
applicable accounting standards), including overhead variances and/or over or
under absorption of costs. All such cost determinations shall be made in
accordance with GAAP as consistently practiced by Protalix and used in
Protalix’s accounting reports and shall be supported by appropriate
documentation. [***].
     1.102 “Product Specifications” means those Manufacturing, performance,
quality - control release, and Fill/Finish specifications for Drug Substance or
Licensed Product in the Territory, which are initially as set forth in the
applicable Regulatory Approval for a Licensed Product, as such specifications
may be amended from time to time pursuant to the terms of this Agreement.
     1.103 “Profit Sharing Term” means the period commencing on January 1, 2010
and ending on the date this Agreement is terminated pursuant to Section 14,
subject to Section 14.4(c).
     [***] Redacted pursuant to a confidential treatment request.

10



--------------------------------------------------------------------------------



 



     1.104 “Protalix Chair” means one of the Protalix representatives on the
Steering Committee designated by Protalix as Protalix’s chair for Steering
Committee Meetings.
     1.105 “Protalix Change of Control” means the occurrence of any of the
following events:
          (a) the acquisition by (i) any Person that is a Large Pharmaceutical
Company or (ii) any Persons including a Large Pharmaceutical Company that
together (x) are a group (within the meaning of Section 13(d)(3),
Section 14(d)(2) of the Exchange Act, or any successor provision) or (y) are
acting, for purposes of acquiring, holding or disposing of securities, as a
group (within the meaning of Rule 13d-5(b)(1) of the Exchange Act, or any
successor provision), in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), of securities representing fifty
percent (50%) or more of the total voting power of (1) Protalix (or the
surviving company of such merger, consolidation or other business combination
transaction, as applicable) or (2) any one or more Persons who are direct or
indirect parent holding companies of Protalix or Affiliates controlling Protalix
(Protalix, together with the Persons described in clause (2), each hereinafter
referred to individually as a “Protalix Group Company” and collectively as the
“Protalix Group Companies”); or
          (b) the sale or disposition, lease or transfer (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets or business of a Protalix Group Company to any
Person or group that is or contains a Large Pharmaceutical Company; or
          (c) any Protalix Group Company enters into an agreement with any
Person or group that is or contains a Large Pharmaceutical Company providing for
the matters described in clauses (a) or (b) above.
For purposes of this definition of “Protalix Change of Control,” “Large
Pharmaceutical Company” means (x) any pharmaceutical, biotechnology or
biopharmaceutical company that (A) is either developing or commercializing a
product for the treatment of Gaucher Disease or (B) has at least [***] in annual
aggregate net sales of drug products (based on data provided by IMS
International, or, if such data is not available, such other reliable data
source as reasonably determined by Pfizer and reasonably agreed to by Protalix),
(y) any one or more Persons that are direct or indirect parent holding companies
or subsidiaries of the pharmaceutical, biotechnology or biopharmaceutical
company described in subclause (x) above or (z) any Affiliate of the
pharmaceutical, biotechnology or biopharmaceutical company described in
subclause (x) above.
     1.106 “Protalix Confidential Information” means all information relating to
the Protalix Technology, Compound or Licensed Product as well as any other
information regarding the
[***] Redacted pursuant to a confidential treatment request.

11



--------------------------------------------------------------------------------



 



business, operations, research and Development activities of Protalix, that is
or has been disclosed (whether orally or in writing) by Protalix to Pfizer or
its Affiliates to the extent that such information is not: (a) as of the date of
disclosure to Pfizer, known to Pfizer or its Affiliates; or (b) disclosed in
published literature, or otherwise generally known to the public through no
breach by Pfizer of this Agreement; or (c) obtained by Pfizer or its Affiliates
from a Third Party free from any obligation of confidentiality to Protalix; or
(d) independently developed by Pfizer or its Affiliates without use of the
Protalix Confidential Information; or (e) in the good faith judgment of Pfizer,
after consultation with legal counsel, is required to be disclosed under Law;
provided that, in the case of (e), Pfizer provides Protalix prior notice (to the
extent practicable) of such disclosure and agrees to cooperate, at the request
and sole expense of Protalix, with Protalix’s efforts to preserve the
confidentiality of such information.
     1.107 “Protalix Improvement” means any necessary or useful improvement,
change, or modification to the Drug Substance, Licensed Product or Protalix
Technology which may be developed, created, or acquired by Protalix after the
Effective Date and before termination of this Agreement, including new or
improved methods of Manufacturing, means of delivery (other than an Oral
Formulation), dosage, formulation (other than an Oral Formulation), and
analysis. To the extent an improvement, change or modification to prGCD also
constitutes an analog, derivative or variant of prGCD, such improvement, change
or modification shall be deemed to be a Compound and not a Protalix Improvement.
     1.108 “Protalix Patent Rights” means all Patent Rights owned or otherwise
Controlled by Protalix or any of its Affiliates as of the Effective Date or at
any time during the Term that claim the composition of matter, manufacture or
use of the Compound, Drug Substance or a drug product that contains Drug
Substance, including the Patent Rights listed in Exhibit B.
     1.109 “Protalix System Patent Rights” means Protalix Patent Rights that
relate primarily to the System.
     1.110 “Protalix Technology” means any Technology owned or otherwise
Controlled by Protalix or any of its Affiliates as of the Effective Date or at
any time during the Term that is necessary or useful for the Development,
Manufacture, use or Commercialization of Compound, Drug Substance or a drug
product that contains Drug Substance, including the System.
     1.111 [***].
     1.112 “Purchase Order” shall have the meaning assigned to it in Section
5.6(a).
     1.113 “Quality Agreement” means the Quality Agreement(s) to be entered into
between Protalix and Pfizer with respect to the Drug Substance [***] being
Manufactured by Protalix [***] requirements in the Territory.
[***] Redacted pursuant to a confidential treatment request.

12



--------------------------------------------------------------------------------



 



     1.114 “Redacted Agreement” shall have the meaning assigned to it in Section
9.5.
     1.115 “Regulatory Approval” means any and all approvals, with respect to
any Country, or authorizations (other than Price Approvals) of a Regulatory
Authority, that are necessary for the commercial Manufacture, distribution, use,
marketing or sale of a drug product in such Country.
     1.116 “Regulatory Authority” means, in respect of a particular Country or
jurisdiction, the Governmental Authority having responsibility for granting
Regulatory Approvals in such Country or jurisdiction.
     1.117 “Regulatory Exclusivity” means any rights or protections which are
recognized, afforded or granted by a Regulatory Authority in any Country or
region of the Territory, in association with the Regulatory Approval of a
Licensed Product, providing such Licensed Product: (a) a period of marketing
exclusivity, during which the Regulatory Authority recognizing, affording or
granting such marketing exclusivity will refrain from either reviewing or
approving a marketing authorization application or similar regulatory
submission, submitted by a party other than Pfizer, its Affiliates or
Sublicensees seeking to market a drug product in which the Drug Substance is the
primary ingredient, or during which such an application or submission may be
reviewed or approved by a Regulatory Authority, but the product may not be
placed on the market or (b) a period of data exclusivity, during which a party,
other than Pfizer, its Affiliates or Sublicensees, seeking to market a drug
product in which the Drug Substance is the primary ingredient, is precluded from
either referencing or relying upon a Licensed Product’s clinical dossier or
relying on previous findings of safety or effectiveness with respect to a
Licensed Product to support the submission, review or approval of a marketing
authorization application or similar regulatory submission before the applicable
Regulatory Authority. Regulatory Exclusivity shall include rights conferred in
the United States pursuant to the Hatch-Waxman Act or the FDA Modernization Act
of 1997 or in the European Union/European Economic Area pursuant to Section 10.1
of Directive 2001/EC/83 or section 14.11 of Regulation (EC) No. 726/2004.
     1.118 “Release” means any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment, including the uncontrolled presence or the
movement of Hazardous Materials through the ambient air, soil, subsurface water,
groundwater, wetlands, lands or subsurface strata.
     1.119 “Reporting Period” shall have the meaning assigned to it in Section
7.1(a).
     1.120 “Required Studies” means all pre-clinical or clinical studies for a
Licensed Product (other than [***]) required by any Regulatory Authority in any
Country in the European Union or the United States as a condition of obtaining
Regulatory Approval for the Licensed Product in such Country, whether conducted
prior to or after receipt of Regulatory Approval.
[***] Redacted pursuant to a confidential treatment request.

13



--------------------------------------------------------------------------------



 



     1.121 “Safety Stock” shall have the meaning assigned to it in
Section 5.14(a).
     1.122 “Sales and Marketing Expenses” shall have the meaning set forth in
Exhibit E.
     1.123 “Steering Committee” shall have the meaning assigned to it in
Section 4.3(a).
     1.124 “Steering Committee Meeting” shall have the meaning assigned to it in
Section 4.3(b).
     1.125 “Sublicense” means the grant by Pfizer of a sublicense under, or an
agreement of Pfizer not to assert, any of the rights licensed by Protalix to
Pfizer pursuant to Section 3.1.
     1.126 “Sublicensee” means a Third Party to whom Pfizer has granted a
Sublicense.
     1.127 “Supply Failure” shall have the meaning assigned to it in
Section 5.17(a).
     1.128 “System” means Protalix’s proprietary protein expression system,
ProCellEx™.
     1.129 “Technology” means proprietary materials, technology, data, results
and non-public technical, scientific and clinical information, in any tangible
or intangible form, including know-how, expertise, trade secrets, practices,
techniques, methods, processes, developments, specifications, formulations,
formulae, including any intellectual property rights embodying any of the
foregoing, but excluding any Patent Rights.
     1.130 “Term” shall have the meaning assigned to it in Section 13.
     1.131 “Territory” means the entire world, excluding Israel.
     1.132 [***].
     1.133 “Third Party” means any Person other than Pfizer, Protalix, or any of
their respective Affiliates.
     1.134 “Third Party Claim” shall have the meaning assigned to it in Section
15.3.
     1.135 “Third Party License” means each license agreement between Protalix
and a Third Party pursuant to which or from which Protalix licenses Protalix
Patent Rights or Protalix Technology, including the license agreements listed on
Exhibit C.
     1.136 [***].
     1.137 “Uncapped Expenses” shall have the meaning assigned to it in
Exhibit E.
[***] Redacted pursuant to a confidential treatment request.

14



--------------------------------------------------------------------------------



 



     1.138 “Uplyso Trademarks” means the trademark “UPLYSO™” in certain
countries in the world, as set forth in the schedule attached to Exhibit H.
     1.139 “Valid Claim” means (a) a claim of an issued and unexpired Patent
(including the term of any patent term extension, supplemental protection
certificate, renewal or other extension) which has not been held unpatentable,
invalid or unenforceable in a final decision of a court or other Governmental
Authority of competent jurisdiction from which no appeal may be or has been
taken, and which has not been admitted to be invalid or unenforceable through
reissue, re-examination or disclaimer; or (b) a claim of a Patent Application,
which claim has been pending less than five (5) years from the original priority
date of such claim in a given jurisdiction, unless or until such claim
thereafter issues as a claim of an issued Patent (from and after which time the
same shall be deemed a Valid Claim subject to paragraph (a) above).
     1.140 “[***]” means [***].
     1.141 “[***]License Agreement” means that License Agreement by and between
Protalix and [***]effective as of [***], as amended from time to time.
     1.142 “Waste” means all wastes which arise from the Manufacture, handling
or storage of Drug Substance hereunder, or which is otherwise produced through
the implementation of this Agreement, including Hazardous Materials.
     Construction. Except where expressly stated otherwise in this Agreement,
the following rules of interpretation apply to this Agreement: (a) “include”,
“includes” and “including” are not limiting and mean include, includes and
including, without limitation; (b) definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms; (c)
references to an agreement, statute or instrument mean such agreement, statute
or instrument as from time to time amended, modified or supplemented;
(d) references to a Person are also to its permitted successors and assigns;
(e) references to an “Article”, “Section”, “Exhibit” or “Schedule” refer to an
Article or Section of, or any Exhibit or Schedule to, this Agreement unless
otherwise indicated; (f) the word “will” shall be construed to have the same
meaning and effect as the word “shall”; and (g) the word “any” shall mean “any
and all” unless otherwise indicated by context.
Section 2. [INTENTIONALLY OMITTED]

Section 3. LICENSE
     3.1. Exclusive License. Subject to the terms of this Agreement, including
Section 3.2, Protalix hereby grants to Pfizer and Pfizer hereby accepts an
exclusive (including as to Protalix and its Affiliates, except as set forth in
Section 3.2) license in the Territory and within the Field, including the right
to Sublicense (subject to Section 3.4):
[***] Redacted pursuant to a confidential treatment request.

15



--------------------------------------------------------------------------------



 



          (a) under the Protalix Patent Rights to (i) use, sell, offer for sale,
supply, cause to be supplied, and import the Licensed Product, (ii) conduct the
Fill/Finish activities and Labeling and Packaging activities, (iii) engage in
Development activities with respect to the Licensed Product, and (iv) make and
have made the Drug Substance solely for incorporation in the Licensed Product;
and
          (b) to use Protalix Technology and Protalix Confidential Information
in connection with (i) the conduct of the Fill/Finish activities and Labeling
and Packaging activities, (ii) preparing and submitting regulatory filings and
communicating with Regulatory Authorities with respect to the Licensed Product,
(iii) the use, sale, offer for sale, supply and importation of the Licensed
Product, (iv) Development activities with respect to the Licensed Product, and
(v) making and having made the Drug Substance solely for incorporation in the
Licensed Product.
     3.2. Other License Provisions.
          (a) The licenses granted to Pfizer pursuant to Section 3.1 shall be
co-exclusive with Protalix only to the extent it is necessary for Protalix to
perform its obligations under this Agreement. In addition, in the event that
Pfizer provides Protalix with a Section 14.2(c) Notice, during the
Section 14.2(c) Termination Notice Period, the licenses granted to Pfizer
pursuant to Section 3.1 shall be co-exclusive with Protalix to the extent
reasonably necessary for Protalix to prepare for transition activities mutually
agreed upon by the parties pursuant to Section 14.2(c) and Commercialization of
the Licensed Product by Protalix upon the effective date of termination;
provided that Protalix shall not be entitled to commence Commercialization prior
to the effective date of termination. During the Term, and without limiting the
scope of the licenses granted to Pfizer pursuant to Section 3.1, neither
Protalix nor any of its Affiliates shall, directly or indirectly, alone or in
collaboration with any Third Party, Commercialize the Compound (other than the
Oral Formulation), a drug product containing the [***]. The parties expressly
acknowledge and agree that, subject to Section 12, the exclusivity grant in
favor of Pfizer in Section 3.1 shall not be construed as limiting Protalix’s
right to Develop, Manufacture or Commercialize[***].
          (b) Notwithstanding the licenses granted to Pfizer pursuant to
Section 3.1, Pfizer hereby covenants that it shall not exercise its rights to
make and have made the Drug Substance unless and until there has been a Failure
to Supply.
          (c) For purposes of clarity, and without limiting the licenses granted
under Section 3.1, Pfizer acknowledges that in the event Protalix does not have
exclusive rights to Protalix Patent Rights licensed by Protalix from Third
Parties [***] vis à vis the Third Party licensor, Pfizer’s rights to such
Protalix Patent Rights under the sublicenses granted under Section 3.1 would not
be exclusive vis à vis the Third Party licensor.
[***] Redacted pursuant to a confidential treatment request.

16



--------------------------------------------------------------------------------



 



     3.3. Non-Assertion of Rights.
          (a) During the Term, Pfizer shall not, and shall cause its Affiliates
not to, assert any Patent Rights or Technology owned or Controlled by Pfizer and
its Affiliates against Protalix, its Affiliates or permitted sublicensees for
(i) exercising its rights and performing its obligations pursuant to this
Agreement or (ii) using, making, having made, selling, offering for sale,
supplying, causing to be supplied and importing the Drug Substance or Licensed
Product outside the Territory. After the Term (except if this Agreement is
terminated by Pfizer pursuant to Section 14.2(a)), Pfizer shall not, and shall
cause its Affiliates not to, assert any Patent Rights that are owned or
Controlled by Pfizer and its Affiliates on the effective date of termination
against Protalix and its Affiliates for using, making, having made, selling,
offering for sale, supplying, causing to be supplied and importing the Drug
Substance or Licensed Product (as such Drug Substance or Licensed Product was
constituted as of the effective date of termination) in the Field. For the
purposes of this Section 3.3(a), the term “Technology” shall be limited to that
which is necessary for Protalix and its Affiliates to use, make, have made,
sell, offer for sale, supply, cause to be supplied, and import Drug Substance or
Licensed Product (as such Drug Substance or Licensed Product was constituted as
of the effective date of termination) in the Field.
          (b) The covenant not to sue in Section 3.3(a) shall inure to the
benefit of the respective successors and permitted assigns of Protalix and its
Affiliates, and may be extended by Protalix and its Affiliates to a Third Party
successor to all or substantially all of the assets of Protalix or its
Affiliates, whether by merger, consolidation, sale of stock, or sale of all or
substantially all of Protalix’s assets, so long as such Third Party agrees in
writing to be bound by the terms of this Agreement.
     3.4. Sublicensing and Subcontracting.
          (a) Pfizer may not grant a Sublicense without the prior written
consent of Protalix, such consent not to be unreasonably delayed or withheld,
except that Pfizer may, without prior written consent of Protalix, grant
Sublicenses to (i) its Affiliates, which Sublicense shall automatically
terminate when such Affiliate ceases to be an Affiliate of Pfizer; and
(ii) Third Parties, solely with respect to rights to use, import, offer to sell
or sell the Licensed Product in any Country other than a Major Market Country.
Any Sublicensee obligations required by the Third Party License to be included
in a sublicense shall be deemed to be included in this Agreement as obligations
of Pfizer.
          (b) Each Sublicense granted by Pfizer pursuant to Section 3.4(a) shall
be subject and subordinate to the terms and conditions of this Agreement and
shall contain terms and conditions consistent with those in this Agreement, and
shall not in any way diminish, reduce or eliminate any of Pfizer’s obligations
under this Agreement. Without limiting the foregoing, each Sublicense agreement
with permitted Sublicensees shall contain the following provisions: (i) a
requirement that such Sublicensee submit applicable sales or other reports
consistent with the requirements set forth in Section 7.1, (ii) a requirement to
keep books and records, and permit Protalix to audit (either directly or through
an independent auditor) such books and records, consistent with the requirement
set forth in Section 7.5, (iii) a requirement that such Sublicensee comply with
the confidentiality and non-use provisions of Section 9 with

17



--------------------------------------------------------------------------------



 



respect to both parties’ Confidential Information, (iv) a requirement to comply
with all other applicable terms of this Agreement, and (v) a provision
prohibiting such Sublicensee from further sublicensing. Pfizer shall provide
Protalix with a copy of each such Sublicense agreement within thirty (30) days
after the execution thereof, provided that Pfizer may redact confidential
information from such Sublicense agreement that is not reasonably necessary to
demonstrate Pfizer’s compliance with the obligations set forth in clauses
(i) through (v) of this Section 3.4(b).
          (c) Right to Subcontract. Each party may, subject to Section 9,
subcontract its obligations under this Agreement to an Affiliate or Third Party
as it would in the normal course of its business without the prior written
consent of the other party, except that, in the Major Market Countries:
               (i) neither party may subcontract its obligations to a Third
Party to create, oversee and manage the execution of the Development Plan
without the prior written consent of the other party, such consent not to be
unreasonably delayed or withheld; and
               (ii) Pfizer may not subcontract to any Third Party (including
sub-distributors and contract sales organizations), without the prior written
consent of Protalix, such consent not to be unreasonably delayed or withheld,
its obligations to:
                    (A) promote the Licensed Product, and all members of
Pfizer’s sales force shall be employees of Pfizer or its Affiliate; provided
that Pfizer does not need Protalix’s consent to use a subcontractor to act as a
Medical Science Liaison for the Licensed Product in any Major Market Country;
and
                    (B) prepare and submit regulatory filings and communicate
with Regulatory Authorities with respect to the Licensed Product; provided that
Pfizer does not need Protalix’s consent to use Target Health to conduct such
activities. Notwithstanding the foregoing, this Section 3.4(c)(ii) shall not
obligate Pfizer to obtain Protalix’s consent to use a Third Party subcontractor
for Development activities in the Major Market Countries other than for
preparing and submitting regulatory filings and communicating with Regulatory
Authorities.
          (d) Liability for Affiliates, Sublicensees and Subcontractors. Each
party shall ensure that each of its Affiliates, permitted Sublicensees (in the
case of Pfizer) and permitted subcontractors accepts and complies with all of
the applicable terms and conditions of this Agreement as if such Affiliates or
permitted Sublicensees or subcontractors were parties to this Agreement and each
party shall remain fully responsible for its Affiliates’ and permitted
sublicensees’ or subcontractors’ performance under this Agreement.
     3.5. Improvements.
          (a) During the Term, Protalix shall give written notice (an
“Improvement Notice”) to Pfizer within thirty (30) days of any actual or
constructive reduction to practice of any Protalix Improvement. The Improvement
Notice shall set forth the nature and details of the Protalix Improvement and
any data obtained or generated by Protalix. Where such Protalix Improvements are
to an invention, Protalix shall state in the Improvement Notice whether it
intends to prepare and file patent applications related thereto.

18



--------------------------------------------------------------------------------



 



          (b) Each Protalix Improvement shall be deemed to be included within
the Protalix Technology licensed to Pfizer pursuant to Section 3.1 of this
Agreement, without the payment of any additional fees, milestones, royalties, or
adjustments to the profit sharing scheme set forth in Section 6.3. Any Patent
Application directed to a Protalix Improvement shall be considered to be a
Protalix Patent Right licensed pursuant to Section 3.1 of this Agreement,
without the payment of any additional fees, milestones, royalties, or
adjustments to the profit sharing scheme set forth in Section 6.4.
     3.6. Patent Challenges.
          (a) During the Term of this Agreement, including during any
Section 14.2(c) Termination Notice Period, Pfizer and its Affiliates hereby
covenant and agree not to, directly or indirectly, commence any legal proceeding
that challenges the validity, enforceability or ownership of any Protalix Patent
Right, including any Protalix System Patent Right, to the extent such Protalix
Patent Right relates to the Compound or Licensed Product or the Development,
Manufacture or Commercialization of the Compound or Licensed Product (a “Patent
Challenge”).
          (b) If Pfizer, its Affiliate or Sublicensee directly or indirectly
commences any Patent Challenge, Protalix shall have the right to immediately
terminate this Agreement by written notice effective upon receipt by Pfizer. The
foregoing right of Protalix to terminate this Agreement shall not apply to any
such challenge that arises out of or is in connection with any legal action
commenced by Protalix against Pfizer, in which Protalix asserts any Protalix
Patent Rights or other Patent Rights against Pfizer, whether arising out of or
in connection with this Agreement or otherwise.
     3.7. No Implied License. Except for the licenses and other rights granted
to Pfizer herein, all right, title and interest in and to the Protalix Patent
Rights, Protalix Technology, Protalix Confidential Information and Protalix
Improvements shall remain solely with Protalix and its Third Party licensors, as
applicable. Except as expressly provided in this Section 3 or elsewhere in this
Agreement, neither party will be deemed by this Agreement to have been granted
any license or other rights to the other party’s intellectual property rights,
either expressly or by implication, estoppel or otherwise.

    Section 4. DEVELOPMENT, REGULATORY APPROVALS AND MARKETING

     4.1. Development Plan. The Development of the Licensed Product in the
United States and the Major EU Countries shall be governed by a Development Plan
that describes (a) the proposed overall program of Development of the Licensed
Product in the Field in the United States and the Major EU Countries, including
[***], (b) with respect to the [***], the anticipated scope (including number of
patients) and other material parameters that will determine the
[***] Redacted pursuant to a confidential treatment request.

19



--------------------------------------------------------------------------------



 



aggregate Development Cost for such [***], and (c) the respective Development
responsibilities of the parties with respect to such Development program (the
“Development Plan”). The initial Development Plan is attached hereto as
Exhibit D. All material amendments to the Development Plan shall be approved by
the Steering Committee in accordance with Section 4.3(c)(ii). [***].
     4.2. Development Responsibilities. Pursuant to the Development Plan, and
subject to the oversight of the Steering Committee (but without limitation of
and subject to Sections 4.3(d)(i) and 4.3(d)(iii)), Protalix will be responsible
for[***]. Protalix will also be responsible for [***]. Except as described in
the foregoing sentences of this Section 4.2, Pfizer will be solely responsible
for all Development of the Licensed Product in the United States and Major EU
Countries in accordance with the Development Plan, as amended from time to time,
and for all other Development of the Licensed Product in the Territory. Each
party’s responsibility for paying the costs associated with such Development
activities is set forth in Section 6.3.
     4.3. Steering Committee.
          (a) Formation and Membership. The parties shall, within thirty
(30) days after the Effective Date, form a steering committee (the “Steering
Committee”). The Steering Committee shall consist of three (3) representatives
appointed by Protalix and three (3) representatives appointed by Pfizer. The
Steering Committee shall be chaired by one of the Pfizer representatives (the
“Pfizer Chair”). From time to time, each party may substitute its
representatives on the Steering Committee in its sole discretion, effective upon
notice to the other party of such change. Additional representatives or
consultants may from time to time, by mutual consent of the parties, be invited
to attend Steering Committee Meetings, subject to such representatives’ and
consultants’ written agreement to comply with the requirements of Section 9.
          (b) Meetings. During the Term, the Steering Committee shall meet
quarterly or as otherwise determined by the parties (each such meeting, a
“Steering Committee Meeting”). Upon the request of the Steering Committee, each
party will provide written materials relating to its activities under the
Development Plan in advance of a Steering Committee Meeting. All Steering
Committee Meetings may be conducted in person, by videoconference or by
teleconference at such times and such Pfizer or Protalix locations as shall be
determined by the Steering Committee. In-person meetings of the Steering
Committee will alternate between appropriate offices of each party. The parties
shall each bear all expenses of their respective representatives relating to
their participation on the Steering Committee. The members of the Steering
Committee also may convene or be polled or consulted from time to time by means
of telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.
[***] Redacted pursuant to a confidential treatment request.

20



--------------------------------------------------------------------------------



 



          (c) Responsibilities. The Steering Committee shall have the following
roles and responsibilities:
               (i) Discuss and approve the final design and conduct of [***];
               (ii) Review and approve any material amendments to the
Development Plan, including material amendments that provide for pre-clinical or
clinical studies in addition to [***];
               (iii) Provide updates, data and other information regarding each
party’s activities under the Development Plan;
               (iv) Discuss the timing of [***] with respect to the Compound or
Licensed Product [***];
               (v) Act as a forum pursuant to which the parties will review and
discuss plans and strategies relating to (w) the Development of the Licensed
Product in the Field in the Territory, (x) regulatory matters with respect to
the Licensed Product in the Field in the Territory, (y) Pfizer Discount or
Savings Programs in the Territory, and (z) Commercialization of the Licensed
Product in the Field in the Territory, including plans and strategies for, and
the parties’ responsibility for [***];
               (vi) Act as a forum pursuant to which the parties will review and
discuss plans and strategies relating to (x) the Development of the Licensed
Product in the Field outside the Territory, (y) regulatory matters with respect
to the Licensed Product in the Field outside the Territory, and (z)
Commercialization of the Licensed Product in the Field outside the Territory, in
order to coordinate activities described in subsections (x), (y) and (z) of this
Section 4.3(c)(vi) with respect to the Licensed Product outside the Territory
with the plans and strategies for the Licensed Product in the Territory;
               (vii) Oversee Early Access Programs for Licensed Product;
               (viii) [***];
               (ix) Discuss the possibility, from time to time, of sharing
promotional materials for the Licensed Product in the Field inside and outside
the Territory;
               (x) Discuss any request by Pfizer that Protalix build additional
Manufacturing capacity in accordance with Section 5.2(b); and
               (xi) Such other roles and responsibilities provided for in this
Agreement or as may be assigned to the Steering Committee in writing by mutual
agreement of the parties.
[***] Redacted pursuant to a confidential treatment request.

21



--------------------------------------------------------------------------------



 



          (d) Decision-Making by the Steering Committee. All decisions of the
Steering Committee made pursuant to this Agreement shall be made by consensus
with each party having one vote; provided, however, that in the event of a
disagreement between Pfizer and Protalix with respect to any such proposed
decision, the Pfizer Chair shall have the final decision-making authority;
provided, further, however that:
               (i) the Protalix Chair shall have the final decision-making
authority with respect to [***];
               (ii) prior to the Pfizer Chair exercising final decision-making
authority with respect to the matters discussed pursuant to Section 4.3[***]
               (iii) with respect to [***], the final decision-making authority
of the Pfizer Chair shall not be exercisable if such decision would have [***].
For the avoidance of doubt: (x) Pfizer will have [***]; and (y) Protalix will
have [***].
          (e) Minutes. The Pfizer Chair will appoint a secretary who will be
responsible for preparing and distributing to all members of the Steering
Committee minutes of each meeting reasonably promptly after a Steering Committee
Meeting. Such minutes will report in reasonable detail actions taken by the
Steering Committee during such meeting, issues requiring resolution and
resolutions of previously reported issues. Such minutes will be reviewed and, if
reasonably complete and accurate, signed by one Steering Committee member from
each party. The secretary shall revise such minutes as necessary to obtain such
signatures.
          (f) [***]. If Protalix (i) [***] or (ii) [***], Pfizer shall have the
right to [***] by submitting written notice to Protalix (x) in the case of
[***], no later than [***], or (y) in the case Protalix [***].
          (g) Protalix Withdrawal from Steering Committee. At any time during
the Term and for any reason, Protalix shall have the right to withdraw from
participation on the Steering Committee upon written notice to Pfizer, which
notice shall be effective immediately upon receipt (“Withdrawal Notice”).
Following the issuance of a Withdrawal Notice and subject to this
Section 4.3(g), Protalix’s representatives on the Steering Committee shall not
participate in any meetings of the Steering Committee, nor shall Protalix have
any right to vote on decisions within the authority of the Steering Committee.
If, at any time following the issuance of a Withdrawal Notice, Protalix wishes
to resume participating on the Steering Committee, Protalix shall notify Pfizer
in writing and, thereafter, Protalix representatives on the Steering Committee
shall be entitled to attend any subsequent meeting of the Steering Committee and
to participate in the activities of, and decision-making by, the Steering
Committee as provided in this Section 4 as if a Withdrawal Notice had not been
issued by Protalix pursuant to this Section 4.3(g). Following Protalix’s
issuance of a Withdrawal Notice pursuant to this Section 4.3(g), unless and
[***] Redacted pursuant to a confidential treatment request.

22



--------------------------------------------------------------------------------



 



until Protalix resumes participation in the Steering Committee in accordance
with this Section 4.3(g): (i) all meetings of the Steering Committee shall be
held at Pfizer’s facilities; (ii) subject to Section 4.3(d), Pfizer shall have
the right to make the final decision on all matters within the scope of
authority of the Steering Committee; (iii) Protalix shall have the right to
continue to receive all reports and materials provided to the Steering Committee
hereunder as well as reasonable advance notice of any pending Steering Committee
decisions, but shall not have the right to approve the minutes for any Steering
Committee meeting held after Protalix’s issuance of a Withdrawal Notice; and
(iv) Protalix shall report to Pfizer in writing regarding the matters in
Section 4.3(c)(vi) and Section 4.12 that would have otherwise been discussed by
the Steering Committee. For clarity, the withdrawal by Protalix under this
Section 4.3(g) shall only limit Protalix’s rights under this Section 4 with
respect to participation on the Steering Committee; notwithstanding any
obligation to the contrary contained herein, Protalix’s attendance at Steering
Committee meetings shall be optional and Protalix’s withdrawal or nonattendance
at Steering Committee meetings shall have no impact on the consideration
provided for or due to Protalix under this Agreement.
     4.4. Records. During the Term, each party will prepare and maintain
accurate records and books relating to the progress and status of its activities
under the Development Plan and otherwise in relation to the development of the
Drug Substance and Licensed Product.
     4.5. Diligence. Each party will use Commercially Reasonable Efforts to
carry out the Development activities contemplated by the Development Plan to be
carried out by such party in order to Develop the Licensed Product in the Field
in the Territory as soon as reasonably practicable. Pfizer will use Commercially
Reasonable Efforts to seek as soon as reasonably practicable Regulatory Approval
(and Price Approval and Governmental Authority or Third Party reimbursement
approval where applicable) for the Licensed Product in the Field in the
Territory. Pfizer will Launch and Commercialize the Licensed Product in the
United States and each of the Major EU Countries promptly following Regulatory
Approval (and Price Approval and Governmental Authority or Third Party
reimbursement approval where applicable) of the Licensed Product in the Field in
such Country, provided that (a) such Launch and Commercialization will not, in
the good faith judgment of Pfizer, after consultation with legal counsel, [***],
and (b) Protalix has complied with and, at the time of Launch is complying with,
Section 5.6 with respect to fulfilling Purchase Orders; provided, further,
however that with respect to subclause (a), Pfizer will Launch and Commercialize
in each such Country when (i) the Steering Committee determines in accordance
with Section 8.7 that [***] and (ii) Pfizer [***] after using Commercially
Reasonable Efforts to do so. Notwithstanding the foregoing, Pfizer shall not be
in breach of its obligation to Launch and Commercialize the Licensed Product in
the United States promptly following Regulatory Approval in the United States if
Pfizer does not have a Launch supply because Pfizer has not issued Purchase
Orders pursuant to Section 5.6(a) because the GMP Audit, mitigation plan (if
any) and Quality Agreement(s) have not been completed pursuant to Section 5.9.
Pfizer will use Commercially Reasonable Efforts to Launch and Commercialize as
soon as reasonably practicable the Licensed Product in the Field in each
[***] Redacted pursuant to a confidential treatment request.

23



--------------------------------------------------------------------------------



 



Country in the Territory other than the United States and the Major EU Countries
in which Regulatory Approval (and Price Approval and Governmental Authority or
Third Party reimbursement approval where applicable) for the Licensed Product in
the Field is obtained.
     4.6. Regulatory Affairs.
          (a) Copies of Regulatory Filings. Protalix shall provide to Pfizer, at
Pfizer’s expense, complete copies of any regulatory filings in the Territory
relating to the Licensed Product, including INDs, filings with FDA or other
Regulatory Authorities, supplements or amendments thereto, all written
correspondence with FDA or other Regulatory Authorities regarding such
regulatory filings, and all existing written minutes of meetings and memoranda
of conversations between Protalix (including, to the extent practicable,
Protalix’s investigators) and FDA or other Regulatory Authorities in Protalix’s
possession (or in the possession of any of Protalix’s agents and subcontractors,
such as contract research organizations used by Protalix), to the extent
Protalix has the right to access and provide to Pfizer such materials. To the
extent available, Protalix shall provide such copies to Pfizer in electronic
form.
          (b) [***].
               (i) [***].
                    (A) To the extent permitted by applicable Law, as of the
[***], Protalix shall [***]. The parties shall take all actions necessary to
accomplish the foregoing, including [***].
                    (B) To the extent permitted by applicable Law, upon Pfizer’s
request, [***].
               (ii) [***]. To the extent permitted by applicable Law, upon
Pfizer’s request, [***].
               (iii) Cooperation. The parties shall cooperate through the
Steering Committee to ensure that [***].
          (c) Rights of Reference and Access to Data.
               (i) [***].
               (ii) [***].
[***] Redacted pursuant to a confidential treatment request.

24



--------------------------------------------------------------------------------



 



               (iii) As the manufacturer and supplier of Drug Substance,
Protalix shall provide to Pfizer original copies of any Certificate of
Pharmaceutical Product (“CPP”) issued to Protalix as necessary to support
Pfizer’s regulatory filings for the Licensed Product in the Field in the
Territory. Protalix shall use Commercially Reasonable Efforts to apply for and
obtain such CPP.
          (d) Assignment of Contracts. Upon Pfizer’s reasonable request,
Protalix shall assign to Pfizer any contract Protalix has entered into with a
Third Party that solely relates to the Development of the Licensed Product in
the Territory, to the extent Pfizer requests such contract to be assigned and
such contract is assignable. If any such contract relates to the Development of
the Licensed Product in the United States, Pfizer shall not request assignment
of such contract until the FDA Approval Date.
          (e) Responsibility. Subject to Sections 4.3(d)(i) and 4.3(d)(iii),
Pfizer shall have the sole authority and exclusive right to determine all
regulatory plans and strategies for the Licensed Product in the Field in the
Territory; provided that Pfizer shall reasonably consider any comments on such
plans and strategies that Protalix may communicate through the Steering
Committee or otherwise. Without limiting the foregoing, subject to Section
4.6(b), Pfizer (or, in any Country in the Territory, one or more of its
designated Affiliates) will own and be responsible for preparing, seeking,
submitting and maintaining all regulatory filings and Regulatory Approvals for
the Licensed Product in Field in the Territory, including preparing all reports
necessary as part of a regulatory filing or Regulatory Approval. Protalix shall
provide such assistance as Pfizer reasonably requires to obtain Regulatory
Approvals for the Licensed Product in the Field in the Territory. Pfizer shall
have the sole right to apply for and secure exclusivity rights that may be
available under the Law of Countries in the Territory, including any Regulatory
Exclusivity. Protalix shall use Commercially Reasonable Efforts to cooperate
with Pfizer and to take such reasonable actions to assist Pfizer, in obtaining
such exclusivity rights in each Country, as Pfizer may reasonably request from
time to time.
          (f) Pharmacovigilance. After the Effective Date and prior [***], the
safety units of each of the parties shall meet and agree upon a written
pharmacovigilance agreement that defines Pfizer’s pharmacovigilance
responsibilities for the Licensed Product in the Territory and Protalix’s
pharmacovigilance responsibilities for the Licensed Product outside the
Territory and the process for exchanging adverse event reports and other safety
information relating to a Licensed Product that will permit each party to comply
with applicable Laws and requirements of Regulatory Authorities.
          (g) Communications with Regulatory Authorities.
               (i) For so long [***], Protalix, and [***], Pfizer, shall provide
the other party with notice of all meetings, conferences, and discussions
(including Advisory
[***] Redacted pursuant to a confidential treatment request.

25



--------------------------------------------------------------------------------



 



Committee meetings or any other meeting of experts convened by the FDA
concerning any topic relevant to the Licensed Product) scheduled with the FDA
concerning any regulatory matters relating to the Licensed Product promptly
after the scheduling of such meeting, conference, or discussion. The party that
[***] shall be entitled to have one or more representatives present at all such
meetings. Protalix and Pfizer shall use all reasonable efforts to agree in
advance on the scheduling of such meetings, conferences and discussions and on
the objectives to be accomplished at such meetings, conferences and discussions
and the agenda for the meetings, conferences and discussions with the FDA, and
with respect to Advisory Committee meetings, if any; provided that [***].
               (ii) For so long as [***], shall provide the other party with
copies, which copies may be in draft form, of all material submissions to the
FDA relating to the Licensed Product. Such copies shall be provided sufficiently
in advance of such planned submission to the FDA in order to allow such other
party to provide comments regarding such submission. The party making the
submission shall consider the other party’s comments in good faith with respect
to such submission; provided that [***] with copies, which copies may be in
draft form, of all material submissions to the EMEA relating to the Licensed
Product. [***] such copies sufficiently in advance of such planned submission to
the EMEA [***] will consider [***] comments in good faith with respect to such
submission; provided that [***].
               (iii) Each party shall provide to the other party, as soon as
reasonably practicable but in no event more than three (3) Business Days after
its receipt, copies of any material documents or other material correspondence
received from the FDA or the EMEA pertaining to the Licensed Product.
               (iv) Protalix shall use reasonable efforts to notify Pfizer in
advance of material meetings with Regulatory Authorities outside the Territory
with respect to the Licensed Product in the Field, and, upon request by Pfizer,
Protalix shall not unreasonably withhold its consent for an appropriate
representative of Pfizer to attend such meetings; provided that Protalix shall
have final decision-making authority over such matters. Protalix shall provide
Pfizer with copies, which copies may be in draft form, of all material
submissions to the Regulatory Authority outside the Territory relating to the
Licensed Product. Such copies shall be provided sufficiently in advance of such
planned submission to such Regulatory Authority in order to allow Pfizer to
provide comments regarding such submission. Protalix shall consider Pfizer’s
comments in good faith with respect to such submission; provided that Protalix
shall have final decision-making authority over such matters.
          (h) Regulatory Information. Each party agrees to provide the other
with all reasonable assistance and take all actions reasonably requested by the
other party that are necessary or desirable to enable the other party to comply
with any Law applicable to the Licensed Product, including, but not limited to,
Pfizer’s meeting its reporting and other obligations to maintain and update any
Regulatory Approval for the Licensed Product in the Territory.
[***] Redacted pursuant to a confidential treatment request.

26



--------------------------------------------------------------------------------



 



          (i) Recalls or Other Corrective Action. Pfizer shall promptly notify
Protalix of any material actions to be taken by Pfizer in the Territory with
respect to any recall or market withdrawal or other corrective action related to
the Licensed Product prior to such action, if reasonably practicable under the
circumstances, to permit Protalix a reasonable opportunity to consult with
Pfizer with respect thereto. All costs and expenses with respect to a recall,
market withdrawal or other corrective action shall be borne by Pfizer; provided,
however, that the out-of-pocket costs and expenses of any such recall shall be
[***] to the extent not resulting from or related to Pfizer’s breach of its
obligations under this Agreement or its negligence or intentional misconduct.
     4.7. Commercialization and Pricing.
          (a) An initial Commercialization plan for the Licensed Product in the
Field in the Territory prepared by Pfizer is attached hereto as Exhibit G
(the“Initial Commercialization Plan”). Pfizer shall update such plan (any such
updated plan, the “Commercialization Plan”) at least once per calendar year in
accordance with Pfizer’s U.S. operating plan calendar for its other drug
products. Each such subsequent Commercialization Plan shall be submitted to the
Steering Committee for review and discussion no later than thirty (30) days
prior to the beginning of the immediately succeeding calendar year. Protalix
may, through its representatives on the Steering Committee, propose to Pfizer
revisions to any such subsequent Commercialization Plan, and any proposed
material updates or amendments to the Initial Commercialization Plan and any
subsequent Commercialization Plan, that Protalix reasonably believes are
appropriate, and Pfizer shall consider any such proposed revisions in good
faith, but such Initial Commercialization Plan or Commercialization Plan, or any
material amendments or updates thereto, shall not require approval of the
Steering Committee.
          (b) Pfizer shall have the sole authority and exclusive right to
Commercialize, and shall be responsible for paying all costs and expenses
associated with the Commercialization of, the Licensed Product in the Field in
the Territory, including marketing, promoting, selling, distributing and [***]
of sale for the Licensed Product and obtaining any necessary Price Approvals,
and such costs and expenses shall constitute [***]. Protalix hereby agrees to
refrain from selling Licensed Product outside the Territory to any Person if
Protalix has knowledge or reason to believe that such Licensed Product is
intended for transshipment or delivery by such Person in the Territory. Pfizer
hereby agrees to refrain from selling the Licensed Product in the Territory to
any Person if Pfizer has knowledge or reason to believe that such Licensed
Product is intended for transshipment or delivery by such Person outside the
Territory.
          (c) At meetings of the Steering Committee, Pfizer will provide
Protalix with periodic updates regarding the status and details of Price
Approvals and Governmental and Third Party reimbursement approvals in each
applicable Country in the Territory.
[***] Redacted pursuant to a confidential treatment request.

27



--------------------------------------------------------------------------------



 



     4.8. Early Access Programs. The parties shall discuss at the Steering
Committee the appropriate mechanism for transferring control of all Early Access
Programs from Protalix to Pfizer with the goal of transferring such control as
soon as reasonably practicable after the Effective Date.
     4.9. Trademarks.
          (a) Assignment. As of the Effective Date, Protalix hereby transfers
and assigns to Pfizer all of its worldwide rights, title and interest to the
Uplyso Trademarks, including any goodwill associated with the Uplyso Trademarks.
In connection with and in furtherance of the transfer of the Uplyso Trademarks,
the Parties on the Effective Date will execute a trademark assignment instrument
in the form attached hereto as Exhibit H. Pfizer shall be responsible for paying
all costs and expenses associated with recording the trademark assignment
instrument with the appropriate governmental authorities throughout the world,
and such costs and expenses shall constitute [***].
          (b) Choice of Trademarks. Pfizer may choose, in its sole discretion,
to use the Uplyso Trademarks or any other trademarks to Commercialize the
Licensed Product in the Field in the Territory and Pfizer shall own all such
trademarks (the “Product Marks”).
          (c) License to Protalix. Pfizer hereby grants to Protalix an exclusive
(except as to Pfizer) license, free of charge, to use the Product Marks outside
the Territory solely in connection with the packaging, sale, marketing,
promotion, advertising, disposition and distribution of the Licensed Product in
the Field during the Term outside the Territory.
          (d) Quality Control.
               (i) The quality of the Licensed Product sold by Protalix outside
the Territory under or in connection with the Product Marks must be of a
sufficiently high quality to be generally comparable to the quality of the
Licensed Product sold by Pfizer in the Territory under or in connection with the
Product Marks.
               (ii) Protalix shall comply with all applicable Laws pertaining to
the proper use and designation of the Product Marks.
               (iii) Protalix agrees to use the Product Marks only in the form
and manner and with appropriate legends as prescribed from time to time during
the Term by Pfizer.
               (iv) Additionally, Protalix shall:
                    (A) display the proper form of trademark notice associated
with the Product Marks;
[***] Redacted pursuant to a confidential treatment request.

28



--------------------------------------------------------------------------------



 



                    (B) on any item which bears a Product Mark, include where
practicable a statement identifying Pfizer or its Affiliate, as applicable, as
the owner of such Product Mark and where possible indicating that Protalix or
its Affiliate, as applicable, is an authorized user of such Product Mark;
                    (C) not use any Product Mark as a corporate name, business
name, or trade name;
                    (D) not use any Product Mark in a manner that would
reasonably be expected to materially impair the validity, reputation, or
distinctiveness of any Product Mark; and
                    (E) not use any Product Mark in a manner that would
reasonably be expected to materially impair the reputation of Pfizer or any of
its Affiliates.
          (e) Prosecution and Maintenance of Product Marks.
               (i) Pfizer shall have the sole right, but not the obligation,
through counsel of its choosing, to prosecute and maintain the Product Marks in
the Territory and the first right, but not the obligation, through counsel of
its choosing, to prosecute and maintain the Product Marks outside the Territory.
In the event Pfizer elects not to prosecute or maintain any Product Mark outside
the Territory, Pfizer shall provide reasonable prior written notice to Protalix
of its intention not to prosecute or maintain any such Product Mark outside the
Territory, and Protalix shall have the right to do so on behalf of Pfizer. All
costs and expenses incurred by Pfizer in the filing, prosecution and maintenance
of Product Marks in the Territory shall be treated as [***]. All costs and
expenses incurred by either party in the filing, prosecution and maintenance of
Product Marks outside the Territory as provided in this Section 4.8(e) shall be
treated as [***].
               (ii) Notwithstanding anything to the contrary in
Section 4.9(e)(i), if, after providing a Section 14.2(c) Notice to Protalix,
Pfizer elects not to prosecute or maintain any Product Mark the Territory,
Pfizer shall provide reasonable prior written notice to Protalix of its
intention not to prosecute or maintain any such Product Mark in the Territory,
and Protalix shall have the right to do so on behalf of Pfizer, and all costs
and expenses incurred by Protalix in the prosecution and maintenance of Product
Marks in the Territory shall be treated as [***].
          (f) Enforcement of Product Marks.
               (i) Each party will promptly notify the other in the event of any
actual, potential or suspected infringement of a Product Mark by any Third
Party. Pfizer shall have the sole right, but not the obligation, to institute
litigation or take other remedial measures in connection with Third Party
infringement of Product Marks in the Territory and the first right, but not the
obligation, to institute litigation or take other remedial measures in
connection with
[***] Redacted pursuant to a confidential treatment request.

29



--------------------------------------------------------------------------------



 



Third Party infringement of Product Marks outside the Territory. If Pfizer fails
to initiate litigation or take other remedial measures against a Third Party who
is infringing a Product Mark outside the Territory within ninety (90) days after
becoming aware of the basis for such litigation or action, then Protalix may, in
its discretion, provide Pfizer with written notice of Protalix’s intent to
initiate a suit or take other appropriate action. If Protalix provides such
notice and Pfizer fails to initiate litigation or take such other appropriate
action within thirty (30) days after receipt of such notice from Protalix, then
Protalix shall have the right to initiate litigation or take other appropriate
action that it believes is reasonably required to protect its right to use the
Product Mark outside the Territory. Upon request of Protalix, Pfizer agrees to
timely join as party-plaintiff in any such litigation, and in any event to
cooperate with Protalix in connection with such infringement action. All costs
and expenses incurred by Pfizer in enforcing the Product Marks in the Territory
shall be treated as [***] and any recoveries resulting from such litigation or
other appropriate action, in pursuing such litigation or other appropriate
action, will be deemed Net Sales. All costs and expenses incurred by Protalix in
enforcing the Product Mark outside the Territory shall be at Protalix’s sole
expense and Protalix shall reimburse Pfizer for any and all costs or expenses
incurred by Pfizer in connection with such enforcement by Protalix outside the
Territory. Protalix shall retain all recoveries received by Protalix as a result
of its enforcement of Product Mark rights outside the Territory.
               (ii) Notwithstanding anything to the contrary in
Section 4.9(f)(i), if, after providing a Section 14.2(c) Notice to Protalix,
Pfizer fails to initiate litigation or take other remedial measures against a
Third Party who is infringing a Product Mark in the Territory within ninety
(90) days after becoming aware of the basis for such litigation or action, then
Protalix may, in its discretion, provide Pfizer with written notice of
Protalix’s intent to initiate a suit or take other appropriate action. If
Protalix provides such notice and Pfizer fails to initiate litigation or take
such other appropriate action within thirty (30) days after receipt of such
notice from Protalix, then Protalix shall have the right to initiate litigation
or take other appropriate action that it believes is reasonably required to
protect its right to use the Product Mark in the Territory. Upon request of
Protalix and at Protalix’s expense, Pfizer agrees to timely join as
party-plaintiff in any such litigation, and in any event to cooperate with
Protalix in connection with such infringement action. Protalix shall be
responsible for all costs and expenses incurred by Protalix in enforcing the
Product Marks in the Territory and shall be entitled to retain all recoveries
resulting from such litigation or other appropriate action.
     4.10. Use of Names.
          (a) No right, expressed or implied, is granted by this Agreement to a
party to use in any manner the name or any other trade name of the other party
or its Affiliates in connection with this Agreement. Notwithstanding the
foregoing:
               (i) Protalix shall have the right to use the Pfizer corporate
name, subject to Pfizer’s trademark usage guidelines provided to Protalix from
time to time during the Term, including at least sixty (60) days prior to the
date of Protalix’s first use of the Pfizer corporate name, on package inserts,
packaging or trade packaging associated with the Licensed
[***] Redacted pursuant to a confidential treatment request.

30



--------------------------------------------------------------------------------



 



Product outside the Territory solely as required by applicable Laws outside the
Territory. Protalix will submit for Pfizer’s approval (which approval shall not
be unreasonably withheld or delayed) a sample of each such proposed use of the
Pfizer corporate name within sixty (60) days before the first use permitted
pursuant to this Section.
               (ii) Pfizer agrees, during the Term, to display as prominently as
reasonably practicable the Protalix corporate name on the trade packaging used
for the Licensed Product in the Field in the Territory unless to do so would be
prohibited under applicable Laws or is not in accordance with the request of a
Regulatory Authority, subject to Protalix’s trademark usage guidelines
applicable to the Protalix corporate name provided from time to time during the
Term, including at least sixty (60) days prior to the date of Pfizer’s first use
of the Protalix corporate name. Upon the written request of Protalix, Pfizer
shall submit to Protalix a sample of each proposed use of the Protalix corporate
name.
     4.11. Access to Information. Within thirty (30) days after the Effective
Date, and from time-to-time throughout the Term, and at any time during the Term
at Pfizer’s request, Protalix shall provide Pfizer, its designated Affiliate or
its agents and representatives with reasonable access, during regular business
hours to (a) information concerning the Drug Substance, Licensed Product,
Protalix Patent Rights and/or Protalix Technology that may be reasonably
necessary or useful for Pfizer to seek Regulatory Approval for, perform
Fill/Finish activities on or Commercialize the Licensed Product in the Field in
the Territory and (b) Protalix-designated employees who possess the information
described in clause (a) of this Section 4.11.
     4.12. Information Rights. At each Steering Committee Meeting (or on a
quarterly basis if the Steering Committee meets less frequently than once per
quarter), Protalix will provide to Pfizer written information regarding [***].
Protalix will provide notice to Pfizer of [***].
     4.13. [***]
     4.14. Scope of Sections 4.12 and 4.13. For the avoidance of doubt, it is
understood and agreed that Sections 4.12 and 14.13 do not apply with respect to
any offer, proposal, due diligence, proposed term sheet or any other documents
or actions in connection with a possible Business Combination Transaction or a
possible investment in Protalix Parent.
Section 5. MANUFACTURE AND SUPPLY
     5.1. Supply Chain Committee.
          (a) Formation and Membership. The parties shall, within thirty
(30) days after the Effective Date, form a Supply Chain Committee (the “Supply
Chain Committee”). The Supply Chain Committee shall consist of up to three
(3) representatives appointed by each party. The Supply Chain Committee will
provide a forum for the discussion of matters related to the Manufacture of and
supply chain for the Drug Substance and Licensed Product.
[***] Redacted pursuant to a confidential treatment request.

31



--------------------------------------------------------------------------------



 



          (b) Meetings. During the Term, the Supply Chain Committee shall meet
monthly or as otherwise determined by the parties (each such meeting, a “Supply
Chain Committee Meeting”). Upon the request of the Supply Chain Committee, each
party will provide written materials relating to its Manufacturing and related
activities in advance of a Supply Chain Committee Meeting. All Supply Chain
Committee Meetings may be conducted in person, by videoconference or by
teleconference at such times and such Pfizer or Protalix locations as shall be
determined by the Supply Chain Committee. In-person meetings of the Supply Chain
Committee will alternate between appropriate offices of each party. The parties
shall each bear all expenses of their respective representatives relating to
their participation on the Supply Chain Committee. The members of the Supply
Chain Committee also may convene or be polled or consulted from time to time by
means of telecommunications, video conferences, electronic mail or
correspondence, as deemed necessary or appropriate.
          (c) Responsibilities. The Supply Chain Committee will have the
following roles and responsibilities:
               (i) Discuss each party’s requirements for Drug Substance and
Licensed Product for Development activities in accordance with Section 5.3;
               (ii) Act as a forum pursuant to which the parties may discuss
Manufacturing issues, Fill/Finish activities (including Pfizer’s timing for
assuming responsibility for Fill/Finish activities in accordance with
Section 5.5(b)), and any issues that may affect patient access to the Licensed
Product in the Territory;
               (iii) Receive monthly summaries of Safety Stock levels held in
accordance with Section 5.14;
               (iv) Be informed of requests for and results of regulatory
inspections related to Drug Substance and Licensed Product and review steps to
be taken by Protalix to address any deficiencies noted;
               (v) Monitor logistical strategies, Protalix’s capacity for
Manufacturing Drug Substance and inventory levels for Drug Substance and
Licensed Product for consistency with the Forecasts and Long Range Forecasts;
               (vi) Be informed of and discuss proposed changes in Manufacturing
sites, testing sites, and responsibilities in the supply chain for Drug
Substance and Licensed Product;
               (vii) Be informed of any quality-related issues concerning the
Drug Substance and Licensed Product;
               (viii) Provide updates on the Supply Chain Committee’s activities
and achievements to the Steering Committee, as applicable, no less frequently
than once each quarter after the Effective Date;

32



--------------------------------------------------------------------------------



 



               (ix) Act as a forum pursuant to which (A) Protalix will update
Pfizer regarding significant deviations reasonably expected by Protalix between
the Estimated Price for a Pfizer Year and Protalix’s reasonable estimate of the
Actual Price for such Pfizer Year and (B) Protalix will provide a non-binding
estimate of the aggregate deviation between the Estimated Price and Actual Price
for such Pfizer Year no later than September 1 of such Pfizer Year.
               (x) Such other roles and responsibilities provided for in this
Agreement or as may be assigned to the Supply Chain Committee in writing by
mutual agreement of the parties.
          (d) Decision-Making. Except for a decision to create a Technical
Subcommittee as described in Section 5.1(e), the Supply Chain Committee will
have no decision-making authority, but instead will act in an advisory capacity
to the Steering Committee and the parties, unless otherwise agreed by the
parties in writing.
          (e) Technical Subcommittee. The Supply Chain Committee may, from time
to time, create a subcommittee (a “Technical Subcommittee”) to analyze and
advise the Supply Chain Committee and the parties on any technical issues
relating to Manufacturing Drug Substance or Licensed Product, including issues
relating to quality or process, identified by either party or by the Supply
Chain Committee. Any Technical Subcommittee shall consist of representatives
from each party with the appropriate technical expertise to analyze and provide
advice with respect to any such technical issues, and such representatives may
or may not also be representatives on the Supply Chain Committee. Each Technical
Subcommittee will continue to operate until resolution of the identified
problem, as determined by the Supply Chain Committee.
     5.2. Capacity.
          (a) On or before [***], Protalix will [***].
          (b) At any time during the Term, Pfizer may make a written request
that Protalix [***] Along with such request, Pfizer shall submit to Protalix
[***] The Steering Committee shall consider and discuss Pfizer’s request and
supporting documentation, and determine whether or not [***]. If the Steering
Committee determines that [***], Protalix shall [***] Protalix shall notify
Pfizer in writing[***]. If this Agreement is terminated for any reason after
Protalix has [***], Pfizer shall reimburse Protalix for [***].
          (c) Protalix shall dedicate at least [***] percent ([***]%) of its
Drug Substance Manufacturing capacity in order to Manufacture Drug Substance for
Pfizer’s clinical and commercial use in the Field in the Territory and may
dedicate all remaining capacity to Manufacture Drug Substance for Protalix’s
clinical and commercial use in the Field outside the Territory (such allocation
between the Territory and outside the Territory, the “Allocation Percentage”).
Subject to the Current Capacity Cap or, after achieving the Increased Capacity
Goal, the Increased Capacity Cap (collectively, the “Capacity Cap”), subject to
the Allocation
[***] Redacted pursuant to a confidential treatment request.

33



--------------------------------------------------------------------------------



 



Percentage, and subject to and in accordance with the terms of this Section 5
and the Quality Agreement, Protalix shall supply all quantities of the Drug
Substance ordered by Pfizer under this Agreement for clinical and commercial use
in the Field in the Territory.
          (d) In the event either party reasonably believes that capacity for
the Manufacture of Drug Substance in excess of the Increased Capacity Cap is
necessary to meet projected future clinical and commercial need for Licensed
Product in the Territory, the parties shall discuss such matter in good faith,
including the funding of any capital expenditures necessary to increase such
Manufacturing capacity beyond the Increased Capacity Cap.
     5.3. Development Supply of Drug Substance. Subject to the Capacity Cap and
the Allocation Percentage, Protalix shall Manufacture and supply all
requirements of the Drug Substance for incorporation into Licensed Product for
activities to be performed by either party in accordance with the Development
Plan, which supply shall be subject to and in accordance with the terms of this
Section 5. The cost of Manufacturing Licensed Product (including Fill/Finish)
for the [***] and any other clinical studies referred to in Section 6.3 shall be
borne by the parties and treated in the same manner as Development Costs for
such studies are borne and treated pursuant to Section 6.3. For the avoidance of
doubt, in no event shall Protalix be obligated to Manufacture or supply
quantities of Drug Substance in excess of the Capacity Cap unless otherwise
agreed by the parties.
     5.4. Commercial Supply of Drug Substance. Subject to the Capacity Cap and
the Allocation Percentage, Protalix shall Manufacture and supply Pfizer’s
requirements of the Drug Substance for incorporation into Licensed Product and
commercial sale in the Field in the Territory pursuant to this Agreement, which
supply shall be subject to and in accordance with the terms of this Section 5
and the Quality Agreement. For the avoidance of doubt, in no event shall
Protalix be obligated to Manufacture or supply quantities of Drug Substance in
excess of the Capacity Cap unless otherwise agreed by the parties.
     5.5. Fill/Finish; Certain Other Manufacturing Activities.
          (a) [***].
          (b) [***].
          (c) [***].
          (d) [***]
          (e) [***].
     5.6. Forecasting and Ordering.
          (a) Forecasts; Purchase Orders. [***], Pfizer shall deliver to
Protalix Pfizer’s quarterly projection of the quantities of Drug Substance that
Pfizer anticipates ordering from
[***] Redacted pursuant to a confidential treatment request.

34



--------------------------------------------------------------------------------



 



Protalix pursuant to this Agreement (including Drug Substance that will be used
as Safety Stock in accordance with Section 5.14) for the four (4) calendar
quarters commencing with the first quarter that includes the first requested
delivery date (the “Initial Forecast”), together with a firm purchase order (a
“Purchase Order”) for Drug Substance for the first calendar quarter covered by
such Initial Forecast. The quantities of Drug Substance specified for the
following quarter of such Initial Forecast shall be binding as provided in
Section 5.6(d) and the remaining two (2) quarters of such Initial Forecast shall
be non-binding. Thereafter, ninety (90) days prior to the first business day of
each subsequent calendar quarter during the Term, Pfizer shall deliver to
Protalix a rolling four (4) calendar quarter forecast updating the prior
forecast (together with the Initial Forecast, each a “Forecast”), together with
a Purchase Order for the first calendar quarter of such Forecast. The quantities
of Drug Substance specified for the following quarter of such Forecast shall be
binding as provided in Section 5.6(d) and the remaining two (2) quarters of such
Forecast shall be non-binding. Unless agreed separately between the parties,
each Purchase Order shall specify no more than three (3) delivery dates for the
Drug Substance in each calendar quarter. Purchase Orders shall be in writing,
and no verbal communications or e-mail shall be construed to mean a commitment
to purchase or sell. Each Purchase Order delivered by Pfizer to Protalix
pursuant to this Section 5.6(a) shall be binding on Protalix to the extent
provided by Section 5.6(c). Protalix shall confirm receipt of any [***]. [***],
Pfizer shall also submit Forecasts and Purchase Orders for Licensed Product and
the provisions of this Section 5.6(a) shall apply to such Forecasts and Purchase
Orders as they do for Forecasts and Purchase Orders for Drug Substance.
          (b) Long Range Capacity Planning. Concurrent with the Initial
Forecast, for the purposes of discussion and planning of Manufacturing capacity,
Pfizer shall provide a non-binding forecast of its projected Drug Substance
needs for the eight (8) calendar quarters following that specified in the
Initial Forecast as described in Section 5.6(a) (a “Long Range Forecast”). Each
Long Range Forecast shall be deemed to be revised by any subsequent Forecast. In
the event Protalix anticipates that it will be unable to supply the quantities
of Drug Substance reflected in a Long Range Forecast, Protalix shall promptly
notify Pfizer and the Supply Chain Committee shall work to remedy the shortfall
in accordance with and subject to the terms of this Section 5 in an effort to
assure that the necessary capacity exists. Unless otherwise agreed to by the
parties during the Term, the Long Range Forecast shall be updated by Pfizer
annually by July 1 of each calendar year during the Term. During [***], Pfizer’s
Long Range Forecast shall also include[***].
          (c) Maximum Quantities. Unless otherwise agreed in writing by
Protalix, in no event shall Protalix be obligated to deliver quantities of Drug
Substance [***] of the quantities specified by Pfizer for the same period in the
Forecast delivered in the prior calendar quarter. The foregoing limitation shall
be in addition to the Capacity Cap. Protalix shall, however, use Commercially
Reasonable Efforts, but will be under no obligation, to supply Drug [***] of
such quantities specified in such Forecast.
[***] Redacted pursuant to a confidential treatment request.

35



--------------------------------------------------------------------------------



 



          (d) Minimum Quantities. If the quantities of Drug Substance [***]
specified in a Purchase Order for a quarter are less than [***] of the
quantities specified by Pfizer for the same period in the Forecast delivered
[***], then, at the election of Pfizer set forth in a notice which Pfizer shall
deliver to Protalix within [***] (i) Protalix shall within [***]or (ii) Pfizer
shall[***]
          (e) Receipt and Acceptance. Subject to Sections 5.6(c) and 5.6(d),
Pfizer shall purchase all Drug Substance [***] ordered and specified in a
Purchase Order. Purchase Orders may be delivered electronically or by other
means to such location as Protalix shall designate. Nothing in any such Purchase
Order or written acceptance shall supersede the terms and conditions of this
Agreement or the Quality Agreement. All Purchase Orders, confirmations of
receipt of Purchase Orders and other notices contemplated under this
Section 5.6(e) shall be sent to the attention of such persons as each party may
identify to the other in writing from time to time in accordance with
Section 18.8.
     5.7. Pricing, Invoicing and Supply Price Reconciliation.
          (a) Supply Delivery Price; Invoices.
               (i) On the Effective Date, or such later date that is at least
sixty (60) days preceding the first requested delivery date for Drug Substance
[***], Protalix shall, based on the Initial Forecast and Long Range Forecast
delivered concurrently with the Initial Forecast, estimate in good faith the
Price for Drug Substance for the remainder of the Pfizer Year in which the first
Launch occurs. Thereafter, Protalix shall, based on the then-current Forecast
and Long Range Forecast, estimate in good faith the Price for Drug Substance for
such successive Pfizer Year (such initial or revised estimated Price for Drug
Substance, the “Estimated Price”), and shall notify Pfizer in writing prior to
September 1 of each successive Pfizer Year of such Estimated Price with
reasonable supporting documentation regarding the calculation of such Estimated
Price.
               (ii) Each delivery of Drug Substance [***] under a Purchase Order
hereunder shall be accompanied by an invoice. Protalix shall invoice Drug
Substance at [***]. Protalix shall include the following information, where
applicable, on all invoices: the type, description, and quantity of the product
delivered; the date of shipment; the prices; any applicable taxes,
transportation charges or other charges provided for in the applicable Purchase
Order; and the applicable Purchase Order number.
               (iii) [***] Any financial adjustments necessary because [***]
shall be reported and handled as part of the reconciliation pursuant to
Section 7.1.
          (b) Taxes. All sales and use taxes which Protalix is required by law
to collect from Pfizer with respect to the Manufacture and supply of Drug
Substance to Pfizer shall be separately stated in Protalix’s invoice and shall
be paid by Pfizer to Protalix unless Pfizer
[***] Redacted pursuant to a confidential treatment request.

36



--------------------------------------------------------------------------------



 



provides an exemption to Protalix. Protalix shall be solely responsible for the
timely payment of all such taxes to the applicable taxing authority, and
Protalix shall pay (without reimbursement by Pfizer), and shall hold Pfizer
harmless against, any penalties, interest or additional taxes that may be levied
or assessed as a result of the failure or delay of Protalix to pay any such
taxes.
          (c) Financial Records; Audits. Pfizer shall have the right to audit
Protalix’s [***]. Such audit shall be carried out in the same manner as and
limited to the same extent as the audit provisions of Section 7.5.

5.8.   Shipping and Delivery.

          (a) Delivery. Subject to Section 5.6(c), Protalix shall deliver (or
have delivered) to Pfizer in accordance with this Section 5.8 the quantities of
the Drug Substance [***], Licensed Product) specified for a given delivery date
in each Purchase Order with, in the case of Drug Substance, no less than [***]
months remaining on the retest period and, during [***], no less than [***]
months remaining on the shelf life, on the day it is delivered to Pfizer. All
dates for delivery of Drug Substance [***].
          (b) Delivery Terms. The Drug Substance [***] shall be supplied to
Pfizer [***]. The Drug Substance [***] shall be shipped at [***]. Pfizer shall
be responsible for [***], and for compliance with all applicable Laws and
Regulatory Approvals for the Drug Substance and the Licensed Product in the
Field in the Territory.
          (c) Retention. Unless the parties agree otherwise, Protalix shall
maintain analytical samples of each batch of Drug Substance in storage for a
time period based upon Protalix’s sample retention policy.
     5.9. Compliance; Quality Control Obligations.
          (a) [***]
          (b) Within sixty (60) days after the completion of the GMP Audit, the
parties shall enter into the Quality Agreement(s). The Quality Agreement(s)
shall set forth the parties’ compliance obligations with respect to the Drug
Substance Manufactured by Protalix for clinical and commercial requirements in
the Territory [***], which compliance obligations with respect to [***] shall
not be inconsistent with [***]. To the extent there are any inconsistencies or
conflicts between this Agreement and the Quality Agreement(s) with respect to
quality issues, the terms and conditions of the Quality Agreement(s) shall
control.
     5.10. Certificate of Analysis; Acceptance and Returns.
          (a) P&L Certificate of Analysis; Notice of Non-Conformance.
               (i) Protalix shall supply to Pfizer the applicable batch number
for the Drug Substance delivered, as well as such other information as the
parties may set forth in the
[***] Redacted pursuant to a confidential treatment request.

37



--------------------------------------------------------------------------------



 



Quality Agreement with respect to Manufacture (a “Manufacturing Certificate of
Analysis”) for all Drug Substance [***] shipped to Pfizer hereunder. Pfizer
shall (within the time period specified in Section 5.10(b)) inspect, or cause to
have inspected, each shipment of the Drug Substance [***] for any damage, defect
or shortage and give Protalix written notice of any such damaged, defective or
short shipment (a “Notice of Non-Conformance”) within the time periods specified
in Sections 5.10(a)(ii) and 5.10(b), as applicable.
               (ii) Latent defects shall be communicated to Protalix, together
with appropriate detail, within fifteen (15) Business Days of the date on which
such latent defect was first discovered by Pfizer or was notified to Pfizer by
the relevant party discovering the defect.
          (b) Rejection. Pfizer shall have [***] days following its receipt of
each shipment of the Drug Substance [***] (the “Non-Conformance Period”) to
inspect such shipment. If Pfizer determines that any shipment of the Drug
Substance [***] does not conform to the Product Specifications (or is otherwise
a short shipment), it shall promptly notify Protalix within [***]Business Days
following such determination in compliance with the procedures set forth in the
Quality Agreement(s).
          (c) Disputes. If Pfizer delivers a Notice of Non-Conformance in
respect of all or any part of a shipment of the Drug Substance [***], and
Protalix does not agree with Pfizer’s determination that such shipment fails to
meet the Product Specifications (or is otherwise a short shipment), the parties
shall in good faith attempt to resolve such dispute at the Supply Chain
Committee. Protalix and Pfizer shall have thirty (30) days, unless otherwise
agreed in writing by the parties, from the date of Protalix’s receipt of a
Notice of Non-Conformance to resolve such dispute regarding whether all or any
part of such shipment was Manufactured in conformance with the Product
Specifications (or was otherwise a short shipment). If the dispute regarding
whether all or any part of a shipment rejected by Pfizer was Manufactured in
conformance with the Product Specifications (or was otherwise a short shipment)
is not resolved in such thirty (30) day period, then [***].
          (d) Remedies. In the event any shipment of Drug Substance [***] is
rejected pursuant to this Section 5.10 as a result of any act or omission of
Protalix, then (i) Pfizer shall, at the direction of Protalix, either
(x) destroy such rejected Drug Substance or Licensed Product at Protalix’s
expense (in accordance with applicable Law) or (y) return such rejected Drug
Substance or Licensed Product to Protalix, at a location designated by Protalix
and at Protalix’s expense; provided that if Protalix requests the return of such
rejected Drug Substance or Licensed Product, Protalix shall not use such Drug
Substance or Licensed Product for any purpose, shall destroy such rejected Drug
Substance or Licensed Product and certify to Pfizer that it has destroyed such
rejected Drug Substance or Licensed Product, and (ii) Protalix, at no expense to
Pfizer, shall (in its sole discretion) either (x) use its Commercially
Reasonable Efforts to promptly replace such non-conforming Drug Substance [***]
(or short shipment) or (y) give Pfizer a credit in an amount equal to the amount
paid or payable by Pfizer with respect to such rejected Drug Substance or
Licensed Product (or short shipment).
[***] Redacted pursuant to a confidential treatment request.

38



--------------------------------------------------------------------------------



 



     5.11. Product Specification and Manufacturing Changes. Product
Specification and Manufacturing changes, including those resulting from a
request received by a party from a Governmental Authority, shall be dealt with
pursuant to the Quality Agreement; provided that all applicable Regulatory
Approvals shall be prepared and filed by the parties in accordance with the
provisions of Section 4.
     5.12. Master Cell Bank. During the Term, Protalix shall, as the supplier of
Drug Substance, maintain half of the master cell bank relating to the Drug
Substance in a location selected by Protalix and the other half of the master
cell bank relating to the Drug Substance at a different location selected by
Protalix and approved by Pfizer (such approval not to be unreasonably withheld
or delayed), which may include the Facility where Pfizer performs Fill/Finish
activities (provided that Pfizer obtains all required approvals from the
applicable Regulatory Authority necessary to store the master cell bank in such
Facility).
     5.13. Shortages. In the event that the materials and/or Manufacturing
capacity required to Manufacture and to deliver in a timely manner to Pfizer the
Drug Substance ([***]) required under outstanding Purchase Orders are in short
supply, Protalix shall notify Pfizer of such shortage and the Supply Chain
Committee shall promptly meet to discuss the shortage. Protalix shall provide to
the Supply Chain Committee a written plan of action stating in reasonable detail
the proposed measures to address such shortage and the date such shortage is
expected to end. Protalix shall use its Commercially Reasonable Efforts to
minimize the duration of any shortage, including using all capacity at its
Facility to Manufacture Drug Substance and not other products for sales by
Protalix or Third Parties. During any such shortage, Protalix shall allocate the
materials and resources used in the supply of the Drug Substance [***] such that
Pfizer receives [***] percent ([***]%) for the Territory and Protalix receives
[***] percent ([***]%) for outside the Territory.
     5.14. Safety Stock Obligations.
          (a) Build-Up. From and after the Effective Date, and subject to the
limitations set forth in Section 5.14(c), unless otherwise agreed in writing by
the parties, Protalix shall operate its Facility at maximum capacity in order to
start building inventory of Drug Substance (the “Safety Stock”) with the
quantity of Drug Substance remaining after Protalix supplies the quantities of
Drug Substance necessary to conduct clinical trials and Early Access Programs
and, after the first Launch in the Territory, to meet commercial demand.
Protalix shall operate its Facility at maximum capacity until there is a
quantity of Safety Stock [***]. Thereafter, subject to Section 5.14(b), Protalix
shall operate its Facility as necessary to maintain [***]. The Safety Stock may
be used to fulfill Protalix’s obligations to supply in the event there is a
shortage as described in Section 5.13 or a Supply Failure.
[***] Redacted pursuant to a confidential treatment request.

39



--------------------------------------------------------------------------------



 



          (b) Sharing of Responsibility and Cost.
               (i) The parties shall share equally the responsibility and cost
of building and maintaining the Safety Stock. Pfizer shall include in Purchase
Orders placed in accordance with Section 5.6 an order for its [***] percent
([***]%) share of the Safety Stock, Pfizer shall pay for its share of the Safety
Stock in accordance with Section 5.7, and Protalix shall deliver such Safety
Stock to Pfizer in accordance with Section 5.8.
               (ii) The Forecasts submitted by Pfizer pursuant to Section 5.6
shall make a distinction between the amounts of Drug Substance required by
Pfizer for clinical and commercial needs in the Territory (the “Clinical and
Commercial Forecast”) and the amounts of Drug Substance needed for Safety Stock.
Protalix will hold and keep its [***] percent ([***]%) share of the Safety Stock
based on Pfizer’s Clinical and Commercial Forecast.
               (iii) Each party shall use its inventory of Safety Stock on a
first-in first-out (FIFO) basis in order to ensure that the Safety Stock always
has the maximum period of time remaining on the retest period. On a monthly
basis, each party shall provide to the Supply Chain Committee updates as to the
status of its share of the Safety Stock. Protalix shall, upon reasonable request
and during regular business hours, allow Pfizer to audit the quantity of Safety
Stock in Protalix’s possession at least once in each calendar year.
          (c) Limitations. Notwithstanding Sections 5.14(a) and 5.14(b), and
unless otherwise agreed by the parties, neither party shall have any obligations
with respect to the Safety Stock until [***].
     5.15. Certain Supply Chain Issues.
          (a) If (i) prior to the time the parties have built-up [***] (but
following compliance with the limitations set forth in Section 5.14(c)), the
output of Protalix’s Facility falls to less than [***] percent ([***]%) of its
maximum capacity output, or (ii) after the parties have built-up [***], the
aggregate Safety Stock maintained by the parties is less than [***] (each, a
“Significant Supply Chain Event”), then the Supply Chain Committee shall meet as
soon as reasonably practicable to discuss the matter, identify the causes of the
Significant Supply Chain Event and discuss possible solutions. If the Supply
Chain Committee believes one cause of the Significant Supply Chain Event may be
a technical issue relating to Manufacturing Drug Substance, including issues
relating to quality or process, the Supply Chain Committee shall also form a
Technical Subcommittee to address such issue. In addition, in the event of any
Significant Supply Chain Event, the following shall apply until the cause of the
Significant Supply Chain Event has been identified and resolved:
                    (A) Pfizer shall have the right to provide technical
assistance and advice to Protalix on an ongoing basis, including in person at
Protalix’s Facility;
[***] Redacted pursuant to a confidential treatment request.

40



--------------------------------------------------------------------------------



 



                    (B) Pfizer may physically inspect Protalix’s Facility,
including being present during Manufacturing operations, quality control,
quality assurance, pack out and shipping;
                    (C) Protalix will provide Pfizer with ongoing access to its
Facility and all relevant Manufacturing records and personnel (wherever located)
of Protalix and will use Commercially Reasonable Efforts to facilitate access to
any Third Party suppliers of materials for the Drug Substance and Licensed
Product; and
                    (D) Protalix will reasonably cooperate with Pfizer and its
representatives in connection with the activities described above and, upon
mutual agreement of the parties as to any deficiencies, Protalix will use its
Commercially Reasonable Efforts to promptly correct any such deficiencies if and
to the extent mutually agreed by the parties.
Pfizer and its representatives will carry out the activities described in this
Section 5.15(a) during Protalix’s regular business hours with as minimal
disruption to Protalix’s operations as reasonably practicable.
          (b) Any costs incurred by Pfizer in providing technical assistance and
advice to Protalix, inspecting Protalix’s facility, or otherwise facilitating
the resolution of the Significant Supply Chain Event, shall be paid for by
Pfizer and treated as [***].
     5.16. Other Assistance by Pfizer. Protalix acknowledges that Pfizer has
expertise with respect to manufacturing and pharmaceutical sciences and is able
to provide assistance to Protalix in the following areas: (a) registering with
the FDA and EMEA a manufacturing technology for commercial supply of Drug
Substance, including the preparation of a complete, approvable chemistry,
manufacturing, and controls section of an NDA and other regulatory filings
packages, (b) the regulatory review process, (c) addressing regulatory review
feedback or post-approval requirements by any Regulatory Authority,
(d) bioprocess, analytical or formulation development, (e) validation,
(f) characterization and stability studies, (g) preparing for and supporting
pre-approval inspections; and (h) preparing Protalix’s Facility to make it
suitable for Regulatory Approval, including finalizing any required changes to
the facility or equipment train, IQ/OQ/PQ, and equipment cleaning and cleaning
validation (collectively, the “Advisory Services”). At any time during the Term,
Pfizer shall have the right to provide Advisory Services to Protalix and upon
reasonable notice from Pfizer, Protalix will reasonably consider in good faith
the recommendations of Pfizer with respect to such Advisory Services. Pfizer
shall be responsible for and bear [***] percent ([***]%) of the costs and
expenses it incurs in providing Advisory Services to Protalix.
[***] Redacted pursuant to a confidential treatment request.

41



--------------------------------------------------------------------------------



 



     5.17. Failure to Supply.
          (a) “Failure to Supply” shall occur in the event that Protalix does
not supply according to the terms of this Agreement, including the Capacity Cap,
the Allocation Percentage and Section 5.6(c), at least [***] percent ([***]%) of
the quantities of Drug Substance[***] specified by Pfizer on any Purchase Order
for a particular calendar quarter, whether caused by a Force Majeure Event or
otherwise (a “Supply Failure”), and (i) such Supply Failure is not cured in the
following calendar quarter (whether by using Protalix’s share of Safety Stock or
otherwise), (ii) such Supply Failure is cured in the following calendar quarter
using Protalix’s share of Safety Stock and another Supply Failure occurs within
[***] months after the initial Supply Failure, or (iii) such Supply Failure is
cured in the following calendar quarter without using Protalix’s share of Safety
Stock, another Supply Failure occurs within [***] months after the initial
Supply Failure and the second Supply Failure is not cured in the following
calendar quarter (whether by using Protalix’s share of Safety Stock or
otherwise). In no event may Protalix use its share of Safety Stock to cure a
Supply Failure more than once per [***] month period. Notwithstanding the
foregoing, the failure to supply at least [***] percent ([***]%) of the
quantities of Licensed Product specified by Pfizer on any Purchase Order for a
particular calendar quarter [***]. For the sake of clarity, if Protalix uses its
share of Safety Stock to cure a Supply Failure, that will be a Significant
Supply Chain Event and the provisions of Section 5.15 shall apply. For the sake
of this Section 5.17(a), “cure” means supplying [***] percent ([***]%) of the
quantities of Drug Substance ([***]) specified by Pfizer on a Purchase Order
that is in compliance with the Capacity Cap, the Allocation Percentage and
Section 5.6(c).
          (b) [***].
          (c) Allocation of Costs.
               (i) Capital Expenditure. Protalix shall be responsible for [***].
               (ii) Operating Costs. Notwithstanding Section 7.1(c)(iv), if the
cost of making Drug Substance through the alternative source of supply pursuant
to Section 5.17(b) exceeds Protalix’s Actual Price for making Drug Substance at
the time of Failure to Supply, the parties will share such excess costs [***].
          (d) [***].
     5.18. Manufacturing Covenants.
          (a) Protalix will, within sixty (60) days after the Effective Date,
reasonably cooperate with Pfizer to allow Pfizer, at its sole cost and expense,
to review Protalix’s supply chain security procedures and their implementation
with a view to determining whether such procedures and Protalix’s implementation
thereof meet the importer security criteria set forth by
[***] Redacted pursuant to a confidential treatment request.

42



--------------------------------------------------------------------------------



 



the Customs-Trade Partnership Against Terrorism (“C-TPAT”) program of the U.S.
Bureau of Customs and Border Protection.
          (b) Protalix acknowledges that Pfizer has advised Protalix that
(i) Pfizer is a certified member of C-TPAT, (ii) importers that have joined
C-TPAT are expected to have substantially fewer of their imports inspected and,
hence, fewer supply chain delays (the “C-TPAT Benefits”) and (iii) as a C-TPAT
member, Pfizer is required to make periodic assessment of its international
supply chain based up C-TPAT security criteria. Protalix agrees that, after
completion of the review referred to in Section 5.18(a), it will reasonably
cooperate with Pfizer to allow Pfizer, at its sole cost and expense, to conduct
an annual security audit at any Protalix Facility and will consider in good
faith any corrective actions recommended by Pfizer as a result of such audit
intended to ensure the continued eligibility of Pfizer to participate in C-TPAT.
Pfizer agrees to share with Protalix the results of such annual audits, and
Protalix agrees to advise Pfizer of any corrective actions taken in response
thereto and to notify Pfizer if it becomes aware of an event that it knows
jeopardizes Pfizer’s retention of its C-TPAT Benefits. Protalix agrees to use
Commercially Reasonable Efforts to become a member of a supply chain security
program administered by the customs administration in Israel if such a program
exists and (a) Protalix determines in its good faith judgment that such a
program will advance the parties’ mutual objective of securing each part of the
supply chain or (b) Pfizer has determined in good faith that Protalix’s failure
to become a member of such a program will jeopardize the continued eligibility
of Pfizer to participate in C-TPAT and Pfizer has notified Protalix in writing
reasonably setting forth the basis for such determination.
     5.19. [***].
     5.20. [***].
Section 6. FINANCIAL PROVISIONS
     6.1. Effective Date Payment. Within fifteen (15) days after the Effective
Date, Pfizer shall pay to Protalix the non-refundable, non-creditable amount of
Sixty Million Dollars (US $60,000,000).
     6.2. Event Milestone Payments.
     (a) Subject to the terms and conditions of this Agreement, Pfizer shall pay
to Protalix the amount set forth in the table below opposite the corresponding
event milestone (each an “Event Milestone”) within forty-five (45) days after
the occurrence of such Event Milestone:

      Event Milestone   Event Milestone Payment
Commencement of [***] (“Event Milestone 1”)
  $[***]
Regulatory Approval of the first Licensed Product in the United States (“Event
Milestone 2”)
  $[***]

     [***] Redacted pursuant to a confidential treatment request.

43



--------------------------------------------------------------------------------



 



     
Regulatory Approval of the first Licensed Product in the European Union via the
centralized approval procedure (“Event Milestone 3”)
  $[***]
Earlier of (a) [***]and (b) [***]
  $[***]
Submission of [***] for the Licensed Product to [***] (“Event Milestone 5”)
  $[***]

          (b) If Protalix [***].
          (c) If the Steering Committee decides to [***] payment shall become
payable upon the [***].
          (d) Notwithstanding Section 6.2(a), if it is determined after the
Effective Date that [***].
          (e) Notwithstanding any other provision of this Agreement, Pfizer
shall not be entitled to exercise its final decision-making authority at the
Steering Committee if such exercise would have the effect of delaying or
preventing Protalix’s achievement of Event Milestone 5.
          (f) For the avoidance of doubt: (i) each Event Milestone Payment shall
be payable only on the first occurrence of the corresponding Event Milestone;
(ii) none of the Event Milestone Payments shall be payable more than once; and
(iii) should the first Licensed Product be replaced or succeeded by another
Licensed Product, no additional Event Milestone Payments shall be due for Event
Milestones already met with respect to any other Licensed Product.
          (g) NOTWITHSTANDING THIS SECTION 6.2, PFIZER MAKES NO REPRESENTATION
OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT IT WILL BE ABLE TO SUCCESSFULLY
DEVELOP OR COMMERCIALIZE THE LICENSED PRODUCT.
     6.3. Development Costs.
          (a) [***]. Protalix shall be responsible [***]; provided that after
[***], Protalix’s responsibility for such costs shall be limited to those
necessary to conduct and complete [***] activities described in the initial
Development Plan attached hereto as Exhibit D and any excess costs shall be paid
for by Pfizer and treated as [***].
          (b) [***]. Protalix shall be responsible for paying [***]percent
([***]%) of the Development Costs incurred to conduct and complete [***]
activities set forth in the
[***] Redacted pursuant to a confidential treatment request.

44



--------------------------------------------------------------------------------



 



Development Plan (if [***]). Pfizer shall be responsible for paying any
Development Costs incurred to conduct and complete any [***] activities not set
forth in the Development Plan (“[***]Development Costs”), and all [***]
Development Costs shall be treated as [***].
          (c) [***]. Pfizer shall be responsible for paying [***] percent
([***]%) of the Development Costs incurred to conduct and complete [***] set
forth in the Development Plan (“[***] Development Costs”), and all such [***]
Development Costs shall be treated as [***].
          (d) Combined [***]. If the Steering Committee decides to combine [***]
and [***], then the parties shall amend the Development Plan to reflect [***]
and Protalix shall be responsible for paying [***] percent ([***]%) of the
Development Costs necessary to perform [***] portion of [***]; provided that
such activities are set forth in the Development Plan, and any additional costs
incurred in conducting and completing such combined study shall be paid for by
Pfizer and treated as [***].
          (e) Combined [***]. If the Steering Committee decides to combine [***]
and, then the parties shall amend the Development Plan to reflect [***] and
Protalix shall be responsible for paying [***] percent ([***]%) of the
Development Costs necessary to perform [***] portion of the combined study;
provided that such activities are set forth in the Development Plan, and any
additional costs incurred in conducting and completing such combined study shall
be paid for by Pfizer and treated as [***].
          (f) [***]. Pfizer shall be responsible for paying [***] percent
([***]%) of the Development Costs incurred to conduct and complete [***], and
all such Development Costs shall be treated as [***].
          (g) Development Costs Outside the United States and the European
Union. Pfizer shall be responsible for paying [***] percent ([***]%) of the
Development Costs incurred to conduct [***] outside the United States and the
European Union (“Ex-US/EU Development Costs”); provided that in the eight
Reporting Periods following receipt of Regulatory Approval in such Country,
Pfizer shall be entitled to deduct from the Net Profit payable to Protalix
pursuant to Section 6.4(a) amounts which together total [***] ([***]%) of all
Ex-US/EU Development Costs incurred to obtain Regulatory Approval for the
Licensed Product in such Country through the date such Regulatory Approval is
obtained, and provided further that Pfizer shall make such deductions in eight
equal quarterly portions. If Pfizer is unable to offset [***] percent ([***]%)
of all Ex-US/EU Development Costs after the eight Reporting Periods following
receipt of Regulatory Approval in such Country, any such remaining amounts will
be [***].
          (h) Other Development Costs. Pfizer shall be responsible for paying
[***] percent ([***]%) of any Development Costs which are not referenced in
Section 6.3(a) through Section 6.3(g) above (“Additional Development Costs”),
and such Additional Development Costs shall be treated as [***].
[***] Redacted pursuant to a confidential treatment request.

45



--------------------------------------------------------------------------------



 



          (i) [***]. For the avoidance of doubt, Pfizer shall be responsible for
paying [***]percent ([***]%) of all costs and expenses for conducting and
completing any [***], and such costs and expenses shall be treated as [***].
          (j) Payments. If Protalix has incurred certain Development Costs but
Pfizer is responsible for paying such Development Costs pursuant to this
Section 6.3, then Protalix may, on a monthly basis, send an invoice to Pfizer
with respect to such Development Costs, along with reasonable evidence that such
Development Costs were payable and have been paid by Protalix, and Pfizer shall
issue payment against such invoices within forty-five (45) days of the invoice
date.
     6.4. Sharing of Net Profit and Net Loss.
          (a) Sharing of Net Profits. For any Reporting Period during the Profit
Sharing Term in which there is a Net Profit, the parties will share such Net
Profit such that Pfizer receives sixty percent (60%) and Protalix receives forty
percent (40%), subject to any adjustment pursuant to Section 5.7(a)(iii)
(adjustment based on Actual Price of Drug Substance).
          (b) Sharing of Net Loss.
               (i) Subject to Section 6.4(b)(ii), for any Reporting Period
during the Profit Sharing Term in which there is a Net Loss, the parties will
share such Net Loss such that Pfizer bears sixty percent (60%) and Protalix
bears forty percent (40%), subject to any adjustment pursuant to
Section 5.7(a)(iii) (adjustment based on Actual Price of Drug Substance).
               (ii) In the event a Net Loss occurs in any Reporting Period
between the commencement of the Profit Sharing Term and [***] (the aggregate of
such Net Losses over such period, “Accumulated Net Loss”), Pfizer will be
responsible for [***] percent ([***]%) of such Net Loss in each such Reporting
Period; provided that the Accumulated Net Loss will be [***].
Section 7. ACCOUNTING AND PROCEDURES FOR PAYMENT
     7.1. Periodic Reporting and Reconciliation Payments.
          (a) Quarterly Reports; Annual Reports.
               (i) Within [***] (a “Reporting Period”), Pfizer will submit to
Protalix a written report setting forth in reasonable detail (A) Net Sales and
number of units of Licensed Product sold in each Country in the Territory and in
the aggregate during the Reporting Period, as well as the computation of such
Net Sales amounts, (B) by category and in the aggregate, Allowable Expenses for
the Reporting Period, as well as the computation thereof, (C)
[***] Redacted pursuant to a confidential treatment request.

46



--------------------------------------------------------------------------------



 



by category and in the aggregate, Uncapped Expenses for the Reporting Period, as
well as the computation thereof, (D) the Fully Absorbed Cost of Goods, Labeling
and Packaging Costs and COGS for the Reporting Period, as well as the
computation thereof in accordance with Exhibit E, (E) Net Profit or Net Loss, as
the case may be, for the Reporting Period, as well as the computation thereof in
accordance with Exhibit E and (F) each party’s share of the Net Profit or Net
Loss pursuant to Section 6.4 (without giving effect to any adjustment pursuant
to Section 5.7(a)(iii) (adjustment based on Actual Price of Drug Substance)).
               (ii) In addition to the report described in Section 7.1(a)(i),
within fifteen (15) days after the end of each Reporting Period, Pfizer will
submit to Protalix a written report setting forth an estimate of the amounts
described in clauses (A) through (F) of Section 7.1(a)(i). The report submitted
by Pfizer under this Section 7.1(a)(ii) for a Reporting Period is for
informational purposes only and will be superseded by the report submitted by
Pfizer under Section 7.1(a)(i) for such Reporting Period.
               (iii) For each Reporting Period during the Profit Sharing Term,
Protalix will submit to Pfizer, within a reasonable period of time prior to the
due date of Pfizer’s report referred to above in Section 7.1(a)(i), a written
report setting forth in reasonable detail [***] in the applicable Reporting
Period setting forth such costs in reasonable detail.
               (iv) Within thirty (30) days after the end of each Pfizer Year
during the Profit Sharing Term, Protalix will submit to Pfizer a written report
setting forth in reasonable detail the Actual Price, together with a calculation
of any adjustment required to be made to the parties’ respective share of Net
Profit (if any) or (subject to Section 6.4(b)(ii)) Net Loss (if any) for such
Pfizer Year in accordance with Section 5.7(a)(iii) (adjustment based on Actual
Price of Drug Substance).
               (v) The reports required by this Section 7.1(a) shall be kept
confidential by the recipient party and not disclosed to any Third Party, other
than the recipient party’s accountants who shall be obligated to keep such
information confidential, and such information and reports shall only be used
for purposes of this Agreement, unless otherwise required by Law.
          (b) Quarterly Reconciliation Payment. Within fifteen (15) days
following Pfizer’s submission of each quarterly report due under
Section 7.1(a)(i), (x) Pfizer shall pay Protalix’s share of the Net Profit for
the applicable Reporting Period, if any, to Protalix or (y) subject to
Section 6.4(b)(ii), Protalix shall pay Protalix’s share of the Net Loss, if any,
to Pfizer.
          (c) Annual Reconciliation Payment. Within thirty (30) days following
Protalix’s submission of each annual report due under Section 7.1(a)(iv) for any
applicable Pfizer Year:
               (i) if the Allowable Expenses deducted from Net Sales in such
Pfizer Year exceed the greater of [***] Dollars (US $[***]) or [***] percent
([***]%) of Net Sales for such Pfizer Year, Pfizer shall pay to Protalix the
amount of the difference; provided that such payment shall be made, to the
extent possible, by a deduction from Pfizer’s share of the Net
[***] Redacted pursuant to a confidential treatment request.

47



--------------------------------------------------------------------------------



 



Profit (if any) (and corresponding increase in Protalix’s share of the Net
Profit), or (subject to Section 6.4(b)(ii)) by an addition to Pfizer’s share of
the Net Loss (if any) (and corresponding decrease in Protalix’s share of the Net
Loss), for the final Reporting Period during such Pfizer Year;
               (ii) (x) if the Estimated Price exceeds the Actual Price,
Protalix shall pay to Pfizer the amount of the difference, with respect to all
Drug Substance purchased over such Pfizer Year; provided that such payment shall
be made, to the extent possible, by a deduction from Protalix’s share of the Net
Profit (if any) (and corresponding increase in Pfizer’s share of the Net
Profit), or (subject to Section 6.4(b)(ii)) by an addition to Protalix’s share
of the Net Loss (if any) (and corresponding decrease in Pfizer’s Share of the
Net Loss), for the final Reporting Period during such Pfizer Year; and (y) if
the Actual Price exceeds the Estimated Price, Pfizer shall pay to Protalix the
amount of the difference, with respect to all Drug Substance purchased over such
Pfizer Year; provided that such payment shall be made, to the extent possible,
by a deduction from Pfizer’s share of the Net Profit (if any) (and corresponding
increase in Protalix’s share of the Net Profit), or (subject to
Section 6.4(b)(ii)) by an addition to Pfizer’s share of the Net Loss (if any)
(and corresponding decrease in Protalix’s share of the Net Loss), for the final
Reporting Period during such Pfizer Year;
               (iii) [***] of Net Sales for such Pfizer Year; provided that such
payment shall be made, to the extent possible, by a deduction from Protalix’s
share of the Net Profit (if any) (and corresponding increase in Pfizer’s share
of the Net Profit), or (subject to Section 6.4(b)(ii)) by an addition to
Protalix’s share of the Net Loss (if any) (and corresponding decrease in
Pfizer’s Share of the Net Loss), for the final Reporting Period during such
Pfizer Year;
               (iv) for [***], if (X*Y) + (X*Z) is greater than [***] percent
([***]%) of Net Sales for such Pfizer Year, where “X” is the aggregate number of
units of Licensed Product sold in each Country in the Territory in such Pfizer
Year, “Y” is the Actual Price for such Pfizer Year, and “Z” is the sum of Fully
Absorbed Cost of Goods and the Labeling and Packaging Costs per unit of Licensed
Product for such Pfizer Year, then:
                    (A) if (X*Y) is greater than [***] percent ([***]%) of Net
Sales for such Pfizer Year, and (X*Z) is greater than [***]% of Net Sales for
such Pfizer Year, then (1) Protalix shall pay to Pfizer the difference between
(X*Y) and [***] percent ([***]%) of Net Sales for such Pfizer Year and
(2) Pfizer shall pay to Protalix the difference between (X*Z) and [***] percent
([***]%) of Net Sales for such Pfizer Year; provided that such payments shall be
made, to the extent possible, by adjustments to each party’s share of Net Profit
or, (subject to Section 6.4(b)(ii)) Net Loss for the final Reporting Period
during such Pfizer Year;
                    (B) if (X*Y) is greater than [***] percent ([***]%) of Net
Sales for such Pfizer Year and (X*Z) is less than or equal to [***] percent
([***]%) of Net Sales
[***] Redacted pursuant to a confidential treatment request.

48



--------------------------------------------------------------------------------



 



for such Pfizer Year, then Protalix shall pay to Pfizer the difference between
[***] percent ([***]%) of Net Sales and the sum of (X*Y) and (X*Z); provided
that such payment shall be made, to the extent possible, by a deduction from
Protalix’s share of the Net Profit (if any) (and corresponding increase in
Pfizer’s share of the Net Profit), or (subject to Section 6.4(b)(ii)) by an
addition to Protalix’s share of the Net Loss (if any) (and corresponding
decrease in Pfizer’s Share of the Net Loss), for the final Reporting Period
during such Pfizer Year; and
                    (C) if (X*Z) is greater than [***] percent ([***]%) of Net
Sales for such Pfizer Year and (X*Y) is less than or equal to [***]percent
([***]%) of Net Sales for such Pfizer Year, then Pfizer shall pay to Protalix
the difference between [***] percent ([***]%) of Net Sales and the sum of (X*Y)
and (X*Z); provided that such payment shall be made, to the extent possible, by
a deduction from Pfizer’s share of the Net Profit (if any) (and corresponding
increase in Protalix’s share of the Net Profit), or (subject to
Section 6.4(b)(ii)) by an addition to Pfizer’s share of the Net Loss (if any)
(and corresponding decrease in Protalix’s share of the Net Loss), for the final
Reporting Period during such Pfizer Year.
          (d) Reimbursement of Protalix Uncapped Expenses. If Protalix has
incurred Uncapped Expenses not covered by Section 6.3(j), then Protalix may, on
a monthly basis, send an invoice to Pfizer with respect to such Uncapped
Expenses, along with reasonable evidence that such Uncapped Expenses were
payable and have been paid by Protalix, and Pfizer shall issue payment against
such invoices within forty-five (45) days of the invoice date.
          (e) Disputes. In the event of a dispute regarding any amount reported
by a party pursuant to Section 7.1(a) or any amount owed under Section 7.1(b),
the parties will promptly meet and negotiate in good faith a resolution to such
dispute. In the event that the parties are unable to resolve such dispute within
sixty (60) days after notice by the disputing party, the parties will (i) use
Commercially Reasonable Efforts to reach agreement on the appointment of one
internationally-recognized independent accounting firm to determine the matter
or (ii) if the parties cannot reach agreement on such accounting firm, then each
party will appoint one internationally-recognized accounting firm and such firms
will choose a third internationally-recognized independent accounting firm to
make the final determination.
          (f) Reconciliation After Termination. Notwithstanding the time periods
set forth in Section 7.1(c), the parties shall make a final reconciliation in
accordance with the provisions Section 7.1(c) within a reasonable period of time
after the effective date of termination, including any inventory sell-off period
described in Section 14.4, as applicable.
     7.2. Inter-Company Sales. Sales of Licensed Product between or among
Pfizer, its Affiliates or Sublicensees shall not be included in the calculation
of Net Sales.
     7.3. Currency. All payments to be made hereunder by one party to the other
party shall be computed and paid in United States dollars. For the purposes of
determining Net Sales, Allowable Expenses, Uncapped Expenses or COGs (including,
separately, after the [***] Period,
[***] Redacted pursuant to a confidential treatment request.

49



--------------------------------------------------------------------------------



 



the Fully Absorbed Cost of Goods and Labeling and Packaging Costs) in the
Territory, the amount of Net Sales, Allowable Expenses, Uncapped Expenses or
COGs (including, separately, after [***], the Fully Absorbed Cost of Goods and
Labeling and Packaging Costs) in any foreign currency shall be converted into
United States dollars in a manner consistent with Pfizer’s normal practices used
to prepare its audited financial reports; provided that such practices use a
widely accepted source of published exchange rates and are in accordance with
GAAP. Pfizer shall, upon the request of Protalix, disclose to Protalix such
practices for converting foreign currency into U.S. Dollars.
     7.4. Method of Payments.
          (a) Each payment to be made hereunder by Pfizer to Protalix shall be
made by electronic transfer in immediately available funds via either a bank
wire transfer, an ACH (automated clearing house) mechanism, or any other means
of electronic funds transfer, at Protalix’s election, to the account designated
on Appendix 7.4(a). With respect to any payment invoiced by Protalix to Pfizer,
Protalix may designate a different bank account on such invoice. With respect to
any other payment, Protalix may designate a different bank account at least
sixty (60) days before such payment is due.
          (b) Each payment to be made hereunder by Protalix to Pfizer shall be
made by electronic transfer in immediately available funds via either a bank
wire transfer, an ACH (automated clearing house) mechanism, or any other means
of electronic funds transfer, at Pfizer’s election, to the account designated on
Appendix 7.4(b), or to such other bank account as Pfizer shall designate in a
notice at least fifteen (15) Business Days before the payment is due.
     7.5. Inspection of Records. Pfizer shall, and shall cause its Affiliates
and Sublicensees to, keep accurate books and records setting forth gross sales
of the Licensed Product, Net Sales, Allowable Expenses, Uncapped Expenses and
COGs (including, separately, after [***], the Fully Absorbed Cost of Goods and
Labeling and Packaging Costs) sufficient to enable the calculation of amounts
payable hereunder to be verified. Protalix shall, and shall cause its Affiliates
and sublicensees to, keep accurate books and records setting forth Uncapped
Expenses and the Price for Drug Substance for the Drug Substance purchased by
Pfizer from Protalix hereunder, sufficient to enable the calculation of Actual
Price to be verified. Each party will retain such books and records for five
(5) years after the end of the calendar year in which they are generated in
order to enable audit of such records as set forth below. Each party will retain
such books and records during the Term and for three (3) years after final
payment has been made under the Agreement. Each party will have the right to
request that an independent certificate public accountant selected by it, and
reasonably acceptable to the other party, examine the other party’s books and
records at any reasonable time, upon reasonable notice and at the facility(ies)
where the other party’s books and records are normally kept; provided that such
examination shall be limited to the pertinent books and records for any calendar
year ending not more five (5) years before the date of the request; provided
further that after final payment is made, such examination shall be limited to
the pertinent books and records for any calendar year ending not
[***] Redacted pursuant to a confidential treatment request.

50



--------------------------------------------------------------------------------



 



more than three (3) years after final payment has been made. The foregoing right
of examination may be exercised only once during each twelve (12)-month period
of the Term and only once during each twelve (12)-month period in the three
(3) years after final payment has been made. The audited party may require such
accountants to enter into a reasonably acceptable confidentiality agreement. The
opinion of said independent accountants regarding such payments shall be binding
on the parties, other than in the case of manifest error. Except as set forth
below, the auditing party shall bear the cost of any such examination and
review.
          (a) If Protalix’s review of Pfizer’s records reveals that Pfizer
failed to accurately report information pursuant to Section 7.1(a), then Pfizer
shall promptly pay to Protalix the amount of any underpayment of Net Profit due
pursuant to Section 6.4 and if the discrepancy is greater than five percent (5%)
of the amount due, Pfizer shall promptly reimburse Protalix for all costs
incurred in connection with such examination. Any overpayment of Net Profit to
Protalix by Pfizer revealed by an examination shall be fully-creditable against
Protalix’s future share of Net Profit under Section 6.4(a).
          (b) If Pfizer’s review of Protalix’s records reveals that Pfizer paid
more than the Actual Price with respect to units of Drug Substance purchased
from Protalix pursuant to Section 5, then any overpayment revealed by an
examination shall be fully-creditable against Protalix’s future share of Net
Profit under Section 6.4(a) and if the discrepancy is greater than five percent
(5%) of the amount due, Protalix shall promptly reimburse Pfizer for all costs
incurred in connection with such examination.
     7.6. Tax Matters.
          (a) VAT. It is understood and agreed between the parties that any
payments made by Pfizer under this Agreement are inclusive of any value added or
similar tax imposed upon such payments.
          (b) Tax Cooperation. Subject to Sections 7.6(c)(c)(i) and (c)(ii), to
the extent Pfizer is required to deduct and withhold taxes on any payments to
Protalix, Pfizer shall pay the amounts of such taxes to the proper Governmental
Authority in a timely manner and promptly transmit to Protalix an official tax
certificate or other evidence of such withholding sufficient to enable Protalix
to claim credits for such payments of taxes. Protalix shall provide to Pfizer
any tax forms that may be reasonably necessary in order for Pfizer not to
withhold tax or to withhold tax at a reduced rate under an applicable bilateral
income tax treaty. Protalix shall use reasonable efforts to provide any such tax
forms to Pfizer at least thirty (30) days prior to the due date for any payments
for which Protalix desires that Pfizer apply a reduced withholding rate. Each
party shall provide the other with reasonable assistance to enable the recovery,
as permitted by law, of withholding taxes, VAT, or similar obligations resulting
from payments made under this Agreement, such recovery to be for the benefit of
the party bearing such withholding tax or VAT. Each party further agrees to
provide reasonable cooperation to the other party, at the other party’s expense,
in connection with any official or unofficial tax audit or contest relating to
payments made by Pfizer to Protalix under this Agreement.
          (c) Withholding Tax Matters.

51



--------------------------------------------------------------------------------



 



               (i) Any amount payable by Pfizer to Protalix pursuant to
Sections 6.1 or 6.2 shall be paid without any deduction for withholding taxes;
[***].
               (ii) Pfizer shall deduct and withhold from any amount payable by
Pfizer to Protalix pursuant to Section 6.4 with respect to Net Sales of Licensed
Product in the United States at the rate of withholding applicable under the
royalty article in the Income Tax Convention between the United States and
Israel as in effect from time to time (the “Tax Treaty Rate”). [***].
               (iii) It is the understanding of the parties that, under current
Laws, the payments to be made by Pfizer under this Agreement are not subject to
withholding tax requirements in any jurisdiction outside of the United States
and, accordingly, absent a change in such Laws requiring withholding, Pfizer
will not withhold any amounts from such payments. In the event that, as a result
of such a change in Law any of the payments made by Pfizer under this Agreement
become subject to withholding taxes under the Laws of any jurisdiction outside
of the United States, Pfizer shall deduct and withhold the amount of such taxes
for the account of Protalix to the extent required by Law, and such payment to
Protalix shall be reduced by the amount of taxes deducted and withheld. Any such
withholding taxes required under applicable Law to be paid or withheld shall be
an expense of, and borne solely by, Protalix.
               (iv) Notwithstanding anything in this Agreement to the contrary,
if an action (a “Tax Action”) by one party, including any assignment or
sublicense by such party of its rights or obligations under this Agreement, or
any failure on the part of such party or its Affiliates to comply with
applicable Laws or filing or record retention requirements, leads to the
imposition of withholding tax liability on the other party that would not have
been imposed in the absence of such Tax Action, or in an increase in such
liability above the liability that would have been imposed in the absence of
such Tax Action, such party shall indemnify and hold harmless the other party
from any such additional or increased tax liability In the event of any such Tax
Action, such party shall, or shall cause its assignee to, gross up any payments
it makes to the other party to the extent necessary so that the net payment
received by the other party after such additional or increased tax liability
equals the amount due under this Agreement.
Section 8. PATENTS AND INFRINGEMENT
     8.1. Filing and Prosecution. Protalix shall have the exclusive right,
subject to Sections 8.2 through 8.5, to:
          (a) file Patent Applications on any invention included in the Protalix
Patent Rights;
          (b) take all reasonable steps to prosecute all pending and new Patent
Applications included within the Protalix Patent Rights;
[***] Redacted pursuant to a confidential treatment request.

52



--------------------------------------------------------------------------------



 



          (c) respond to oppositions, interferences, nullity actions,
re-examinations, revocation actions and similar proceedings filed by Third
Parties against the grant of Patents for such Patent Applications; and
          (d) maintain in force any patents in the Territory included within the
Protalix Patent Rights by duly filing all necessary papers and paying any fees
required by the relevant patent laws and regulations of the particular Country
in which the patent was granted.
          (e) [***] shall be responsible for bearing [***] percent ([***]%) of
the expenses and costs incurred by [***] in connection with the exercise of its
rights under this Section 8.1.
     8.2. Correspondence. [***] will keep[***] fully-informed of the status of
the Protalix Patent Rights to the extent the Protalix Patent Rights [***], and
will provide [***]with copies of all substantive documentation submitted to, or
received from, the patent offices in connection therewith. With respect to any
substantive submissions that [***] is required to or otherwise intends to submit
to a patent office regarding such Protalix Patent Rights, [***] shall use
Commercially Reasonable Efforts to provide a draft of such submission to [***]
at least thirty (30) days prior to the deadline or intended filing date,
whichever is earlier, for submission of such documentation. [***] shall have the
right to review and comment upon any such submission by [***] to a patent office
that could affect the scope of coverage or validity of any claim of the Protalix
Patent Rights to the extent covering [***], and will provide such comments, if
any, no later than ten (10) days prior to the applicable deadline or intended
filing date. Notwithstanding the foregoing, when such substantive documentation
submitted to or received from the patent offices is solely related to
[***],[***] shall have the right, but no obligation, to fully inform [***] of
the status of these Protalix Patent Rights.
          (a) Upon [***] written request, provided that [***] submits such
written request reasonably in advance of any relevant filing deadline or
intended filing date, [***] will file Patent Applications directed to the rights
licensed to [***] under this Agreement [***], including, for example, [***].
          (b) With respect to Protalix Patent Rights that are [***] shall
consider in good faith all comments provided by [***] with respect to a Protalix
Patent Right to the extent relating to [***], and incorporate all such comments
that [***] deems reasonable and appropriate. If [***] disagrees with any such
comment provided by [***] after giving such comments due consideration, [***]
shall provide [***] with an explanation of the basis for such disagreement. If a
failure to incorporate [***] comment would reasonably be expected to [***] shall
have final-decision making authority with respect to filings and prosecution of
such Protalix Patent Rights (other than the Protalix System Patent Rights).
[***] shall have final-decision making authority with respect to filings and
prosecution of Protalix Patent Rights relating solely to [***] and with respect
to filings and prosecution of Protalix Patent Rights that [***].
[***] Redacted pursuant to a confidential treatment request.

53



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, [***] obligation to keep [***]
informed of the status of the Protalix System Patent Rights will be limited to
situations where changes to the status of the Protalix System Patent Rights
[***]. With respect to the Protalix System Patent Rights, [***] shall reasonably
consider all comments provided by [***], but [***] shall have final-decision
making authority with respect to filings and prosecution of the Protalix System
Patent Rights.
     8.3. Maintenance. Protalix will maintain for the full life thereof all
Patent Rights under the Protalix Patent Rights where the abandonment for
non-payment would [***]. Protalix will notify Pfizer of any decision (a) not to
file applications for, or (b) not to enter the national phase for a PCT patent
application (or not to validate a patent in a particular Country) for, or (c) to
cease prosecution and/or maintenance of, or (d) not to pursue, or (e) to cease
to pay the expenses of prosecution or maintenance of, any Protalix Patent Rights
in any Country in the Territory. Protalix will provide such notice upon the
earlier of (i) its decision with respect to any of the foregoing, or (ii) ninety
(90) days prior to any filing or payment due date, or any other due date that
requires action, in connection with such Protalix Patent Rights. In such event,
Pfizer shall have the right to make the filing, or to continue the prosecution
and maintenance of such Patent Rights (other than [***]) in its own name and at
its sole expense, and such Patent Rights shall be assigned to Pfizer and shall
no longer be part of the Protalix Patent Rights. Notwithstanding the foregoing,
Protalix shall have no obligation to provide such notice where the subject
Protalix Patent Rights are directed solely to [***] or otherwise where [***].
     8.4. Notices and Encumbrances. Protalix agrees that it will, and will cause
its Affiliates to, (a) execute and file those notices and other filings as
Pfizer shall request be made, from time to time with the United States Patent
and Trademark Office (or any successor agency) or any analogous patent office in
the Territory with respect to the rights granted under this Agreement and,
(b) maintain (subject to Section 8.3) at all times during the Term sole
ownership of the Patents and Patent Applications under the Protalix Patent
Rights (other than Protalix Patent Rights directed solely to [***]), free and
clear of any and all mortgages, liens, pledges, security interests, charges or
encumbrances. Protalix shall also keep the Protalix Technology (other than
Protalix Technology directed solely to or solely embodied in [***]), free and
clear of any and all mortgages, liens, pledges, security interests, charges or
encumbrances during the Term. For the sake of clarity, encumbrances as
contemplated in this Section 8.4 specifically exclude licenses to Protalix
Patent Rights and Protalix Technology, wherein such licenses are [***].
     8.5. Patent Term Extensions. Pfizer shall have the first right, but not the
obligation, to seek, in Protalix’s name if so required, patent term extensions,
and supplemental protection certificates and the like available under Law,
including 35 U.S.C. § 156 and applicable foreign counterparts, in any Country in
the Territory in relation to the Protalix Patent Rights covering the Compound
(other than Protalix Patent Rights directed solely to the Compound [***]) or
[***] Redacted pursuant to a confidential treatment request.

54



--------------------------------------------------------------------------------



 



Licensed Products. In the event that Pfizer decides not to seek such patent term
extension or supplemental patent protection in any Country in the Territory,
Protalix shall have the right to seek such patent term extension or supplemental
patent protection in any such Country. Protalix and Pfizer shall cooperate in
connection with all such activities, and Pfizer, its agents and attorneys will
give due consideration to all suggestions and comments of Protalix regarding any
such activities, but in the event of a disagreement between the parties, as it
relates to the Compound (other than [***]) or Licensed Product, Pfizer will have
the final decision-making authority. Any costs incurred by Pfizer in connection
with this Section 8.5 shall constitute [***]. Any costs incurred by Protalix in
connection with this Section 8.5 shall be borne [***].
     8.6. Interpretation of Patent Judgments. If any claim relating to a patent
under the Protalix Patent Rights becomes the subject of a judgment, decree or
decision of a court, tribunal, or other authority of competent jurisdiction in
any Country, which judgment, decree, or decision is or becomes final (there
being no further right of review) and adjudicates the validity, enforceability,
scope, or infringement of the same, the construction of such claim in such
judgment, decree or decision shall be followed thereafter in such Country not
only as to such claim but also as to all other claims in such Country to which
such construction reasonably applies, in determining whether there are any Valid
Claims in such Country. If at any time there are two or more conflicting final
judgments, decrees, or decisions with respect to the same claim, the decision of
the higher tribunal shall thereafter control, but if the tribunal be of equal
rank, then the final judgment, decree, or decision more favorable to such claim
shall control unless and until the majority of such tribunals of equal rank
adopt or follow a less favorable final judgment, decree, or decision, in which
event the latter shall control.
     8.7. Third Party Royalty Obligations.
          (a) Subject to Appendix 15.1(c), if Pfizer reasonably determines in
good faith that in order to avoid infringement of any Patent Right not licensed
hereunder, it is reasonably necessary to obtain a license from a Third Party in
order to make, use, sell, offer for sale, supply, cause to be supplied, or
import the Licensed Product in a Country in the Territory and to pay a royalty
or other consideration under such license (including in connection with the
settlement of a patent infringement claim), then the Steering Committee shall
discuss the pertinent Third Party Patent Right and Pfizer’s determination. If
the Steering Committee decides that Pfizer should enter into such license,
Pfizer shall use Commercially Reasonable Efforts to negotiate and enter into a
license for such Third Party patent. [***].
          (b) If Pfizer is subject to a final court or other binding order or
ruling requiring any payments, including the payment of a royalty to a Third
Party patent holder in respect of sales of the Licensed Product in a Country in
the Territory, then the amount of such payments made by Pfizer to the Third
Party shall be treated as [***].
[***] Redacted pursuant to a confidential treatment request.

55



--------------------------------------------------------------------------------



 



     8.8. Third Party Infringement. Each party will promptly notify the other in
the event of any actual, potential or suspected infringement of a Patent under
the Protalix Patent Rights by any Third Party.
          (a) Infringement of Protalix Patent Rights in the Field.
               (i) Pfizer shall have the sole right, but not the obligation, to
institute litigation or take other remedial measures in connection with Third
Party infringement of the Protalix Patent Rights occurring in the Field within
the Territory (other than Protalix Patent Rights directly solely to [***]),
where such Third Party infringement would reasonably be expected to [***]. In
order to establish standing, Protalix, upon request of Pfizer, agrees to timely
commence or to join in any such litigation, at Pfizer’s expense, and in any
event to cooperate with Pfizer at Pfizer’s expense. Any costs and expenses
incurred by Pfizer with respect to any such litigation or remedial measures
shall be treated as [***] and any recoveries resulting from such litigation or
measures relating to a claim of a Third Party infringement in pursuing such
claim, will be deemed [***].
               (ii) Notwithstanding anything to the contrary in
Section 8.8(a)(i), following receipt by Protalix of a Section 14.2(c) Notice,
Protalix shall have the sole right during the Section 14.2(c) Termination Notice
Period, but not the obligation, to institute litigation or take other remedial
measures in connection with Third Party infringement of the Protalix Patent
Rights occurring [***]. In order to establish standing, Pfizer, upon request of
Protalix, agrees to timely commence or to join in any such litigation, at
Protalix’s expense, and in any event to cooperate with Protalix at Protalix’s
expense. Any costs and expenses incurred by Protalix with respect to any such
litigation or remedial measures shall be [***]. Protalix shall retain [***]
received by Protalix as a result of its enforcement of Protalix Patent Rights
under this Section 8.8(a)(ii).
               (iii) Protalix shall have the sole right, but not the obligation,
to institute litigation or take other remedial measures in connection with Third
Party infringement of any Protalix Patent Rights occurring [***] and with
respect to Third Party infringement of any Protalix Patent Rights directed
solely to [***] any such litigation or remedial measures shall be [***].
Protalix shall retain [***] received by Protalix as a result of its enforcement
of Protalix Patent Rights under this Section 8.8(a)(iii).
          (b) Infringement of Protalix Patent Rights [***]. Protalix shall have
the sole right, but not the obligation, to institute litigation or take other
remedial measures in connection with Third Party infringement occurring [***]
and any such litigation or remedial measures shall be [***]. Protalix shall
either (i) provide Pfizer with prior written notice of Protalix’s intent to
initiate a suit, take other appropriate action, or to not file suit or seek
other redress or (ii) convene
[***] Redacted pursuant to a confidential treatment request.

56



--------------------------------------------------------------------------------



 



a meeting of the Steering Committee pursuant to Section 4.3(b) to discuss what
would be in the parties’ best interest with respect to the Third Party
infringement occurring [***]. Protalix shall retain [***] received by Protalix
as a result of its enforcement of Protalix Patent Rights under this
Section 8.8(b).
     8.9. Paragraph IV Notices.
          (a) If either party receives a notice under 21 U.S.C.
§355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) directed to a Compound (other than
[***]) or Licensed Product, concerning any Protalix Patent Right (“Paragraph IV
Notice”), then it shall provide a copy of such notice to the other party
promptly and in any event no later than two (2) Business Days after its receipt
thereof. Pfizer shall have the exclusive right, but not the obligation, to
initiate patent infringement litigation based on a Paragraph IV Notice directed
to a Compound (other than [***]) or Licensed Product, concerning a Protalix
Patent Right, and any expenses incurred by Pfizer with respect to such
infringement litigation shall constitute [***]. Upon request of Pfizer, Protalix
agrees to timely join as party-plaintiff in any such litigation, and in any
event to cooperate with Pfizer in connection with such infringement action,
including timely filing such action in Protalix’s name if required. Pfizer shall
promptly notify Protalix of its intention not to initiate patent infringement
litigation based on such Paragraph IV Notice. The amount of any recovery from
any such infringement suit with respect to activities in the Field in the
Territory will be deemed [***].
          (b) Notwithstanding anything to the contrary in Section 8.9(a),
following receipt by Protalix of a Section 14.2(c) Notice, Protalix shall have
the sole right during the remainder of the Section 14.2(c) Termination Notice
Period, but not the obligation, to initiate patent infringement litigation based
on a Paragraph IV Notice directed to a Compound or Licensed Product, concerning
a Protalix Patent Right. Upon request of Protalix, Pfizer agrees to timely join
as party-plaintiff in any such litigation, [***], and in any event to cooperate
with Protalix [***] in connection with such infringement action, including
timely filing such action in Pfizer’s name if required. Protalix shall retain
[***] received by Protalix as a result of its enforcement of Protalix Patent
Rights under this Section 8.9(b).
          (c) [***].
     8.10. Other Actions by a Third Party. Each party shall promptly notify the
other in the event of any (a) claims by a Third Party of alleged patent
infringement by Pfizer or Protalix or any of their respective Affiliates with
respect to [***] of a Compound (other than [***]) or Licensed Product or
(b) legal or administrative action by any Third Party involving a Protalix
Patent Right (other than Protalix Patent Rights directed solely to [***]) of
which it becomes aware, including any nullity, revocation, reexamination or
compulsory license proceeding. Pfizer shall have the first right, but no
obligation, to defend against any such action involving such Protalix Patent
Right in the Territory when the alleged patent infringement would reasonably be
expected to [***], and any such defense shall be at [***]. Protalix, upon
request
[***] Redacted pursuant to a confidential treatment request.

57



--------------------------------------------------------------------------------



 



of Pfizer, agrees to join in any such action [***] and in any event to cooperate
with Pfizer [***]. If Pfizer fails to defend Protalix against any such action
involving a Protalix Patent Right, then Protalix shall have the right to defend
such action, and any such defense shall be [***]. Pfizer, upon request of
Protalix, shall reasonably cooperate with Protalix in any such action [***]
     8.11. Compensation [***]
     8.12. Patent Marking. Each party shall comply with the patent marking
statutes in each Country in which a Licensed Product in the Field is made,
offered for sale, sold or imported by such party, its Affiliates and
sublicensees.
     8.13. In-Licensed Patents. With respect to Section 8, “Protalix Patent
Rights” shall include Patent Rights that are Controlled by Protalix or any of
its Affiliates pursuant to a Third Party License (i.e., such Patent Rights are
not owned by Protalix or any of its Affiliates) only if (a) [***]; or (b) [***].
Section 9. CONFIDENTIALITY; PUBLICATION
     9.1. Confidential Information.
          (a) Pfizer and Protalix each agree that during the Term and for five
(5) years after the Term, it will keep confidential, and will cause its
Affiliates to keep confidential, all of the other party’s Confidential
Information that is disclosed to it, or to any of its Affiliates. Pfizer and
Protalix each agree to take such action, and to cause its Affiliates to take
such action, to preserve the confidentiality of Protalix Confidential
Information and Pfizer Confidential Information, respectively, as it would
customarily take to preserve the confidentiality of its own similar types of
confidential information.
          (b) Each of Pfizer, Protalix and their respective Affiliates agree
(i) to use Protalix Confidential Information and Pfizer Confidential
Information, respectively, only as expressly permitted in this Agreement and
(ii) not to disclose Protalix Confidential Information and Pfizer Confidential
Information, respectively, to any Third Parties under any circumstance without
the prior consent of the other party, except as expressly permitted in this
Agreement.
     9.2. Permitted Disclosure of Confidential Information.
          (a) Disclosure of Protalix Confidential Information.
               (i) Notwithstanding anything to the contrary in this Section 9,
Pfizer may disclose Protalix Confidential Information: (A) to Governmental
Authorities (x) to the extent desirable to obtain or maintain Regulatory
Approvals for the Compound or Licensed Product within the Territory, and (y) in
order to respond to inquiries, requests or investigations relating to this
Agreement; (B) to outside consultants, contractors, advisory boards, managed
care organizations, and non-clinical and clinical investigators, in each case to
the extent desirable to develop, register or market the Compound or Licensed
Product; provided that Pfizer shall
[***] Redacted pursuant to a confidential treatment request.

58



--------------------------------------------------------------------------------



 



obtain the same confidentiality obligations and degree of care from such Third
Parties as it obtains with respect to its own similar types of confidential
information; (C) in connection with filing or prosecuting Patent Rights or
trademark rights as permitted by this Agreement; (D) in connection with
prosecuting or defending litigation as permitted by this Agreement; (E) in
connection with or included in scientific presentations and publications
relating to the Compound or Licensed Product, including abstracts, posters,
journal articles and the like, and posting results of and other information
about clinical trials to clinicaltrials.gov or PhRMA websites; and (F) to the
extent necessary or desirable in order to enforce its rights under this
Agreement.
               (ii) If Pfizer is required or requested to disclose Protalix
Confidential Information (x) as required by Law or legal proceedings or (y) as
required to be contained in Pfizer’s financial statements prepared in accordance
with GAAP, as applied on a consistent basis, Pfizer shall (1) with respect to
disclosures described in clause (x), use Commercially Reasonable Efforts to
obtain confidential treatment of financial and trade secret information, and
(2) with respect to disclosures described in clauses (x) and (y), if reasonably
practicable under the circumstances, give Protalix sufficient advance notice of
the text so that Protalix will have the opportunity to seek, at its own cost, an
appropriate protective order or other remedy or waive compliance with the
provisions of this Agreement. If Protalix seeks a protective order, Pfizer will
cooperate. If Protalix fails to obtain a protective order or waive compliance
with the relevant portions of this Agreement, Pfizer will disclose only that
portion of information concerning the Compound or Licensed Product which its
legal counsel determines it is required to disclose.
          (b) Disclosure of Pfizer Confidential Information.
               (i) Notwithstanding anything to the contrary in this Section 9,
Protalix may disclose Pfizer Confidential Information to: (x) Governmental
Authorities in order to respond to inquiries, requests or investigations
relating to this Agreement or to comply with applicable Laws and (y) to the
extent necessary or desirable in order to enforce its rights under this
Agreement.
               (ii) If Protalix is required or requested to disclose Pfizer
Confidential Information (x) as required by Law or legal proceedings or in
connection with Section 9.2(b)(i)above or (y) as required to be contained in
Protalix financial statements prepared in accordance with GAAP, as applied on a
consistent basis, Protalix shall (1) with respect to disclosures described in
clause (x), use Commercially Reasonable Efforts to obtain confidential treatment
of financial and trade secret information, and (2) with respect to disclosures
described in clauses (x) and (y), if reasonably practicable under the
circumstances, give Pfizer sufficient advance notice of the text so that Pfizer
will have the opportunity to seek, at its own cost, an appropriate protective
order or other remedy or waive compliance with the provisions of this Agreement.
If Pfizer seeks a protective order, Protalix will cooperate. If Pfizer fails to
obtain a protective order or waive compliance with the relevant portions of this
Agreement, Protalix will disclose only that portion of information concerning
the Compound or Licensed Product which its legal counsel determines it is
required to disclose.
               (iii) If Protalix desires to disclose Pfizer Confidential
Information that (x) has been announced previously in accordance with
Section 9.4 (Publicity), or (y) has been announced previously by Pfizer, such
disclosure is permitted so long as (1) it is consistent with

59



--------------------------------------------------------------------------------



 



such previously announced statement and (2) Pfizer is permitted a review and
comment period of no fewer than sixty (60) days prior to the planned disclosure
to redact any Pfizer Confidential Information and ensure the disclosure is
within the scope of previous disclosures as set forth in this
Section 9.2(b)(iii).
     9.3. Publication.
          (a) Subject to Section 9.3(d), neither Pfizer nor any of its
Affiliates or their respective employees, consultants, contractors and agents
shall publish or present any information, including the results of any
preclinical or clinical studies, with respect to the Compound or Licensed
Product unless Pfizer has used Commercially Reasonable Efforts to provide
Protalix with thirty (30) days’ notice prior to any such publication or
presentation.
          (b) Subject to Section 9.3(c) and Section 9.3(d), neither Protalix nor
any of its Affiliates or their respective employees, consultants, contractors
and agents shall publish or present any information, including the results of
any preclinical or clinical studies, with respect to the Compound [***] or
Licensed Product without the prior written approval of Pfizer [***], except as
may be required by Law or legal proceedings.
          (c) Section 9.3(b) does not prohibit: (i) Protalix and its Affiliates
(and their respective employees, consultants, contractors, licensees and agents)
from publishing or presenting information relating to the development or use of
the System that does not contain information with respect to the Compound (other
than the Oral Formulation) or Licensed Product; (ii) Protalix and its Affiliates
(and their respective employees, consultants, contractors, licensees and agents)
from publishing or presenting information relating to the Oral Formulation; or
(iii) Protalix and its Affiliates (and their respective employees, consultants,
contractors, licensees and agents) from publishing or presenting information
that has been either previously published or presented by Protalix in accordance
with Section 9.3(b) or by Pfizer. Protalix will use Commercially Reasonable
Efforts to provide Pfizer a copy of any such proposed publication or
presentation described in clauses (i) or (ii) of this Section 9.3(c) at least
thirty (30) days prior to any such publication or presentation.
          (d) Nothing in this Section 9.3 shall be construed to (a) limit the
rights of either party’s Third Party clinical investigators to publish the
results of their studies or (b) prevent either party from complying with
applicable Law with respect to the disclosure of clinical study data and results
or of any other material matter or information.
     9.4. Publicity.
          (a) The public announcement of the execution of this Agreement is set
forth on Exhibit F attached hereto and shall be promptly disseminated as a press
release following the execution of this Agreement by both parties.
[***] Redacted pursuant to a confidential treatment request.

60



--------------------------------------------------------------------------------



 



          (b) Except as set forth in Sections 9.3, 9.4(a) or 9.4(c), Protalix
shall not make (and shall cause its Affiliates not to make) any public statement
(written or oral), including in analyst meetings, concerning the terms of, or
events related to, this Agreement or concerning the Licensed Product without the
prior written approval of Pfizer (which may be withheld in its sole and final
discretion) except where such statement: (i) is required by Law or legal
proceedings (or to respond to a specific request of the securities exchange upon
which Protalix’s securities are listed); (ii) is required to be contained in
Protalix financial statements prepared in accordance with GAAP; (iii) has been
announced previously in accordance with this Section 9.4; or (iv) has been
announced previously by Pfizer; so long as, in the case of (iii) or (iv), such
public statement is consistent with such previously announced statement. In the
case of any public statement (written or oral) that is required by Law or legal
proceedings, Protalix shall (and shall cause its Affiliates to) (x) use
Commercially Reasonable Efforts to obtain confidential treatment of financial
and trade secret information (except in connection with press releases) and
(y) if reasonably practicable under the circumstances, give Pfizer sufficient
advance notice of the text so that Pfizer will have the opportunity to comment
upon the statement, and give due consideration to any specific reasonable
comments of Pfizer on such text timely received from Pfizer.
          (c) Section 9.4(b) does not prohibit Protalix from making public
announcements: (i) that any of the following has commenced or has been
completed: any Ongoing Clinical Study; [***]; provided that such public
announcement complies with all applicable Laws; or (ii) reporting the aggregate
worldwide (but not country-by-country or region-by-region) Net Sales amount of
Licensed Product (expressed as a dollar amount, not in units of Licensed
Product) for a particular quarter after Pfizer has filed with the SEC its
quarterly earnings release for such quarter. Protalix will provide Pfizer a copy
of any such proposed public announcement at least ten (10) Business Days prior
to such announcement so that Pfizer will have the opportunity to comment upon
the announcement, and give due consideration to any specific reasonable comments
of Pfizer on such text timely received from Pfizer.
          (d) Except as set forth in Sections 9.3 or 9.4(a), Pfizer shall, if
reasonably practicable under the circumstances, give Protalix sufficient advance
notice of the text of any public statement concerning the terms of, or events
related to, this Agreement or concerning the Compound or Licensed Product so
that Protalix will have the opportunity to comment upon such statement. Pfizer
shall give due consideration to any specific reasonable comments of Protalix on
such text timely received from Protalix.
     9.5. Filing, Registration or Notification of the Agreement. The parties
shall use reasonable efforts to agree upon a form of redacted copy of this
Agreement (the “Redacted Agreement”) as soon as reasonably practicable, but in
no event later than fifteen (15) Business Days after the Effective Date. If a
party determines that it is required by Law to publicly file, register or notify
this Agreement with a Governmental Authority, such party shall (a) initially
[***] Redacted pursuant to a confidential treatment request.

61



--------------------------------------------------------------------------------



 



file the Redacted Agreement, (b) request, and use Commercially Reasonable
Efforts to obtain, confidential treatment of all terms redacted from this
Agreement, as reflected in the Redacted Agreement, for a period of at least ten
(10) years, (c) permit the other party to review and approve such request for
confidential treatment and any subsequent correspondence with respect thereto at
least five (5) Business Days prior to its submission to such Governmental
Authority, (d) promptly deliver to the other party any written correspondence
received by it or its representatives from such Governmental Authority with
respect to such confidential treatment request and promptly advise the other
party of any other communications between it or its representatives with such
Governmental Authority with respect to such confidential treatment request,
(e) upon the written request of the other party, request an appropriate
extension of the term of the confidential treatment period, and (vi) if such
Governmental Authority requests any changes to the redactions set forth in the
Redacted Agreement, use Commercially Reasonable Efforts to support the
redactions in the Redacted Agreement as originally filed and shall not agree to
any changes to the Redacted Agreement without first discussing such changes with
the other party and taking the other party’s comments into consideration when
deciding whether to agree to such changes. Each party shall be responsible for
its own legal and other external costs in connection with any such filing,
registration or notification.
Section 10. REPRESENTATIONS, WARRANTIES AND COVENANTS
     10.1. Protalix Representations, Warranties and Covenants. Protalix hereby
represents and warrants as of the Effective Date and covenants to Pfizer as
follows:
          (a) Protalix has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by Protalix have been duly
and validly authorized and approved by proper corporate action on the part of
Protalix, and Protalix has taken all other action required by Law, its
certificate of incorporation, by-laws or other organizational documents or any
agreement to which it is a party or to which it may be subject, required to
authorize such execution, delivery and performance. Assuming due authorization,
execution and delivery on the part of Pfizer, this Agreement constitutes a
legal, valid and binding obligation of Protalix, enforceable against Protalix in
accordance with its terms.
          (b) The execution and delivery of this Agreement by Protalix and the
performance by Protalix contemplated hereunder does not and will not violate any
Laws (as in effect on the Effective Date), except for such violations that would
not have an adverse effect on the ability of Protalix to perform its obligations
under this Agreement, or any order of any court or Governmental Authority in
effect on the Effective Date.
          (c) To the knowledge of Protalix, the Protalix Patent Rights owned by
Protalix or its Affiliates are valid and enforceable and no Third Party (i) is
infringing any such Protalix Patent Rights or (ii) has challenged the validity
or enforceability of the Protalix Patent Rights owned by Protalix or its
Affiliates (including by way of example through the institution or written
threat of institution of interference, nullity or similar invalidity proceedings
before the United States Patent and Trademark Office or any analogous foreign
entity).
          (d) To the knowledge of Protalix, neither (i) the Manufacture, use or
Development (including the use or provision of Licensed Product in Early Access
Programs) by Protalix (or its Affiliates) of the Drug Substance or Licensed
Product on or prior to the Effective

62



--------------------------------------------------------------------------------



 



Date has infringed nor (ii) the Manufacture, use, Development, sale, offer for
sale, supply or importation by Protalix or Pfizer (or their respective
Affiliates) of the Drug Substance or Licensed Product (as currently constituted)
as contemplated by this Agreement would infringe any issued Patent of any Third
Party that exists on the Effective Date or, if and when issued, any valid claim
within any Third Party Patent Application published before the Effective Date
          (e) Exhibit B contains a complete and correct list as of the Effective
Date of all Patents and Patent Applications owned by or otherwise Controlled by
Protalix (and indicating which entity owns or controls each Patent and Patent
Application and which are owned and which are Controlled) covering the Compound,
any Licensed Product and the System.
          (f) Protalix is the sole and exclusive owner of all the Protalix
Patent Rights and Protalix Technology (other than Patent Rights licensed to
Protalix as described in Exhibit B), free of any lien, encumbrance, charge,
security interest, mortgage or other similar restriction, and no Person
(including any Affiliate of Protalix) has any right, interest or claim in or to,
and neither Protalix nor any of its Affiliates has entered into any agreement
granting any right, interest or claim in or to any Protalix Patent Rights owned
by Protalix or its Affiliates or Protalix Technology to any Third Party,
including any academic organization or agency.
          (g) Protalix has complied in all material respects with all applicable
Laws, including any disclosure requirements, in connection with the filing,
prosecution and maintenance of the Protalix Patent Rights (other than Patent
Rights licensed to Protalix) in the Territory.
          (h) Prior to the Effective Date, the Compound, Drug Substance and
Licensed Product have been Developed, Manufactured, stored, labeled, distributed
and tested by Protalix and its Affiliates and, to the knowledge of Protalix, by
any Third Parties acting on behalf of Protalix, in compliance in all material
respects with all applicable Laws.
          (i) Other than Patent Rights licensed to Protalix as described in
Exhibit B, none of the rights of Protalix or its Affiliates under the Protalix
Patent Rights were developed with federal funding from the United States
government or any other Governmental Authority, other than grants received by
Protalix from the Office of the Chief Scientist of the Israeli Ministry of
Industry, Trade and Labor.
          (j) Protalix has obtained assignments from the inventors of all
inventorship rights relating to the Protalix Patent Rights (other than Patent
Rights licensed to Protalix), and all such assignments of inventorship rights
covering the Protalix Patent Rights (other than Patent Rights licensed to
Protalix) are valid and enforceable.
          (k) Each Third Party License as heretofore delivered by Protalix to
Pfizer represents the complete agreement and understanding between the Third
Party licensor(s) under such Third Party License and Protalix relating to the
Protalix Patent Rights and Protalix Technology which are the subject of such
Third Party License. No Third Party License has been modified, supplemented or
amended, other than by amendments thereto provided to Pfizer prior to the
Effective Date. Except for the Third Party Licenses listed on Exhibit C, there
are no agreements to which Protalix or any of its Affiliates is a party pursuant
to which Protalix or any of its Affiliates has a license, or an option to obtain
a license, or holds an immunity from suit, with respect to patents which (i) are
pending, applied for, granted or registered, and (ii) but for

63



--------------------------------------------------------------------------------



 



Protalix’s rights under such agreements, could be asserted by Third Parties to
be infringed by the Manufacture, distribution, use, marketing or sale of the
Drug Substance or Licensed Product. Each Third Party License is in full force
and effect, all payments to date required to be made thereunder by Protalix have
been made, and Protalix is in compliance in all respects with its respective
obligations thereunder.
          (l) Protalix has previously delivered to Pfizer all of its material
agreements with any Third Parties regarding the Development, supply and
Manufacture of all goods and services relating to the Drug Substance and
Licensed Product to the extent requested by Pfizer, none of which have been
modified, supplemented or amended in any material respect, other than by
amendments thereto provided to Pfizer prior to the Effective Date. Each such
agreement is in full force and effect, all payments to date required to be made
thereunder by Protalix have been made, and Protalix is in compliance in all
respects with its respective obligations thereunder.
          (m) Protalix has heretofore disclosed to Pfizer all material
scientific and technical information and all material information relating to
safety and efficacy known to it or its Affiliates with respect to the Drug
Substance and Licensed Product.
          (n) Protalix has heretofore disclosed to Pfizer all material
correspondence and contact information between Protalix and the FDA and any
other Governmental Authorities regarding the Drug Substance or Licensed Product.
          (o) Neither the execution and delivery of this Agreement nor the
performance hereof by Protalix requires Protalix to obtain any permits,
authorizations or consents from any Governmental Authority or from any other
Person, and such execution, delivery and performance will not result in the
breach of or give rise to any right of termination, rescission, renegotiation or
acceleration under, or trigger any other rights under, any agreement or contract
to which Protalix is a party or to which it may be subject that relates to the
Protalix Patent Rights, Protalix Technology, Drug Substance or Licensed Product.
          (p) There is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or, to
the knowledge of Protalix, threatened against Protalix, any of its Affiliates or
any Third Party, in each case in connection with the Protalix Patent Rights
owned by Protalix, Protalix Technology owned by Protalix, Drug Substance,
Licensed Product or System or relating to the transactions contemplated by this
Agreement.
          (q) To the knowledge of Protalix, information provided by Protalix in
response to any of Pfizer’s due diligence requests prior to the Effective Date
was in all material respects complete, truthful and accurate.
          (r) Protalix has not and will not directly or indirectly offer or pay,
or authorize such offer or payment, of any money or anything of value or
improperly seek to influence any Government Official in connection with this
Agreement. For purposes of this Section, a “Government Official” is defined as
and includes: (i) any elected or appointed government official (e.g., a member
of a ministry of health); (ii) any employee or person acting for or on behalf of
a government official, agency, or enterprise performing a governmental function;
(iii) any political party, officer, employee, or person acting for or on behalf
of a political party or candidate for public office; (iv) an employee or person
acting for or on behalf

64



--------------------------------------------------------------------------------



 



of a public international organization; or (v) any person otherwise categorized
as a Government Official under local law where “Government” includes all levels
and subdivisions of non-U.S. governments (i.e., local, regional, or national and
administrative, legislative, or executive).
          (s) To the knowledge of Protalix, all information provided by Protalix
or its Affiliate to Pfizer in the Third Party Entity Due Diligence Questionnaire
is in all material respects complete, truthful and accurate. Further, Protalix
undertakes to promptly update this representation and warranty if (during the
Term) Protalix, or any of its employees, or individuals, or subcontractors who
will be primarily responsible for performing under this Agreement, or a relative
of such an employee or individual or subcontractor, becomes a Government
Official or, if a government or Government Official becomes an owner of ten
percent (10%) or more of Protalix.
          (t) Protalix will comply in all material respects with Pfizer’s
Anti-Bribery and Anti-Corruption Principles set forth on Appendix 10.1(t).
          (u) Protalix agrees to provide to Pfizer upon request an executed copy
of the compliance certification attached hereto as Exhibit I.
     10.2. Manufacturing Representations, Warranties and Covenants. Each party
hereby represents and warrants as of the Effective Date and covenants to the
other party as follows:
          (a) All Drug Substance and Licensed Product Manufactured and supplied
hereunder by, or under authority of, such party shall be Manufactured and
supplied such that:
               (i) Any Facility and all equipment, tooling and molds utilized in
the Manufacture and supply of Drug Substance and Licensed Product hereunder by
such party shall, during the Term, be maintained in good operating condition and
shall be maintained and operated in accordance with all applicable Laws. The
Manufacturing and storage operations, procedures and processes utilized by such
party in Manufacture and supply of Drug Substance and Licensed Product hereunder
(including any Facility) shall be in full compliance with all applicable Laws,
including GMP and health and safety Laws.
               (ii) Such party shall perform all of its Manufacturing and supply
obligations under this Agreement in full compliance with all applicable Laws.
Such party shall hold during the Term all licenses, permits and similar
authorizations required by any Governmental Authority for such party to perform
its Manufacturing and supply obligations under this Agreement.

65



--------------------------------------------------------------------------------



 



          (b) The Drug Substance and Licensed Product, as applicable, furnished
by such party [***]:
               (i) shall be Manufactured, packaged, labeled, handled, stored and
shipped in accordance with, shall be of the quality specified in, and shall
conform to, the Product Specifications;
               (ii) shall be Manufactured, packaged, labeled, handled, stored
and shipped in compliance with all applicable Laws including GMP, and in
accordance with the Quality Agreement (with respect to Drug Substance and/or
Licensed Product furnished by Protalix to Pfizer under this Agreement) and any
other quality assurance requirements provided in writing to such party by the
other party, and this Agreement;
               (iii) shall not contain any material that has not been used,
handled or stored in accordance with the Product Specifications, all applicable
Laws, the Quality Agreement (with respect to Drug Substance and/or Licensed
Product furnished by Protalix to Pfizer under this Agreement) and any other
quality assurance requirements of the other party or the supplier of such
material, and this Agreement;
               (iv) shall not contain any material that would cause the Drug
Substance or Licensed Product to be adulterated or misbranded within the meaning
of any Laws;
               (v) shall be free from defects in material and workmanship; and
               (vi) shall, at the time delivered, have a remaining shelf-life as
specified in the Quality Agreement (with respect to Drug Substance and/or
Licensed Product furnished by Protalix to Pfizer under this Agreement) and
Section 5.8(a).
          (c) Such party does not currently employ and will not employ during
the Term, and such party does not use as a subcontractor and will not use during
the Term, and such party’s subcontractors do not currently employ and will not
employ or engage during the Term, any Person that has been debarred or is
subject to debarment or has otherwise been disqualified or suspended from
performing scientific or clinical investigations or otherwise subjected to any
restrictions or sanctions by the FDA or any other Governmental Authority or
Regulatory Authority or professional body with respect to the performance of
scientific or clinical investigations; any other Person who by virtue of any
Laws is or may be disqualified, restricted or prevented in any way from
performing the services to be provided under this Agreement; or any Person
convicted of a criminal offense in relation to:
[***] Redacted pursuant to a confidential treatment request.

66



--------------------------------------------------------------------------------



 



               (i) In respect of a company, partnership or association, the
development or approval, including the process for development or approval of an
abbreviated drug application;
               (ii) In respect of an individual:
                    (A) the development or approval of any drug product or
otherwise relating to the regulation of any drug product; or
                    (B) bribery, payment of illegal gratuities, fraud, perjury,
false statement, racketeering, blackmail, extortion, falsification or
destruction of records or interference with, obstruction of an investigation
into a prosecution of any criminal offense.
          (d) Notwithstanding the foregoing in this Section 10.2: (i) Pfizer
shall not be responsible for any failure to conform to the representations and
warranties under Sections 10.2(a) and 10.2(b), and shall have no liability to
Protalix under this Agreement where Pfizer’s failure to conform to such
representations and warranties is as a result of an act or omission of Protalix,
Protalix’s Affiliates or their respective agents, consultants or contractors in
respect of the Manufacture of Drug Substance; and (ii) to the extent the terms
of the [***] as in effect on the Effective Date are not consistent with the
representations, warranties and covenants set forth above in this Section 10.2,
Protalix shall not be deemed to be in breach of this Section 10.2 on the basis
of such inconsistency; provided, however, that in the event the [***]
     10.3. Environmental Representations, Warranties and Covenants. Each party
hereby represents and warrants as of the Effective Date and covenants to the
other party as follows:
          (a) Compliance With Environmental Laws.
               (i) To the knowledge of such party, there is no pending or
threatened governmental enforcement action or private claim against such party
pursuant to applicable Environmental Law, no Release or threatened Release of
Hazardous Materials, nor any other existing environmental conditions, events or
circumstances that are reasonably likely to limit, impede or otherwise
jeopardize such party’s ability to meet its Manufacturing obligations under this
Agreement.
               (ii) Such party shall perform all of the Manufacturing services
to be provided by it hereunder in compliance with all Environmental Laws and all
licenses, registrations, notifications, certificates, approvals, authorizations
or permits required under applicable Environmental Laws (“Environmental
Permits”), except where such non-compliance would not be reasonably likely to
limit, impede or otherwise jeopardize such party’s ability to meet its
Manufacturing obligations under this Agreement. Such party shall abate any
condition
[***] Redacted pursuant to a confidential treatment request.

67



--------------------------------------------------------------------------------



 



or practice, regardless of whether such condition or practice constitutes
non-compliance with Environmental Laws, with respect to its usage, handling,
storage or disposal of Hazardous Materials, that would be reasonably likely to
limit, impede or otherwise jeopardize such party’s ability to fulfill its
Manufacturing obligations under this Agreement.
          (b) Notice to Other Party. Such party shall provide the other party
with reasonably prompt notice in the event of any significant event, occurrence
or circumstance, including any governmental or private action in connection with
such party’s compliance with applicable Environmental Laws or with respect to
such party’s usage, handling, storage or disposal of Hazardous Materials, which
would be reasonably likely to limit, impede or otherwise jeopardize such party’s
ability to fulfill its Manufacturing obligations under this Agreement. These
could include, but are not limited to: (i) material revocation or modification
of any of such party’s Environmental Permits, (ii) any action by Governmental
Authorities that may reasonably lead to the material revocation or modification
of such party’s Environmental Permits, (iii) any Third Party claim against the
management or ownership of any Facility pursuant to applicable Environmental Law
that could reasonably and materially impact such party’s obligations under this
Agreement, (iv) any fire, explosion, significant accident (one causing serious
injury or fatality), or catastrophic Release of Hazardous Materials, (v) any
significant non-compliance with Environmental Laws, and (vi) any environmental
condition or operating practice that may reasonably be believed to present a
significant threat to human health, safety or the environment.
          (c) Equipment. Such party shall be solely responsible for the safe
operation and maintenance of all equipment used to fulfill its Manufacturing
obligations under this Agreement, and all associated employee training,
regardless of whether the equipment is owned by such party, the other party or a
Third Party.
          (d) Environmental, Health and Safety Reviews. Each party shall permit
the other party reasonable access to conduct periodic reviews during regular
business hours of the environmental and health and safety practices and
performance of the Facility(ies) where such party’s performance is occurring. In
connection with such audit or evaluation, such party shall assist in the other
party’s completion of an Environmental Health & Safety survey of such party or
the scheduling of an Environmental Health & Safety audit of any Facility, as
applicable. Such party will provide copies of all Environmental Permits to the
other party upon request in connection with such review. The other party shall
share its findings with such party as soon as practicable and such party shall
correct, at no expense to the other party, such deficiencies in its
environmental and health and safety management practices that materially
jeopardize its ability to fulfill its Manufacturing obligations under this
Agreement. Such party acknowledges that such reviews and evaluations conducted
by the other party are for the benefit of the other party only; they are not a
substitute for such party’s own environmental and health and safety management
obligations under this Agreement and accordingly, such party may not rely upon
them.
     10.4. Pfizer Representations, Warranties and Covenants. Pfizer hereby
represents and warrants as of the Effective Date and covenants to Protalix as
follows:
          (a) Pfizer has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by Pfizer have been duly
and validly authorized and approved by

68



--------------------------------------------------------------------------------



 



proper corporate action on the part of Pfizer, and Pfizer has taken all other
action required by Law, its certificate of incorporation or by-laws, or any
agreement to which it is a party or to which it may be subject, required to
authorize such execution, delivery and performance. Assuming due authorization,
execution and delivery on the part of Protalix, this Agreement constitutes a
legal, valid and binding obligation of Pfizer, enforceable against Pfizer in
accordance with its terms.
          (b) The execution and delivery of this Agreement by Pfizer and the
performance by Pfizer contemplated hereunder does not and will not violate any
Laws, except for such violations that would not have an adverse effect on the
ability of Pfizer to perform its obligation under this Agreement, or any order
of any court or Governmental Authority.
          (c) Neither the execution and delivery of this Agreement nor the
performance hereof by Pfizer requires Pfizer to obtain any permits,
authorizations or consents from any Governmental Authority (other than any
Regulatory Approvals relating to the Manufacture, use, importation or sale of
the Compound or Licensed Product) or from any other Person, and such execution,
delivery and performance will not result in the breach of or give rise to any
right of termination under any agreement or contract to which Pfizer is a party
or to which it may be subject, except for those breaches or rights that would
not adversely affect the ability of Pfizer to perform its obligations under this
Agreement.
          (d) There is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation of any nature,
civil, criminal, regulatory or otherwise, in law or in equity, pending or, to
the knowledge of Pfizer, threatened against Pfizer or any of its Affiliates or
any Third Party relating to the transactions contemplated by this Agreement.
          (e) To the actual knowledge of Pfizer, without any investigation other
than the inquiries expressly described in the next sentence, neither Pfizer nor
any of its Affiliates (i) [***] on the Effective Date nor (ii) has in effect on
the Effective Date [***]. The representations and warranties in the prior
sentence are based solely on inquiries of other Pfizer employees made by phone
and e-mail by the following Pfizer employees: [***].
     10.5. Disclaimer of Warranty. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO THE COMPOUND, DRUG SUBSTANCE, ANY LICENSED PRODUCT, PROTALIX
IMPROVEMENT, PROTALIX PATENT RIGHTS, PROTALIX TECHNOLOGY OR CONFIDENTIAL
INFORMATION. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, EACH PARTY
EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.
[***] Redacted pursuant to a confidential treatment request.

69



--------------------------------------------------------------------------------



 



Section 11. ADDITIONAL COVENANTS
     11.1. Restrictions on Transfers and Liens. During the Term, Protalix shall
not (and shall cause its Affiliates not to) sell, assign or otherwise transfer
to any Person any Protalix Patent Rights or any Protalix Technology (or agree to
do any of the foregoing), except to the extent permitted by, and in compliance
with, Section 18.5. In addition, Protalix hereby covenants and agrees that,
during the Term, Protalix shall not incur or permit to exist (and shall cause
each of its Affiliates not to incur or permit to exist), with respect to any
Protalix Patent Rights owned by Protalix and/or Protalix Technology owned by
Protalix, any lien, encumbrance, charge, security interest, mortgage, liability,
grant of license to Third Parties in the Field in the Territory or other
restriction (including in connection with any indebtedness). For purposes of
clarity, this Section 11.1 is not intended to prohibit Protalix from licensing
to an Affiliate of Protalix or a Third Party rights under any Protalix Patent
Rights or any Protalix Technology to the extent such rights have not been
licensed to Pfizer pursuant to this Agreement and to the extent such license by
Protalix does not otherwise conflict with the terms of this Agreement.
     11.2. Third Party Licenses and Agreements. Protalix (a) shall not execute
or otherwise permit, and shall cause its Affiliates to refrain from executing or
otherwise permitting, any amendment, modification or waiver to any of the Third
Party Licenses or the [***] without the prior written consent of Pfizer,
(b) shall not make any election or exercise any right or option (or omit to take
any action) which would, and shall cause its Affiliates to refrain from making
any election or exercising any right or option (or omitting to take any action)
which would, terminate or relinquish in whole or in part any right under a Third
Party License or the [***], (c) shall comply, and shall cause its Affiliates to
comply in all respects, with all of its, and its Affiliates’, obligations under
the Third Party Licenses and the [***], (d) shall take, and shall cause its
Affiliates to take, such actions as shall be necessary to keep in full force and
effect the Third Party Licenses and the [***], and (e) shall give prompt notice
to Pfizer, together with a detailed summary of outstanding issues if Pfizer so
requests, of any notice received from the Third Party, of any actual or alleged
defaults, breaches, violations, proposed amendments or proposed modifications
of, or any proposed waivers under, any of the Third Party Licenses or the [***]
by any of the parties thereto. Protalix shall not assign or otherwise transfer
any Third Party License or the [***] or any of its rights or obligations
thereunder to any Person (or agree to do any of the foregoing) except to the
extent permitted by, and in compliance with, Section 18.5.
     11.3. [***] Letter Agreement. Protalix shall use Commercially Reasonable
Efforts to obtain a letter agreement with [***] in substantially the form set
forth in Exhibit J into which the parties and [***] will enter and, upon
entering such letter agreement, the provisions of Section 11.2 shall apply to
such letter agreement to the same extent that they apply to a Third Party
License or the [***].
[***] Redacted pursuant to a confidential treatment request.

70



--------------------------------------------------------------------------------



 



     11.4. Compliance with Laws. Each of Protalix and Pfizer shall conduct, and
shall use reasonable efforts to cause its Affiliates to conduct, all its
activities contemplated under this Agreement in accordance with all applicable
Laws of the Country in which such activities are conducted.
     11.5. Coordination outside the Territory. Protalix and its Affiliates shall
not, unless required by applicable Law, (a) conduct, or consent to or support
any activities by a Third Party, with respect to the Licensed Product in the
Field outside the Territory (including investigator-initiated research) if, in
the good faith and reasonable judgment of Protalix, such activities could impact
the market for the Licensed Product in the Field in the Territory or (b) make
any revisions to the labeling for the Licensed Product in the Field outside the
Territory without first discussing such activities with Pfizer at the Steering
Committee.
     11.6. Operational Plan. The parties hereby agree to comply with the
provisions of Appendix 11.6 hereto.
Section 12. NON-COMPETITION
     12.1. Pfizer Non-Compete. From the Effective Date until the earlier of (a)
(i) the effective date of termination of this Agreement, unless such termination
is by Pfizer pursuant to Section 14.2(c) or (ii) the first anniversary of such
effective date if such termination is by Pfizer pursuant to Section 14.2(c) or
(b) the [***] anniversary of the Effective Date, neither Pfizer nor any of its
Affiliates shall, directly or indirectly, alone or in collaboration with any
Third Party, Commercialize in any Country in the Territory any Competing
Product, subject to the provisions of Section 12.3.
     12.2. Protalix Non-Compete. From the Effective Date until the earlier of
(a) the effective date of termination of this Agreement or (b) the [***]
anniversary of the Effective Date, neither Protalix nor any of its Affiliates
shall, directly or indirectly, alone or in collaboration with any Third Party,
Commercialize in any Country in the Territory any Competing Product.
     12.3. Acquisition of Competing Product. Pfizer will not be deemed to be in
breach of the restrictions set forth in Section 12.1 if Pfizer or any of its
Affiliates acquires a Competing Product through an acquisition of or a merger
with the whole or substantially the whole of the business or assets of another
entity, so long as Pfizer (or its Affiliate) (a) enters into a definitive
agreement with a Third Party to divest such Competing Product (other than as
part of any Hold Separate Transaction) within [***] after the closing of such
acquisition or merger, or, if such divestiture is subject to the terms of a Hold
Separate Transaction, within twelve (12) months after the closing of the
acquisition or merger, or (b) discontinues sales of the Competing Product no
later than [***] after the closing of such acquisition or merger.
[***] Redacted pursuant to a confidential treatment request.

71



--------------------------------------------------------------------------------



 



Section 13. TERM
     This Agreement shall be effective as of the Effective Date and shall remain
in effect until it is terminated pursuant to Section 14 (the “Term”).
Section 14. TERMINATION
     14.1. [INTENTIONALLY OMITTED]
     14.2. Termination Rights. This Agreement may be terminated as follows:
          (a) If either Pfizer or Protalix materially breaches or materially
defaults in the performance or observance of any of its respective obligations
under this Agreement, and such breach or default is not cured within ninety
(90) days after the giving of written notice by the other party specifying such
breach or default, then such other party shall have the right to terminate this
Agreement by providing the breaching party written notice within ten (10) days
following the expiration of such ninety (90)-day period (such termination to be
effective upon receipt of such termination notice). Notwithstanding the
foregoing or any other term or provision of this Agreement, with respect to any
particular Failure to Supply, if Pfizer is entitled and elects to exercise the
rights provided for in Section 5.17(b), and Protalix complies in all material
respects with its obligations under such Section, Pfizer shall have no right to
terminate this Agreement pursuant to this Section 14.2(a) based on such Failure
to Supply.
          (b) Pfizer may terminate this Agreement in its entirety, or with
respect to a particular Country or Countries, effective as provided below in
this Section 14.2(b), if Pfizer reasonably determines, based on information from
credible sources, that payments in violation of applicable Laws are being or
have been made to Government Officials by Protalix either with respect to
services performed on behalf of Pfizer or in connection with Protalix’s
provision of services to any Third Party. In order to terminate pursuant to this
Section 14.2(b) Pfizer must give written notice of termination to Protalix
within fifteen (15) Business Days after Pfizer’s termination right pursuant to
this Section 14.2(b) first arises, stating in reasonable detail the factual
basis for such termination and specifying whether such termination is with
respect to this Agreement in its entirety or only as to a particular Country or
particular Countries. Termination pursuant to this Section 14.2(b) shall be
effective ten (10) Business Days after such written notice of termination is
given in accordance with this Section 14.2(b), provided such notice is not
rescinded within such ten (10) day period.
          (c) At any time (subject to the proviso in this sentence) and for any
reason, Pfizer, upon [***] prior written notice to Protalix (a “Section 14.2(c)
Notice”), shall have the right, at Pfizer’s sole discretion, to terminate this
Agreement, such termination to be effective upon the expiration of such [***]
period (such [***] period, the “Section 14.2(c) Termination
[***] Redacted pursuant to a confidential treatment request.

72



--------------------------------------------------------------------------------



 



Notice Period”); provided, however, that a Section 14.2(c)Notice may not be
given prior to [***]. In order to ensure the smooth transition of the
Development, Manufacture (to the extent being performed by Pfizer or a Third
Party on Pfizer’s behalf at the time notice of termination is given), including
Fill/Finish, and/or Commercialization of the Drug Substance or Licensed Product
from Pfizer to Protalix or a Third Party designated by Protalix, promptly after
receipt by Protalix of such written notice, Pfizer and Protalix will develop a
transition plan with respect to all then-current as well as planned activities
relating to the Development, Manufacture (to the extent being performed by
Pfizer or a Third Party on Pfizer’s behalf at the time notice of termination is
given), including Fill/Finish, and/or Commercialization of the Drug Substance or
the Licensed Product so as to minimize disruption to the continued Development,
Manufacture (including Fill/Finish) and Commercialization of the Licensed
Product. The transition plan shall include a mutually agreed-upon schedule for
transition activities. The parties shall conduct transition activities pursuant
to such transition plan and Section 14.4(a).
          (d) Protalix may terminate this Agreement as provided in and in
accordance with Section 3.6(b).
     14.3. Continuing and Accrued Obligations and Surviving Provisions. After
notice of termination is given and, subject to the further provisions of this
Section 14.3, prior to the effective date of termination, this Agreement,
including all payment obligations hereunder, shall continue in full force and
effect, and the parties shall continue to carry out and perform their respective
Development, Manufacturing and Commercialization activities in accordance with
this Agreement through the effective date of termination. Without limitation of
the foregoing, termination of this Agreement for any reason (i) shall be without
prejudice to and shall not impair or limit in any manner (A) Protalix’s right to
receive payment from Pfizer of Protalix’s share of Net Profit under
Section 6.4(a) in respect of sales of Licensed Product in the Territory
occurring prior to the effective date of such termination, whether or not the
due date for such payment is after such effective date of termination, as well
as Protalix’s share of Net Profit with respect to sales of Licensed Product
contemplated by Section 14.4(c), (B) Protalix’s right to receive the applicable
Event Milestone Payment in respect of any Event Milestone which occurs prior to
the effective date of termination, whether or not the due date for such payment
is after such effective date of termination, (C) Protalix’s right to receive
payment from Pfizer in accordance with this Agreement for any Drug Substance
ordered by Pfizer pursuant to this Agreement prior to the effective date of such
termination, whether or not the due date for such payment is after such
effective date of termination, and (D) any remedies that either party may have
and (ii) shall not release a party hereto from any indebtedness, liability,
payment or other obligation incurred hereunder (including liability for breach
of this Agreement) by such party prior to the effective date of termination,
including Protalix’s obligation to pay its share of Net Loss accrued under
Section 6.4(b), as well as its share of any Net Loss with respect to sales of
Licensed Product in the Territory contemplated by Section 14.4(c).
[***] Redacted pursuant to a confidential treatment request.

73



--------------------------------------------------------------------------------



 



     14.4. Effects of Termination. Upon the effective date of termination of
this Agreement in accordance with this Section 14, except as otherwise provided
in Section 14.3, this Section 14.4 and Section 18.5, all licenses and rights
provided for herein, and all obligations of the parties hereunder, shall
terminate and this Agreement shall cease to be of further force or effect.
          (a) Upon termination of this Agreement for any reason in accordance
with Section 14.2, then except as otherwise provided in Section 14.4(b):
               (i) Pfizer shall, promptly after such termination, provide to
Protalix or its designee the following materials, provided that such materials
shall be provided in the form and format in which such materials are maintained
by Pfizer in the ordinary course of business (provided that Pfizer shall use
Commercially Reasonable Efforts to provide such materials in a form and format
useable by Protalix), and Pfizer shall not be required to prepare any new data,
reports or information solely for purposes of transfer to Protalix:
                    (A) all regulatory filings, Regulatory Approvals, Price
Approvals and Governmental and Third Party reimbursement approvals to the extent
related to the Drug Substance or Licensed Product, including to the extent
related to the Fill/Finish step in the Manufacture of the Licensed Product;
                    (B) all pre-clinical and clinical data, reports and
information (including drug master files) in Pfizer’s possession or control to
the extent relating to a Licensed Product or Drug Substance;
                    (C) all reports, records, regulatory correspondence and
other materials in Pfizer’s possession or control to the extent relating to the
pre-clinical and clinical development of the Drug Substance or Licensed Product,
including the Fill/Finish step in the manufacture of the Licensed Product, and
also including, if applicable, any information contained in the global safety
database established and maintained by Pfizer for the Licensed Product; and
                    (D) all Product Marks actually used in commerce by Pfizer or
its Affiliates for the Licensed Product, excluding the corporate or trade name
or logo of Pfizer or its Affiliates.
               (ii) Effective upon such termination:
                    (A) Pfizer assigns to Protalix, or a Protalix Affiliate
identified by Protalix, all of Pfizer’s right, title and interest in and to the
materials transferred or delivered or deliverable by Pfizer pursuant to
Section 14.4(a)(i), including the goodwill attendant to any Product Marks, to
the extent Pfizer Controls such materials; with respect to the Product Marks,
Pfizer shall execute an assignment of such Product Marks in favor of Protalix
and Protalix shall be responsible for recording such assignment with the
appropriate governmental trademark authorities. Protalix shall bear all costs
associated with such recordation, unless this Agreement is terminated by
Protalix pursuant to Section 14.2(a) or by Pfizer pursuant to Section 14.2(c),
in which event Pfizer shall bear all such recordation costs. Pfizer shall
cooperate in facilitating such assignment and recordation by timely executing
all necessary documents

74



--------------------------------------------------------------------------------



 



provided to it by Protalix;
                    (B) If such termination is by Protalix pursuant to
Section 14.2(a) or (d), or by Pfizer pursuant to Section 14.2(c), then the
license granted by Pfizer to Protalix pursuant to Section 4.10(a)(i) shall
survive such termination solely to the extent, if any, necessary for Protalix to
sell outside the Territory its inventory of Licensed Product in existence as of
the effective date of termination and shall automatically terminate upon the
earlier of the date of the sale of the last Licensed Product in such inventory
or 180 days after such effective date of termination; and
                    (C) Pfizer assigns to Protalix any applicable sublicenses to
the extent related to the Licensed Product and/or Third Party agreements, with
respect to significant services to be performed by Third Parties to the extent
related to the Development, Manufacture or Commercialization of the Licensed
Product in the Field, unless Protalix has advised Pfizer that it will not
require such assignment.
               (iii) If such termination is by Protalix pursuant to
Section 14.2(a) or Section 14.2(d), then to the extent at the effective date of
such termination Pfizer or its Affiliate is performing the Fill/Finish and
Labeling and Packaging for, or any other aspect of the Manufacture of, the
Licensed Product: (A) Pfizer (or its Affiliate) will continue to do so and will
supply Protalix, at the same price, and on such other terms and conditions on
which Pfizer was supplying, or in the absence of termination would have been
required to supply, through the first anniversary of the effective date of
termination of this Agreement or such shorter period if Protalix notifies Pfizer
that Protalix is able to perform or have performed the Fill/Finish and Labeling
and Packaging for, or such other aspect(s) of the Manufacture of, the Licensed
Product on comparable financial terms; and (B) Protalix will use Commercially
Reasonable Efforts to be able to perform or have performed the Fill/Finish and
Labeling and Packaging for, or such other aspect(s) of the Manufacture of, the
Licensed Product as soon as is reasonably possible after the effective date of
termination of this Agreement (including by taking assignment of any
then-existing subcontract for Fill/Finish of the Licensed Product to the extent
assignable).
               (iv) If such termination is by Pfizer pursuant to Section 14.2(b)
solely with respect to a particular Country or Countries, such termination shall
have the applicable effects set forth in Section 14.4(a) solely with respect to
such Country or Countries.
               (v) Without limitation of the generality of the foregoing, the
parties shall use diligent efforts to complete the transition of the Development
(if applicable), Manufacture, and Commercialization of the Licensed Product in
the Field in the Territory hereunder to Protalix (or its sublicensee or Third
Party designee) as soon as is reasonably possible.
          (b) (i) In the event that (x) Pfizer advises Protalix that it has
determined that it is not advisable for Pfizer or Protalix to continue
Development or Commercialization of the Licensed Product as a result of a
serious safety issue, or potential serious safety issue, regarding the use of
the Licensed Product, (y) thereafter, at a meeting of the Steering Committee,
representatives of Pfizer present in reasonable detail the basis for such
determination and representatives of Protalix are afforded an opportunity to
consider and discuss such presentation and Pfizer’s determination and
(z) following such meeting of the Steering Committee, Pfizer delivers a Section
14.2(c) Notice, then if Protalix agrees with Pfizer that it is not advisable to

75



--------------------------------------------------------------------------------



 



continue Development or Commercialization of the Licensed Product, (A) the
parties will promptly wind-down and terminate all Development and
Commercialization of the Licensed Product (including, to the extent permitted by
Law, the wind-down and cessation of any then ongoing clinical trials and
Post-Approval Commitments) and all costs of such wind-down and termination will
be borne [***]% by Pfizer and [***]% by Protalix, (B) this Agreement shall,
effective immediately upon Pfizer’s delivery of the Section 14.2(c) Notice,
terminate without the requirement of a Section 14.2(c) Termination Notice Period
and for purposes of Section 14.4(a) shall be treated as a termination by Pfizer
pursuant to Section 14.2(c), except that paragraphs (ii)(B), (ii)(C), (iii) and
(v) of Section 14.4(a) shall not be applicable and (C) Protalix agrees not to
conduct future Development or Commercialization of the Licensed Product.
               (ii) If, after the parties have complied with the procedures set
forth in clauses (x), (y) and (z) of paragraph (b)(i) immediately above,
Protalix does not agree with Pfizer that it is not advisable to continue
Development or Commercialization of the Licensed Product as contemplated by
Section 14.4(c)(i) and Protalix so notifies Pfizer in writing, then this
Agreement shall be deemed to have terminated, effective upon Pfizer’s delivery
of the Section 14.2(c) Notice without the requirement of a Section 14.2(c)
Termination Notice Period, and for purposes of Section 14.4(a) such termination
shall be treated as a termination by Pfizer pursuant to Section 14.2(c), except
that paragraphs (ii)(B) and (iii) of Section 14.4(a) shall not be applicable.
          (c) Following termination of this Agreement, other than termination by
Protalix pursuant to Section 14.2(a) or (d), notwithstanding the termination of
the licenses and rights granted by Protalix to Pfizer hereunder, Pfizer and its
Affiliates shall have the right to continue to sell their existing inventories
of the Licensed Product for a period not to exceed one hundred eighty (180) days
after the effective date of such termination and Protalix shall continue to
receive its share of the Net Profit and bear its share of any Net Loss with
respect to such sales. Following any termination of this Agreement by Protalix
pursuant to Section 14.2(a), Pfizer shall promptly return to Protalix or destroy
all inventory of Licensed Products in its possession as of the effective date of
termination.
     (d) Following any termination of this Agreement, each of Pfizer and
Protalix shall, upon request of the other party, return or destroy all Protalix
Confidential Information and Pfizer Confidential Information, respectively,
disclosed to it pursuant to this Agreement, including all copies and extracts of
documents, as promptly as practicable following receipt of such request, except
(i) that one (1) copy may be kept for the purpose of complying with continuing
obligations under this Agreement and (ii) to the extent and for so long as
necessary to perform its obligations or exercise its rights under this
Section 14.4.
     14.5. Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by Protalix are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S.
[***] Redacted pursuant to a confidential treatment request.

76



--------------------------------------------------------------------------------



 



Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code. The parties agree that Pfizer, as the
licensee of intellectual property under this Agreement, shall retain and may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code.
The parties further agree that, in the event of a rejection of this Agreement by
Protalix in any bankruptcy proceeding by or against Protalix under the U.S.
Bankruptcy Code, (a) Pfizer shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in the
possession of the licensee, shall be promptly delivered to it upon Pfizer’s
written request therefor, and (b) Protalix shall not interfere with Pfizer’s
rights to intellectual property and all embodiments of intellectual property,
and shall assist and not interfere with Pfizer in obtaining intellectual
property and all embodiments of intellectual property from another entity. The
term “embodiments” of intellectual property includes all tangible, intangible,
electronic or other embodiments of rights and licenses hereunder, including all
compounds and products embodying intellectual property, Licensed Products,
regulatory filings, clinical studies and related rights, and Technology.
Section 15. INDEMNIFICATION AND INSURANCE
     15.1. Indemnification.
          (a) Protalix will indemnify, defend and hold Pfizer and Pfizer’s
Affiliates, and their respective directors, officers and employees harmless from
and against all Third Party Claims (defined in Section 15.3 below) and
associated Losses, in each case to the extent arising out of:
               (i) the breach of any covenant, warranty or representation made
by Protalix under this Agreement;
               (ii) the negligence, recklessness, or willful misconduct of, or
violation of law by, Protalix or any of its Affiliates; or
               (iii) any acts or omissions of Protalix or any of its Affiliates,
agents, consultants or contractors (A) in connection with the research,
Development, Manufacture (including Fill/Finish) or Commercialization of the
Drug Substance or Licensed Product prior to the Effective Date, (B) in
connection with the research, Development or Commercialization of the Drug
Substance or Licensed Product outside the Territory or the Manufacture
(including Fill/Finish) of the Drug Substance or Licensed Product for sale
outside the Territory, or (C) in connection with the research, Development,
Manufacture (including Fill/Finish) or Commercialization of the Drug Substance
or Licensed Product after termination of this Agreement and the reversion of the
applicable rights hereunder to Protalix in accordance with Section 14.4
(including pursuant to Section 14.4(b)(ii)).
Protalix shall be obligated to so indemnify, defend and hold Pfizer harmless
only to the extent that such Losses (i) do not arise from the negligence,
recklessness or willful misconduct of Pfizer and (ii) are not Losses as to which
Protalix is entitled to indemnification pursuant to Section 15.1(b).
          (b) Pfizer will indemnify, defend and hold Protalix, its Affiliates,
and their respective directors, officers and employees harmless from and against
all Third Party Claims

77



--------------------------------------------------------------------------------



 



and associated Losses, to the extent arising out of:
               (i) the breach of any covenant, warranty or representation made
by Pfizer under this Agreement; or
               (ii) the negligence, recklessness, or willful misconduct of, or
violation of law by. Pfizer or any of its Affiliates.
Pfizer shall be obligated to so indemnify, defend and hold Protalix harmless
only to the extent that such Losses (i) do not arise from the negligence,
recklessness or willful misconduct of Protalix and (ii) are not Losses as to
which Pfizer is entitled to indemnification pursuant to Section 15.1(a) or
Section 15.1(c).
          (c) In addition to Section 15.1(a), Protalix will indemnify, defend
and hold Pfizer and Pfizer’s Affiliates, and their respective directors,
officers and employees harmless as described in Appendix 15.1(c).
     15.2. Losses. For purposes of this Agreement, “Losses” means any and all
damages (including all incidental, consequential, statutory and treble damages),
awards, deficiencies, settlement amounts, defaults, assessments, fines, dues,
penalties, costs, fees, liabilities, obligations, taxes, liens, losses and
expenses incurred by or awarded to Third Parties with respect to a Third Party
Claim by reason of any judgment, order, decree, stipulation or injunction, or
any settlement entered into, and all other documented costs and expenses
incurred in investigating, preparing or defending any Third Party Claim
litigation or proceeding, commenced or threatened, or in complying with any
judgments, orders, decrees, stipulations and injunctions (including court costs,
interest and reasonable fees of attorneys, accountants and other experts).
     15.3. Defense Procedures; Procedures for Third Party Claims.
          (a) For purposes of this Agreement, “Third Party Claim” means a claim
asserted by a Third Party (in no event to include any Affiliate of either party)
against a party or any of its Affiliates, or any of their respective directors,
officers and employees. In the event a Third Party Claim is asserted with
respect to any matter for which a party or any of its Affiliates, or any of
their respective directors, officers and employees (the “Indemnified Party”) is
entitled to indemnification hereunder, then the Indemnified Party shall promptly
notify in writing the party obligated to indemnify the Indemnified Party (the
“Indemnifying Party”) thereof; provided, however, that no delay on the part of
the Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then only to the
extent that) the Indemnifying Party is prejudiced thereby.
          (b) The Indemnifying Party shall assume direction and control of the
defense, litigation, settlement, appeal or other disposition of the Third Party
Claim (including the right to settle the claim solely for monetary
consideration) with counsel selected by the Indemnifying Party and reasonably
acceptable to the Indemnified Party. The Indemnified Party shall have the right
to join in (including the right to conduct discovery, interview and examine
witnesses and participate in all settlement conferences), but not control, at
its own expense, the defense of any Third Party Claim that the Indemnifying
Party is defending as provided in this Agreement. Notwithstanding anything to
the contrary contained herein, an Indemnified Party shall be entitled to assume
the defense of any Third Party Claim with respect to the Indemnified Party, upon

78



--------------------------------------------------------------------------------



 



written notice to the Indemnifying Party, in which case the Indemnifying Party
shall be relieved of liability under Section 15.1, as applicable, solely for
such Third Party Claim and related Losses.
          (c) Neither party will enter into any settlement of any suit involving
Licensed Products that materially affects the other party’s rights or
obligations with respect to the Licensed Product without the other party’s prior
written consent. Without limiting the foregoing, the Indemnifying Party shall
not, without the written consent of the Indemnified Party (which consent shall
not be unreasonably withheld), effect any settlement of any pending or
threatened litigation in which the Indemnified Party has sought indemnification
hereunder by the Indemnifying Party, unless such settlement involves solely
monetary damages and includes an unconditional release of the Indemnified Party
from all liability on claims that are the subject matter of such litigation.
     15.4. Certain Other Losses.
          (a) Any Losses incurred by either party or any of its Affiliates with
respect to any Product Liability Claim (other than a Third Party Claim for which
Protalix is obligated to indemnify Pfizer under Section 15.1(a) or
Section 15.1(c) or Pfizer is obligated to indemnify Protalix under
Section 15.1(b)) shall be treated as [***]. Solely for the purposes of
coordinating the defense of any litigation relating to such Product Liability
Claims, such Product Liability Claims will be treated as if they were Third
Party Claims covered by Section 15.3 and Pfizer shall be deemed to be the
“Indemnifying Party” under Section 15.3 for such Product Liability Claims. For
purposes of this Agreement, “Product Liability Claim” means any Third Party
Claim concerning any Licensed Product sold in the Territory in the Field during
the Term pursuant to this Agreement (or sold during the period described in
Section 14.4(c)) that is a product liability claim, including claims involving
the death of or bodily injury to any individual (or allegations thereof)
relating to use of the Licensed Product.
          (b) Any Losses incurred by either party or any of its Affiliates with
respect to any Third Party Infringement Claim (other than a Third Party Claim
for which Protalix is obligated to indemnify Pfizer under Section 15.1(a) or
Section 15.1(c) or Pfizer is obligated to indemnify Protalix under
Section 15.1(b)) shall be treated as [***]. Solely for the purposes of
coordinating the defense of any litigation relating to such Third Party
Infringement Claims, such Third Party Infringement Claims will be treated as if
they were Third Party Claims covered by Section 15.3 and Pfizer shall be deemed
to be the “Indemnifying Party” under Section 15.3 for such Third Party
Infringement Claims. For purposes of this Agreement, “Third Party Infringement
Claim” means a Third Party Claim that the (i) Development, Manufacture, use,
distribution, marketing or sale of a Licensed Product in the Field in the
Territory during the Term or (ii) Manufacture of Drug Substance or Licensed
Product outside the Territory for sale in the Territory pursuant to this
Agreement infringes or misappropriates such Third Party’s intellectual property
or other proprietary rights.
[***] Redacted pursuant to a confidential treatment request.

79



--------------------------------------------------------------------------------



 



          (c) Any Losses with respect to any Third Party Claim arising out of or
relating to the Development, Manufacture, use, distribution, marketing or sale
of a Licensed Product in the Field in the Territory during the Term pursuant to
this Agreement (other than (i) a Third Party Claim for which Protalix is
obligated to indemnify Pfizer under Section 15.1(a) or Section 15.1(c) or Pfizer
is obligated to indemnify Protalix under Section 15.1(b), (ii) a Product
Liability Claim and (iii) a Third Party Infringement Claim) shall be treated as
follows: (x) any such Losses incurred by Pfizer or its Affiliates shall be
treated as [***] and (y) any such Losses incurred by Protalix or its Affiliates
shall be treated as [***].
          (d) In the event a party or any of its Affiliates incurs any Losses
described in this Section 15.4 after the Term and after the final reconciliation
of Net Profits and Net Losses pursuant to Section 7.1(c), Pfizer shall be
responsible for [***]% of such Losses and Protalix shall be responsible for
[***]% of such Losses. Each party will promptly pay the other party its share of
such Losses after receipt of detailed supporting documentation evidencing such
Losses.
     15.5. Disclaimer of Liability for Consequential Damages. IN NO EVENT SHALL
EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES BE LIABLE UNDER THIS AGREEMENT
FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING LOSS OF
PROFITS OR REVENUE, SUFFERED BY PFIZER, PROTALIX OR ANY OF THEIR RESPECTIVE
AFFILIATES. THE FOREGOING SENTENCE SHALL NOT LIMIT THE OBLIGATIONS OF EITHER
PARTY TO INDEMNIFY THE OTHER PARTY FROM AND AGAINST THIRD PARTY CLAIMS UNDER
SECTION 15 OR LIABILITIES RESULTING FROM A BREACH OF THE CONFIDENTIALITY
OBLIGATIONS UNDER SECTION 9 ABOVE AND PROVIDED THAT THIS SECTION 15.5 SHALL NOT
RELIEVE EITHER PARTY FROM ITS PAYMENT OBLIGATIONS UNDER THIS AGREEMENT.
     15.6. Sole Remedy. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND
EXCEPT FOR ANY EQUITABLE REMEDIES THAT MAY BE AVAILABLE TO A PARTY,
INDEMNIFICATION PURSUANT TO SECTION 15 SHALL BE THE SOLE AND EXCLUSIVE REMEDY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY) AVAILABLE TO
PROTALIX OR PFIZER FOR THE MATTERS COVERED THEREIN.
     15.7. Insurance Requirements. As of the Effective Date, Protalix shall
provide and maintain such insurance coverage, in minimum types and amounts as
described in subsection (b) below. As of the Effective Date, Pfizer shall self
insure or provide and maintain such insurance coverage, in minimum types and
amounts as described in subsection (d) below.
          (a) Protalix Insurance Generally.
[***] Redacted pursuant to a confidential treatment request.

80



--------------------------------------------------------------------------------



 



               (i) Any and all deductibles for Protalix’s insurance policies
(the “Protalix Insurance Policies”) shall be assumed by, for the account of, and
at Protalix’s sole risk. All deductibles and self-insured retention amounts
shall be assumed by Protalix.
               (ii) Such Protalix Insurance Policies shall be primary and
non-contributing with respect to any other similar insurance policies available
to Pfizer or its Affiliates. Except for employers’ liability and property
insurance policies, Protalix will add Pfizer and its Affiliates on all such
Protalix Insurance Policies as additional insureds with respect to liability
incurred by Pfizer or its Affiliates arising from any acts or omissions of
Protalix, and Protalix will require that the property insurance policy included
in the Protalix Insurance Policies include a waiver of subrogation in favor of
Pfizer and its Affiliates.
               (iii) Prior to the Effective Date, Protalix has provided Pfizer
with original certificates and additional insurance endorsements evidencing the
specified insurance coverage, and at each renewal thereof or expiration of any
one coverage, whichever occurs first, Protalix shall furnish to Pfizer original
certificates and additional insurance endorsements evidencing the specified
insurance coverage. Such certificates shall provide that not less than thirty
(30) days prior written notice of any policy cancellation or detrimental change
shall be given to Pfizer. The certificate(s) of insurance shall be signed by a
person authorized by the insurer(s) to bind coverage on its (their) behalf.
Protalix shall provide, pay for, and maintain in effect, the Protalix Insurance
Policies with a minimum “A-” A.M. Bests rating or S&P minimum of BBB or their
substantial equivalent (in the case of such policies in Israel, to the extent
such ratings or substantial equivalents are available).
          (b) Protalix Insurance Requirements. The insurance required under
subsection (a) shall be written for not less than any limits of liability
specified herein or as required by law, whichever is greater; Protalix has the
right to provide the total limits required by any combination of primary and
excess/umbrella coverage; said Protalix insurance to include, without
limitation, the following:
               (i) Insurance for liability applicable with respect to persons
performing the work hereunder and employer’s liability insurance covering all
claims by or in respect to the employees of Protalix and all subcontractors,
providing:
               (ii) Employer’s liability insurance with a limit of the greater
of the equivalent of $[***] for each occurrence and in the aggregate in the
Protalix Insurance Policies.
               (iii) Commercial General/Public Liability insurance with the
following limits and forms/endorsements:
[***] Redacted pursuant to a confidential treatment request.

81



--------------------------------------------------------------------------------



 



                    (A) Each occurrence and in the aggregate: $[***].
                    (B) Clinical Trials Coverage or Products & Completed
Operations Aggregate once products are marketed: $[***].
                    (C) Pfizer and its Affiliates as additional insureds with
respect to any legal liability of Pfizer or its Affiliates, arising out of
Protalix’s performance hereunder.
If Protalix has care, custody or control of Pfizer property or inventory,
Protalix shall be responsible for any loss or damage to it, and provide all risk
property coverage included within the Protalix Insurance Policies at full
replacement cost for same.
          (c) Pfizer Insurance Generally.
               (i) Any and all deductibles for Pfizer’s insurance policies (the
“Pfizer Insurance Policies”) shall be assumed by, for the account of, and at
Pfizer’s sole risk.
               (ii) To the extent of its negligence, such Pfizer Insurance
Policies shall be primary and non-contributing with respect to any other similar
insurance policies available to Protalix or its Affiliates. Except for workers
compensation/employers’ liability, Pfizer will add Protalix and its Affiliates,
as additional insureds, and Pfizer will require that the Pfizer Insurance
Policies provide a waiver of subrogation in favor of Protalix and its
Affiliates.
               (iii) Prior to the Effective Date of the Agreement and, at
Protalix’s request, at each renewal thereof or expiration of any one coverage,
whichever occurs first, Pfizer shall furnish to Protalix original certificates
evidencing the specified insurance coverage. Such certificates shall provide
that not less than thirty (30) days prior written notice of any policy
cancellation or detrimental change shall be given to Protalix. The
certificate(s) of insurance shall be signed by a person authorized by the
insurer(s) to bind coverage on its (their) behalf. Pfizer shall provide, pay
for, and maintain in effect the Pfizer Insurance Policies with minimum “A-” A.M.
Bests rated insurance carriers.
          (d) Pfizer Insurance Requirements. The insurance required under
subsection (c) shall be written for not less than any limits of liability
specified herein or as required by law, whichever is greater; Pfizer has the
right to provide the total limits required by any combination of self insurance,
primary and excess/umbrella coverage; said Pfizer Insurance to include, without
limitation, the following:
               (i) Insurance for liability under the workers’ compensation or
occupational disease laws of any state or other jurisdiction in which Pfizer
performs activities
[***] Redacted pursuant to a confidential treatment request.

82



--------------------------------------------------------------------------------



 



pursuant to this Agreement (or be a qualified self-insurer in those states and
jurisdictions) or otherwise applicable with respect to persons performing
hereunder and employer’s liability insurance covering all claims by or in
respect to the employees of Pfizer, providing:
               Employer’s liability insurance with a limit of $[***]
               (ii) Commercial General Liability insurance with the following
limits and forms/endorsements:
                    (A) Each occurrence: $[***]
                    (B) Products & Completed Operations Aggregate: $[***]
                    (C) Protalix and its Affiliates as additional insureds with
respect to any legal liability of Protalix or its Affiliates, arising out of
Pfizer’s performance hereunder.
                    (iii) Umbrella (Excess) Liability Coverage (follow form) in
an amount not less than $[***] per occurrence.
Section 16. STANDSTILL
     16.1. Standstill Provisions. Upon the Effective Date, and for a period
during the Term lasting until the [***] anniversary of the first Launch of the
Licensed Product, except as otherwise permitted herein, Pfizer and its
Affiliates will not (and will not assist or encourage others to) directly or
indirectly in any manner, absent a request by Protalix Parent:
          (a) acquire, or agree to acquire, directly or indirectly, alone or in
concert with others, by purchase, gift or otherwise, any direct or indirect
beneficial ownership (within the meaning of Rule 13d—3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of or interest in any
securities of Protalix Parent entitled to vote on the election of directors
(“Voting Securities”), or any direct or indirect rights, warrants or options to
acquire, or any securities convertible into or exchangeable for, any Voting
Securities of Protalix Parent, except for such beneficial ownership not
exceeding [***] percent ([***]%) of all then outstanding Voting Securities;
          (b) make, or in any way participate in, directly or indirectly, alone
or in concert with others, any “solicitation” of “proxies” to vote (as such
terms are used in the proxy rules of the Securities and Exchange Commission (the
“SEC”) promulgated pursuant to Section 14 of the Exchange Act);
          (c) form, join or in any way participate in a “group” within the
meaning of Section 13(d)(3) of the Exchange Act with respect to any Voting
Securities of Protalix Parent;
[***] Redacted pursuant to a confidential treatment request.

83



--------------------------------------------------------------------------------



 



          (d) alone, or in concert with others: make any tender or exchange
offer to Protalix Parent’s stockholders, or make any other offer or proposal to
Protalix Parent or its stockholders for any merger, consolidation,
restructuring, recapitalization or similar transaction with or involving
Protalix Parent (a “Business Combination Transaction”), or otherwise seek to
control, change or influence the management, board of directors or policies of
Protalix Parent, seek to have called any meeting of the stockholders of Protalix
Parent, propose or nominate any person as a director of Protalix Parent who is
not nominated by the then incumbent directors, or propose any matter to be voted
upon by the stockholders of Protalix Parent, provided that actions taken by
Pfizer to exercise its rights or comply with its obligations under this
Agreement shall not be deemed to violate the foregoing; or
          (e) enter into any arrangement or understanding with others to do any
of the actions restricted or prohibited under Sections 16.1(a) through 16.1(d).
     16.2. Exceptions. The foregoing standstill provisions set forth in Sections
16.1(a) through 16.1(e) inclusive (the “Standstill Provisions”) shall not
prohibit Pfizer or its Affiliates from (a) any investment in any Voting
Securities of Protalix Parent by or on behalf of any pension or employee benefit
plan or trust, provided that such investment is directed by independent
trustees, administrators or employees, including (i) any direct or indirect
interests in portfolio securities held by an investment company registered under
the Investment Company Act of 1940, as amended, or (ii) interests in securities
comprising part of a mutual fund or broad based, publicly traded market basket
or index of stocks approved for such a plan or trust in which such plan or trust
invests; (b) acquiring Voting Securities of Protalix Parent held by an entity
(other than an entity the sole or principal asset of which is Voting Securities
of Protalix Parent) acquired by Pfizer on the date such entity first entered
into an agreement to be acquired by Pfizer or acquired after such entity was
acquired by Pfizer pursuant to an agreement requiring (but only to the extent
requiring) such entity to acquire such Voting Securities, which agreement was in
effect on the date such entity first entered into an agreement to be acquired by
Pfizer; (c) acquiring any securities of Protalix Parent, as debtor, in a
transaction subject to the approval of the United States Bankruptcy Court
pursuant to proceedings under the United States Bankruptcy Code; or (d) selling
Voting Securities to any Third Party as part of an Acquisition Proposal or
Business Combination or voting against any such Acquisition Proposal or Business
Combination.
Notwithstanding the foregoing, Pfizer shall not play an active role directly or
indirectly or otherwise influence any of the decisions or actions described in,
or related to, clause (a) or (b) of this Section 16.2.
     16.3. Termination of Standstill Provisions. Upon the occurrence of a
Trigger Event (defined below) with respect to Protalix Parent, Section 16.1
shall automatically terminate and be of no further force or effect, provided
that such termination shall not relieve Pfizer from liability for breach of
Section 16.1 prior to such termination. For purposes of this Agreement, (a) a
“Trigger Event” shall occur with respect to Protalix Parent if (i) Protalix
Parent shall have publicly announced that it has entered into, or that it is in
discussions or negotiations with respect to, an agreement or agreement in
principle with a Third Party (including a Third Party acting in concert with
others) with respect to an Acquisition (defined below) or (ii) it shall have
been

84



--------------------------------------------------------------------------------



 



publicly disclosed that any Person or group (defined in Section 13(d)(3) of the
Exchange Act), other than Pfizer or its Affiliates, has (A) acquired or agreed
to acquire, or (B) commenced or intends to commence a tender offer or an
exchange offer to acquire, beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) of [***] percent ([***]%) or more of the outstanding Voting
Securities of Protalix Parent or any rights or options to acquire such
beneficial ownership, including from a Third Party; or (iii) it shall have been
publicly disclosed that any Person or group, other than Pfizer or its
Affiliates, has made an offer or proposal which if effected would result in an
Acquisition of Protalix Parent, or is in negotiations or discussions with
respect to a transaction which if effected would result in an Acquisition of
Protalix Parent, which offer or proposal is not rejected or otherwise
recommended against, or in the case of reported negotiations or discussions, not
publicly rebutted, by Protalix Parent by the earlier of (a) the relevant time
period under applicable Law or (b) ten (10) Business Days, in each case after
such offer or proposal becomes public; and (b) “Acquisition” means, with respect
to Protalix Parent (i) a Business Combination Transaction, unless, immediately
following such Business Combination Transaction all or substantially all of the
individuals and entities who were the beneficial owners of the outstanding
Voting Securities of Protalix Parent immediately prior to such Business
Combination Transaction beneficially own, directly or indirectly (including
through one more holding companies or subsidiaries) at least [***] percent
([***]%) of the then-outstanding voting securities entitled to vote generally in
the election of directors of the corporation or other entity resulting from such
Business Combination Transaction (including a corporation or other entity that
as a result of such transaction owns Protalix Parent or all or substantially all
of a Protalix Parent’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination Transaction, of the outstanding
Voting Securities of Protalix Parent; (ii) the acquisition, directly or
indirectly, by any Person or group (other than Pfizer or its Affiliates) of
beneficial ownership of [***] percent ([***]%) or more of the outstanding Voting
Securities of Protalix Parent or any rights or options to acquire such
beneficial ownership, including from a Third Party, or (iii) the acquisition by
a Third Party of all or substantially all of the assets of Protalix or Protalix
Parent.
For the purposes of clarity, but without impairment or limitation of Pfizer’s
obligations under, and liability for breach of, this Section 16, Pfizer’s
possession, and consideration in connection with an Acquisition, of Protalix
Confidential Information obtained under this Agreement shall not, by itself, be
deemed a breach of Section 9 of this Agreement.
     16.4. Sales Process. Notwithstanding anything to the contrary contained in
this Section 16, Protalix Parent agrees that, in the event during the Term it or
its authorized representatives is engaged in an auction or other sale process,
whether formal or informal, authorized by Protalix Parent’s Board of Directors,
whereby proposals are solicited or received from, or being negotiated with, more
than one Third Party for a transaction which, if effected, would result in
[***] Redacted pursuant to a confidential treatment request.

85



--------------------------------------------------------------------------------



 



the Acquisition of Protalix Parent, Pfizer shall be afforded the opportunity to
participate in such process on substantially the same terms as any Third Party
invited to so participate, including with respect to the making available of
information to, and the terms of confidentiality agreements entered into with,
such Third Parties.

    Section 17. GOVERNING LAW AND JURISDICTION

     17.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York, without regard to
conflicts of law rules.
     17.2. Jurisdiction. With the exception of those matters referred for
resolution by independent accountants under Section 7.5, in the event of any
controversy, claim or counterclaim arising out of or relating to this Agreement,
the parties shall first attempt to resolve such controversy or claim through
good faith negotiations for a period of not less than thirty (30) days following
notification of such controversy or claim to the other party. If such
controversy or claim cannot be resolved by means of such negotiations during
such period, then such controversy or claim shall be resolved by the United
States District Court for the Southern District of New York or, in the event
federal subject matter jurisdiction is lacking, a New York State court sitting
in New York, New York (the “Court”). Each party (a) irrevocably submits to the
exclusive jurisdiction of the Court for purposes of any action, suit or other
proceeding relating to or arising out of this Agreement and (b) agrees not to
raise any objection at any time to the laying or maintaining of the venue of any
such action, suit or proceeding in the Court, irrevocably waives any claim that
such action, suit or other proceeding has been brought in an inconvenient forum
and further irrevocably waives the right to object, with respect to such action,
suit or other proceeding, that the Court does not have any jurisdiction over
such party. The provisions of the U.N. Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Protalix hereby
irrevocably designates, appoints and empowers CT Corporation System, 111 Eighth
Avenue, New York, NY 10011, as its true and lawful agent and attorney-in-fact in
its name, place and stead to receive and accept on its behalf service of process
in any action, suit or proceeding in the Court with respect to any matters as to
which it has submitted to jurisdiction as set forth in the immediately preceding
sentence.

    Section 18. MISCELLANEOUS

     18.1. Force Majeure. Neither party hereto shall be liable to the other
party for any losses or damages attributable to a default under or breach of
this Agreement that is the result of war (whether declared or undeclared), acts
of God, revolution, acts of terror, fire, earthquake, flood, pestilence, riot,
enactment or change of Law (following the Effective Date), accident(s), labor
trouble, shortage of or inability to obtain material equipment or transport or
any other cause beyond the reasonable control of such party (each, a “Force
Majeure Event”); provided that if such a cause occurs, then the party affected
will promptly notify the other party of the nature and likely result and
duration (if known) of such cause and use its Commercially Reasonable Efforts
[***] Redacted pursuant to a confidential treatment request.

86



--------------------------------------------------------------------------------



 



to avoid or remove such causes of nonperformance as soon as is reasonably
practicable. Upon termination of the Force Majeure Event, the performance of any
suspended obligation or duty shall promptly recommence. If the event lasts for a
period of longer than one (1) month, the parties shall meet and work diligently
to implement appropriate remedial measures.
     18.2. Severability. If and solely to the extent that any provision of this
Agreement shall be invalid or unenforceable, or shall render this entire
Agreement to be unenforceable or invalid, such offending provision shall be of
no effect and shall not affect the enforceability or validity of the remainder
of this Agreement or any of its provisions; provided, however, the parties shall
use their respective reasonable efforts to mutually agree to replace the invalid
provisions in a manner that best accomplishes the original intentions of the
parties.
     18.3. Waivers. Any term or condition of this Agreement may be waived at any
time by the party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the party waiving such term or condition. Neither the waiver by any
party of any term or condition of this Agreement nor the failure on the part of
any party, in one or more instances, to enforce any of the provisions of this
Agreement or to exercise any right or privilege, shall be deemed or construed to
be a waiver of such term or condition for any similar instance in the future or
of any subsequent breach hereof. All rights, remedies, undertakings, obligations
and agreements contained in this Agreement shall be cumulative and none of them
shall be a limitation of any other remedy, right, undertaking, obligation or
agreement.
     18.4. Entire Agreements; Amendments. This Agreement, together with the
Quality Agreement(s), sets forth the entire agreement and understanding between
the parties as to the subject matter hereof and supersedes all agreements or
understandings, verbal or written, made between Protalix and Pfizer before the
date hereof with respect to the subject matter hereof, including the
Confidential Disclosure Agreement between the parties, dated June 11, 2009. All
Confidential Information disclosed by either party to the other party prior to
the Effective Date will be deemed to have been disclosed pursuant to this
Agreement. None of the terms of this Agreement shall be amended, supplemented or
modified except in writing signed by the parties.
     18.5. Survival. The provisions of Section 3.3(a) (Non-Assertion of Rights),
Section 5.2(b), with respect Pfizer’s obligation to reimburse Protalix’s
out-of-pocket expenses, Section 7.1(f) (Reconciliation after Termination),
Section 7.5 (Inspection of Records), Sections 9.1 and 9.2 (Confidentiality),
Section 10.5 (Disclaimer of Warranty), Sections 14.3 and 14.4 (Continuing and
Accrued Obligations; Effect of Termination), Section 15 (Indemnification) and
Sections 17.1 and 17.2 (Governing Law and Jurisdiction), as well as (x) any
other Sections or defined terms referred to in such Sections or necessary to
give them effect and (y) any other provision that by its terms expressly
survives termination of this Agreement, shall survive termination of this
Agreement and remain in force until discharged in full. Furthermore, any other
provisions required to interpret and enforce the parties’ rights and obligations
or to wind up their outstanding obligations under this Agreement shall survive
to the extent required.
[***] Redacted pursuant to a confidential treatment request.

87



--------------------------------------------------------------------------------



 



     18.6. Assignment; Binding Effect.
          (a) Neither this Agreement nor any rights or obligations of either
party to this Agreement may be assigned or otherwise transferred by either party
without the consent of the other party; provided, however, either party may,
without such consent, assign this Agreement, in whole or in part: (i) to any of
its respective Affiliates, provided that such assigning party shall remain
jointly and severally liable with such Affiliate in respect of all obligations
so assigned; (ii) to a Third Party where a party or its Affiliate is required,
or makes a good faith determination based on advice of counsel, to divest a
Licensed Product in order to comply with Law or the order of any Governmental
Authority as a result of a merger or acquisition; or (iii) to a Third Party
successor to all or substantially all of the assets of such party whether by
merger, sale of stock, all or substantially all of a party’s assets or other
similar transaction, so long as such Third Party agrees in writing to be bound
by the terms of this Agreement.
          (b) Any purported assignment in violation of this Section 18.5 shall
be void. Any permitted assignee shall assume all obligations of its assignor
under this Agreement.
          (c) Pfizer may assume this Agreement in any proceeding under the U.S.
Bankruptcy Code upon satisfaction of the conditions set forth in U.S. Bankruptcy
Code Section 365(b)(1).
          18.7. Independent Contractor. The relationship between Protalix and
Pfizer is that of independent contractors. Protalix and Pfizer are not joint
venturers, partners, principal and agent, employer and employee, and have no
other relationship other than independent contracting parties.
          18.8. Notices. Each communication and document made or delivered by
one party to another under this Agreement shall be made in the English language.
All notices, consents, approvals, requests or other communications required
hereunder given by one party to the other hereunder shall be in writing and made
by registered or certified air mail, facsimile, express overnight courier or
delivered personally to the following addresses of the respective parties:

          If to Protalix:   Protalix Ltd.     2 Snunit Street     Science Park  
  P.O.B 455     Carmiel 20100, Israel
 
  Attention:   Chief Executive Officer
 
  Facsimile:   972-4-988-9489
 
       
If to Pfizer:
  Pfizer Inc.         235 East 42nd Street     New York, New York, 10017-5755
 
  U.S.A.    
 
  Attention:   President and General Manager of the Established Business
Products Unit
 
  Facsimile:   +1 (212) 351-1049

88



--------------------------------------------------------------------------------



 



         
with a copy to:
       
 
  Attention:   Chief Counsel, Established Products Business Unit
 
  Facsimile:   +1 (212) 351-1049

Notices hereunder shall be deemed to be effective (a) upon receipt if personally
delivered, (b) on the tenth (10th) Business Day following the date of mailing if
sent by registered or certified air mail and (c) on the second (2nd) Business
Day following the date of transmission or delivery to the overnight courier if
sent by facsimile or overnight courier. A party may change its address listed
above by sending notice to the other party in accordance with this Section 18.8.
     18.9. Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of either party. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against
either party.
     18.10. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns.
     18.11. Performance by Affiliates. To the extent that this Agreement imposes
obligations on Affiliates of a party, such party agrees to cause its Affiliates
to perform such obligations. Pfizer may use one or more of its Affiliates to
exercise its rights or perform its obligations and duties hereunder, provided
that Pfizer shall remain liable hereunder for the prompt payment and performance
of all of its obligations hereunder.
     18.12. Corporate Integrity Agreement. Protalix acknowledges that (a) Pfizer
develops and promotes its products in compliance with the statutes, regulations
and written directives of Medicare, Medicaid and all other federal health care
programs (as defined in 42 U.S.C. § 1320a-7b(f)) and with the statutes,
regulations, and written directives of the Food and Drug Administration, and
(b) Pfizer shall not be obligated to take any action pursuant to this Agreement
that it believes, in its sole discretion, constitutes a violation of any of
Pfizer’s obligations set forth in subsection (a) above or such Corporate
Integrity Agreement.
     18.13. Counterparts. This Agreement may be executed in any counterparts,
each of which, when executed, shall be deemed to be an original and which
together shall constitute one and the same document.
     18.14. Headings. Headings in this Agreement are included herein for ease of
reference only and shall have no legal effect. References to the parties,
Sections, Schedules, and Exhibits are to the parties, Sections, Schedules and
Exhibits to and of this Agreement unless otherwise specified.
     18.15. Equitable Remedies. The parties agree that irreparable damage may
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, without limitation of other remedies which may be
available to a party for breach of this Agreement by the other party, the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement.

89



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
executed by their duly authorized officers upon the date set out below.

                  Protalix Ltd.   Pfizer Inc.    
 
               
By:
  /s/ David Aviezer
 
Name: David Aviezer   By:   /s/ David Simmons
 
Name: David Simmons    
 
  Title: President and CEO       Title: President and General Manager,
Established Products BU    
 
                Date:  November 30, 2009   Date:  November 30, 2009    





--------------------------------------------------------------------------------



 



Reference is hereby made to the Exclusive License and Supply Agreement between
Protalix Ltd. (“Protalix”) and Pfizer Inc. (“Pfizer”) dated November 30, 2009
(the “Agreement”). Protalix Biotherapeutics, Inc., a Florida corporation
(“Protalix Parent”), hereby agrees to unconditionally guarantee the obligations
and liabilities of Protalix under the Agreement, including Protalix’s
obligations under Section 18.11 to cause its Affiliates to perform obligations
imposed on such Affiliates. Protalix Parent hereby acknowledges and agrees that
(a) Protalix and Pfizer may amend or modify the Agreement without the
requirement of providing notice of such amendment or modification to Protalix
Parent or of obtaining Protalix Parent’s consent thereto and (b) Pfizer shall be
entitled to interact and deal with Protalix on all matters relating to the
Agreement (and any modifications and amendments hereto) without regard to the
guaranty made by Protalix Parent hereunder, and that, in each such case, the
obligations and liabilities of Protalix Parent under this guaranty shall not be
released or otherwise affected or impaired as a result thereof. Protalix Parent
hereby confirms to Pfizer that Protalix is a wholly-owned subsidiary of
Protalix. If at any time during the Term Protalix ceases to be a wholly-owned
subsidiary of Protalix, Protalix Parent will obtain and deliver to Pfizer within
thirty (30) days of such event a written agreement of the Person(s) who have
become holders of equity securities of Protalix to comply with and be bound by
the terms of this guaranty. Protalix Parent agrees that the provisions of
Section 17.1 and 17.2 of the Agreement shall apply to this guaranty to the same
extent to which they apply to the Agreement.
Protalix Biotherapeutics, Inc.

                  By:           Name:   David Aviezer        Title:   President
and CEO     

Date: November 30, 2009





--------------------------------------------------------------------------------



 



EXHIBIT A
AMINO ACID SEQUENCE FOR DRUG SUBSTANCE

                         
 
  EFARPCIPKS   FGYSSVVCVC   NATYCDSFDP   PTFPALGTFS   RYESTRSGRR   MELSMGPIQA
61
  NHTGTGLLLT   LQPEQKFQKV   KGFGGAMTDA   AALNILALSP   PAQNLLLKSY   FSEEGIGYNI
121
  IRVPMASCDF   SIRTYTYADT   PDDFQLHNFS   LPEEDTKLKI   PLIHRALQLA   QRPVSLLASP
181
  WTSPTWLKTN   GAVNGKGSLK   GQPGDIYHQT   WARYFVKFLD   AYAEHKLQFW   AVTAENEPSA
241
  GLLSGYPFQC   LGFTPEHQRD   FIARDLGPTL   ANSTHHNVRL   LMLDDQRLLL   PHWAKVVLTD
301
  PEAAKYVHGI   AVHWYLDFLA   PAKATLGETH   RLFPNTMLFA   SEACVGSKFW   EQSVRLGSWD
361
  RGMQYSHSII   TNLLYHVVGW   TDWNLALNPE   GGPNWVRNFV   DSPIIVDITK   DTFYKQPMFY
421
  HLGHFSKFIP   EGSQRVGLVA   SQKNDLDAVA   LMHPDGSAVV   VVLNRSSKDV   PLTIKDPAVG
481
  FLETISPGYS   IHTYLWHRQD   LLVDTM            

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
PROTALIX PATENT RIGHTS
[***]
[***]   Redacted pursuant to a confidential treatment request.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
THIRD PARTY LICENSES
[***]
[***]   Redacted pursuant to a confidential treatment request.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
DEVELOPMENT PLAN
[***]
[***]   Redacted pursuant to a confidential treatment request.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
CALCULATION OF NET PROFIT/NET LOSS
[***]
[***]   Redacted pursuant to a confidential treatment request.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
PRESS RELEASE

     
For Immediate Release:
  Pfizer Contacts:
December 1, 2009
  Joan Campion (Media)
 
  212 733-2798
 
  Joan.Campion@Pfizer.com
 
   
 
  Suzanne Harnett (Investors)
 
  212 733-8009
 
  Suzanne.Harnett@Pfizer.com
 
   
 
  Protalix Contacts:
 
  Brad Miles (Media)
 
  BMC Communications Group, LLC
 
  Bmiles@bmccommunications.com
 
  917 570 7340
 
   
 
  Marcy Nanus (Investors)
 
  The Trout Group, LLC
 
  646 378 2927
 
  Mnanus@troutgroup.com

Pfizer And Protalix Enter Into Agreement To Develop And Commercialize
Gaucher’s Disease Treatment
 
New Drug Application (NDA) expected to be filed with FDA for novel enzyme
replacement therapy with Fast Track Orphan Drug designation
New York, NY, 2009 — Pfizer (NYSE: PFE) and Protalix (NYSE-Amex: PLX) today
announced that they have entered into an agreement to develop and commercialize
taliglucerase alfa, a plant-cell expressed form of glucocerebrosidase (GCD) in
development for the potential treatment of Gaucher’s disease. Under the terms of
the agreement, Pfizer will receive exclusive worldwide licensing rights for the
commercialization of taliglucerase alfa, while Protalix will retain the
exclusive commercialization rights in Israel. Taliglucerase alfa is the first
enzyme replacement therapy derived from a proprietary plant cell-based
expression platform using genetically engineered carrot cells. With the
successful completion of Phase III clinical studies, Protalix is preparing to
complete a rolling New Drug Application (NDA) with the

F-1



--------------------------------------------------------------------------------



 



U.S. Food and Drug Administration (FDA). The FDA has granted Orphan Drug
designation and Fast Track status, facilitating the development and expediting
the review of drugs to treat rare conditions or diseases, as well as an
Emergency Use Authorization. The FDA has also requested, and subsequently
approved, an Expanded Access Program (EAP) treatment protocol. Taliglucerase
alfa is currently being provided to Gaucher’s patients in the U.S. under the EAP
protocol, as well as to patients in the European Union under a compassionate use
protocol.
“We are excited about this collaboration, which represents a significant step
towards bringing, for the first time, a plant-based enzyme replacement treatment
option to patients affected by Gaucher’s disease,” commented Dr. David Aviezer,
president and CEO of Protalix. “By joining our advances in biologics
manufacturing and protein development with Pfizer’s global strengths in patient
services and reimbursement we expect to help make taliglucerase alfa an
important and cost-effective treatment choice for Gaucher’s patients throughout
the world.”
Under the agreement, Pfizer will make an upfront payment of $60 million to
Protalix. In addition, Protalix is eligible to receive additional regulatory
milestone payments of up to $55 million. Pfizer and Protalix will share future
revenues and expenses for the development and commercialization of taliglucerase
alfa on a 60 percent/40 percent basis respectively.
“By combining our respective strengths to advance this innovative therapy,
Pfizer and Protalix expect to quickly deliver an alternative treatment for
people suffering from Gaucher’s disease,” said David Simmons, president and
general manager of Pfizer’s Established Products Business Unit. “This agreement
supports our goal to meet the needs of many patient populations, including those
affected by rare diseases, and brings the best minds together to challenge the
most feared diseases of our time.”
Peter L. Saltonstall, President and CEO, National Organization for Rare
Disorders (NORD) stated, “NORD is always pleased when treatment options are
expanded for people with rare diseases. We welcome Pfizer’s commitment to the
rare disease arena, and look forward to

F-2



--------------------------------------------------------------------------------



 



working with both Pfizer and Protalix in support of increased options for
patients and families affected by rare diseases.”
About Gaucher’s disease
Gaucher’s disease, an inherited condition, is the most prevalent lysosomal
storage disorder, with an incidence of about 1 in 20,000 live births. People
with Gaucher’s disease do not have enough of an enzyme, β-glucosidase
(glucocerebrosidase) that breaks down a certain type of fat molecule. As a
result, lipid engorged cells (called Gaucher cells) amass in different parts of
the body, primarily the spleen, liver and bone marrow. Accumulation of Gaucher
cells may cause spleen and liver enlargement, anemia, excessive bleeding and
bruising, bone disease and a number of other signs and symptoms.
About Protalix
Protalix is a biopharmaceutical company focused on the development and
commercialization of proprietary recombinant therapeutic proteins expressed
through its proprietary plant cell based expression system. Protalix’s
ProCellEx(™) presents a proprietary method for the expression of recombinant
proteins that Protalix believes will allow for the cost-effective,
industrial-scale production of recombinant therapeutic proteins in an
environment free of mammalian components and viruses. Protalix is also advancing
additional recombinant biopharmaceutical drug development programs.
Taliglucerase alfa is an enzyme replacement therapy in development under a
Special Protocol Assessment with FDA for Gaucher’s disease.
Pfizer Inc.: Working together for a healthier world™
At Pfizer, we apply science and our global resources to improve health and
well-being at every stage of life. We strive to set the standard for quality,
safety and value in the discovery, development and manufacturing of medicines
for people and animals. Our diversified global health care portfolio includes
human and animal biologic and small molecule medicines and vaccines, as well as
nutritional products and many of the world’s best-known consumer products. Every
day, Pfizer colleagues work across developed and emerging markets to

F-3



--------------------------------------------------------------------------------



 



advance wellness, prevention, treatments and cures that challenge the most
feared diseases of our time. Consistent with our responsibility as the world’s
leading biopharmaceutical company, we also collaborate with health care
providers, governments and local communities to support and expand access to
reliable, affordable health care around the world. For more than 150 years,
Pfizer has worked to make a difference for all who rely on us. To learn more
about our commitments, please visit us at www.pfizer.com.
DISCLOSURE NOTICE: The information contained in this release is as of
December 1, 2009, and neither Pfizer nor Protalix assume any obligation to
update forward-looking statements contained in this release as the result of new
information or future events or developments.
This release contains forward-looking information about taliglucerase alfa, a
product candidate that is the subject of a global development and
commercialization agreement between Pfizer and Protalix, including its potential
benefits and the anticipated filing of a new drug application with the FDA that
involves substantial risks and uncertainties. Such risks and uncertainties
include, among other things, the uncertainties inherent in research and
development; decisions by regulatory authorities regarding whether and when to
approve any drug applications that may be filed for such product candidate as
well as their decisions regarding labeling and other matters that could affect
its availability or commercial potential; and competitive developments.
A further description of risks and uncertainties with respect to Pfizer can be
found in Pfizer’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2008 and in its reports on Form 10-Q and Form 8-K. A further
description of risks and uncertainties with respect to Protalix can be found in
Protalix’s Annual Report on Form 10-K for the fiscal year ended December 31,
2008 and its reports on Form 10-Q.
# # #

F-4



--------------------------------------------------------------------------------



 



EXHIBIT G
INITIAL COMMERCIALIZATION PLAN
[***]
[***] Redacted pursuant to a confidential treatment request

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF TRADEMARK ASSIGNMENT
TRADEMARK ASSIGNMENT
WHEREAS, Protalix Ltd., a limited liability company incorporated under the laws
of Israel with offices located at 2 Snunit Street, Science Park, P.O.B 455,
Carmiel 20100, Israel (“Assignor”), is the owner of the Uplyso trademark which
has been registered and applied for by Protalix in those countries shown in the
attached Schedule.
WHEREAS, Pfizer Inc., a Delaware corporation with offices located at 235 East
42nd Street, New York, New York, 10017, U.S.A. (“Assignee”) desires to acquire
all rights and goodwill associated with the Uplyso trademark worldwide,
including but not limited to registrations and applications shown in the
attached Schedule.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor hereby transfers, releases and
assigns to Assignee, effective as of the latest date signed below, all right,
title and interest in and to the Uplyso mark, worldwide, together with (1) the
goodwill of the business symbolized by this mark, (2) the registrations and/or
applications for the Uplyso mark as shown in the attached Schedule, (3) any
common law rights in the mark, (4) the right of priority, and (5) all claims for
damages by reason of past infringement of the mark and of the respective
registrations, and/or applications, with the right to sue for and collect the
same for its own use and behalf and for the use and behalf of its successors,
assigns and other legal representatives. This Trademark Assignment is intended
to be effective worldwide.

           



Protalix Ltd.
    Date: November 30, 2009  By:           Name:   David Aviezer        Title:  
President and CEO     

SUBSCRIBED TO AND SWORN
BEFORE ME ON THIS ___DAY
OF                                         ,                     

H-1



--------------------------------------------------------------------------------



 



     
 
Notary Public
   

            Pfizer Inc.
    Date: November 30, 2009  By:           Name:   David Simmons        Title:  
President and General Manager, Established Products BU     

SUBSCRIBED TO AND SWORN
BEFORE ME ON THIS ___DAY
OF                                         ,                     

     
 
Notary Public
   

H-2



--------------------------------------------------------------------------------



 



Schedule for Trademark Assignment
[***]
[***] Redacted pursuant to a confidential treatment request

H-3



--------------------------------------------------------------------------------



 



EXHIBIT I
COMPLIANCE CERTIFICATE
Reference is hereby made to the Exclusive License and Supply Agreement between
Protalix Ltd. (“Protalix”) and Pfizer Inc. (“Pfizer”) dated November 30, 2009
(the “Agreement”).
Pursuant to Section 10.1(t) of this Agreement, Protalix shall certify to Pfizer
that:

  1.   It has been provided with a copy of Pfizer’s International Anti-Bribery
and Anti-Corruption Procedure; and     2.   In connection with this Agreement,
it has not made any payments or provided any benefit to a Government Official,
as defined in Pfizer’s International Anti-Bribery and Anti-Corruption
Principles, to induce such Government Official to make any governmental act or
decision to help the Parties obtain or retain business and have not made a
payment or offered any item or benefit, regardless of values as improper
inducement for such Government Official to approve reimburse, prescribe, or
purchase a Product, to influence the outcome of a clinical trial, or other wise
improperly to benefit the Pfizer’s business activities.

PROTALIX LTD.
                                                            
Name: David Aviezer
Title: President and CEO
Date: November 30, 2009

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF [***] LETTER AGREEMENT
[***]
[***] Redacted pursuant to a confidential treatment request

J-1



--------------------------------------------------------------------------------



 



EXHIBIT K
[***]
[***]
[***] Redacted pursuant to a confidential treatment request

K-1